Exhibit 10.16


EXECUTION VERSION






    
    


CREDIT AGREEMENT
dated as of
January 31, 2017
among
TRC COMPANIES, INC.,
as Borrower,


THE LENDING INSTITUTIONS NAMED HEREIN,
as Lenders,


CITIZENS BANK, N.A.,
as an LC Issuer, as the Administrative Agent,
as the Sole Lead Arranger and the Sole Bookrunner,


BMO HARRIS BANK N.A.,
as an LC Issuer and as the Syndication Agent


and

KEYBANK NATIONAL ASSOCIATION,
as the Documentation Agent


 


$250,000,000 Senior Secured Credit Facility
    
    








--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I.    DEFINITIONS AND TERMS     1
Section 1.01    Certain Defined Terms    1
Section 1.02    Computation of Time Periods    35
Section 1.03    Accounting Terms    35
Section 1.04    Terms Generally    36
ARTICLE II.    THE TERMS OF THE CREDIT FACILITIES    36
Section 2.01    Revolving Facility    36
Section 2.02    Repayment of Loans    36
Section 2.03    Letters of Credit    37
Section 2.04    Swingline Loans    41
Section 2.05    Notice of Borrowing    42
Section 2.06    Funding Obligations; Disbursement of Funds    42
Section 2.07    Evidence of Obligations    44
Section 2.08    Interest; Default Rate    44
Section 2.09    Conversion and Continuation of Loans    45
Section 2.10    Fees    46
Section 2.11    Termination and Reduction of Commitments    47
Section 2.12    Voluntary and Mandatory Prepayments of Loans    47
Section 2.13    Method and Place of Payment    50
Section 2.14    Defaulting Lenders    51
Section 2.15    Cash Collateral    53
Section 2.16    Increase in Credit Facility    53
ARTICLE III.    INCREASED COSTS, ILLEGALITY AND TAXES    55
Section 3.01    Increased Costs; Reserves on Eurodollar Loans, etc    55
Section 3.02    Illegality    57
Section 3.03    Inability to Determine Rates    57
Section 3.04    Breakage Compensation    58
Section 3.05    Net Payments    58
Section 3.06    Change of Lending Office; Replacement of Lenders    61
ARTICLE IV.    CONDITIONS PRECEDENT    62
Section 4.01    Conditions Precedent at Closing Date    62
Section 4.02    Conditions Precedent to All Credit Events    65
ARTICLE V.    REPRESENTATIONS AND WARRANTIES    66
Section 5.01    Corporate Status    66
Section 5.02    Corporate Power and Authority    66






 
i
 




--------------------------------------------------------------------------------



TABLE OF CONTENTS
(Continued)
Page






Section 5.03    No Violation    67
Section 5.04    Governmental Approvals    67
Section 5.05    Litigation    67
Section 5.06    Use of Proceeds; Margin Regulations    67
Section 5.07    Financial Statements    67
Section 5.08    Solvency    68
Section 5.09    No Material Adverse Effect    69
Section 5.10    Tax Returns and Payments    69
Section 5.11    Title to Properties, etc    69
Section 5.12    Lawful Operations, etc    69
Section 5.13    Environmental Matters    69
Section 5.14    Compliance with ERISA    70
Section 5.15    Intellectual Property, etc    71
Section 5.16    Investment Company Act, etc    71
Section 5.17    Insurance    71
Section 5.18    Contracts; Labor Relations    71
Section 5.19    Security Interests    71
Section 5.20    True and Complete Disclosure    72
Section 5.21    Defaults    72
Section 5.22    Capitalization    72
Section 5.23    Sanctions Concerns; Anti-Terrorism Laws and Anti-Corruption
Laws    72
Section 5.24    Location of Bank Accounts    73
Section 5.25    Affiliate Transactions    73
Section 5.26    Common Enterprise    73
Section 5.27    EEA Financial Institutions    73
ARTICLE VI.    AFFIRMATIVE COVENANTS    73
Section 6.01    Reporting Requirements    73
Section 6.02    Books, Records and Inspections    77
Section 6.03    Insurance    77
Section 6.04    Payment of Taxes and Claims    78
Section 6.05    Corporate Franchises    78
Section 6.06    Good Repair    78
Section 6.07    Compliance with Statutes, etc    78
Section 6.08    Compliance with Environmental Laws    79
Section 6.09    Certain Subsidiaries to Join in Guaranty; Designation of
Subsidiaries    79
    








 
ii
 




--------------------------------------------------------------------------------



TABLE OF CONTENTS
(Continued)
Page






Section 6.10    Additional Security; Real Property Matters; Further
Assurances    80
Section 6.11    Principal Depository    83
Section 6.12    Control Agreements    83
Section 6.13    Senior Debt    83
Section 6.14    Subordination    83
Section 6.15    Lender Meetings    83
Section 6.16    Use of Proceeds    84
Section 6.17    Sanctions Concerns; Anti-Terrorism Laws and Anti-Corruption
Laws    84
Section 6.18    Post Closing Matters    84
ARTICLE VII.    NEGATIVE COVENANTS    84
Section 7.01    Changes in Business    84
Section 7.02    Consolidation, Merger, Acquisitions, Asset Sales, etc    84
Section 7.03    Liens    85
Section 7.04    Indebtedness    85
Section 7.05    Investments and Guaranty Obligations    86
Section 7.06    Restricted Payments    87
Section 7.07    Financial Covenants    88
Section 7.08    Limitation on Certain Restrictive Agreements    88
Section 7.09    Transactions with Affiliates    89
Section 7.10    Plan Terminations, Minimum Funding, etc    89
Section 7.11    Modification of Certain Agreements    89
Section 7.12    Accounts    90
Section 7.13    Anti-Terrorism Laws    90
Section 7.14    Fiscal Year    90
ARTICLE VIII.    EVENTS OF DEFAULT    90
Section 8.01    Events of Default    90
Section 8.02    Remedies    92
Section 8.03    Application of Certain Payments and Proceeds    93
ARTICLE IX.    THE ADMINISTRATIVE AGENT    94
Section 9.01    Appointment    94
Section 9.02    Delegation of Duties    95
Section 9.03    Exculpatory Provisions    95
Section 9.04    Reliance by Administrative Agent    96
Section 9.05    Notice of Default    96
    








 
iii
 




--------------------------------------------------------------------------------



TABLE OF CONTENTS
(Continued)
Page






Section 9.06    Non-Reliance    96
Section 9.07    No Reliance on Administrative Agent’s Customer Identification
Program    97
Section 9.08    USA Patriot Act    97
Section 9.09    Indemnification    97
Section 9.10    The Administrative Agent in Individual Capacity    98
Section 9.11    Successor Administrative Agent    98
Section 9.12    Other Agents    98
Section 9.13    Collateral Matters    98
Section 9.14    Agency for Perfection    99
Section 9.15    Proof of Claim    99
Section 9.16    Posting of Approved Electronic Communications    100
Section 9.17    Credit Bidding    101
ARTICLE X.    GUARANTY    101
Section 10.01    Guaranty by the Borrower    101
Section 10.02    Additional Undertaking    102
Section 10.03    Guaranty Unconditional    102
Section 10.04    Borrower Obligations to Remain in Effect; Restoration    103
Section 10.05    Waiver of Acceptance, etc    103
Section 10.06    Subrogation    103
Section 10.07    Effect of Stay    103
ARTICLE XI.    MISCELLANEOUS    103
Section 11.01    Payment of Expenses etc    103
Section 11.02    Indemnification    104
Section 11.03    Right of Setoff    105
Section 11.04    Equalization    105
Section 11.05    Notices    106
Section 11.06    Successors and Assigns    107
Section 11.07    No Waiver; Remedies Cumulative    111
Section 11.08    Governing Law; Submission to Jurisdiction; Venue; Waiver of
Jury Trial    111
Section 11.09    Counterparts    112
Section 11.10    Integration    113
Section 11.11    Headings Descriptive    113
Section 11.12    Amendment or Waiver; Acceleration by Required Lenders    113
Section 11.13    Survival of Indemnities    116
    








 
iv
 




--------------------------------------------------------------------------------



TABLE OF CONTENTS
(Continued)
Page






Section 11.14    Domicile of Loans    116
Section 11.15    Confidentiality    116
Section 11.16    Limitations on Liability of the LC Issuers    117
Section 11.17    General Limitation of Liability    117
Section 11.18    No Duty    117
Section 11.19    Lenders and Agent Not Fiduciary to Borrower, etc    118
Section 11.20    Survival of Representations and Warranties    118
Section 11.21    Severability    118
Section 11.22    Independence of Covenants    118
Section 11.23    Interest Rate Limitation    118
Section 11.24    USA Patriot Act    118
Section 11.25    Advertising and Publicity    119
Section 11.26    Release of Guarantees and Liens    119
Section 11.27    Payments Set Aside    119
Section 11.28    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    119




EXHIBITS
Exhibit A-1    Form of Revolving Facility Note
Exhibit A-2    Form of Swingline Note        
Exhibit B-1    Form of Notice of Borrowing
Exhibit B-2    Form of Notice of Continuation or Conversion
Exhibit B-3    Form of LC Request
Exhibit C-1    Form of Guaranty
Exhibit C-2    Form of Security Agreement
Exhibit D    Form of Solvency Certificate
Exhibit E    Form of Compliance Certificate
Exhibit F    Form of Closing Certificate
Exhibit G    Form of Assignment Agreement
Exhibit H    Form of Intercompany Subordination Agreement
Exhibit I-1    Form of U.S. Tax Compliance Certificate
Exhibit I-2    Form of U.S. Tax Compliance Certificate
Exhibit I-3    Form of U.S. Tax Compliance Certificate
Exhibit I-4    Form of U.S. Tax Compliance Certificate




 
v
 




--------------------------------------------------------------------------------






This CREDIT AGREEMENT is entered into as of January 31, 2017 among the
following: (i) TRC COMPANIES, INC., a Delaware corporation (the “Borrower”);
(ii) the lenders from time to time party hereto (each a “Lender” and
collectively, the “Lenders”); (iii) CITIZENS BANK, N.A., as the administrative
agent (the “Administrative Agent”), an LC Issuer (as hereinafter defined), the
Swingline Lender (as hereinafter defined), and as the sole lead arranger and
sole bookrunner (in such capacity, the “Arranger”), (iv) BMO HARRIS BANK N.A.,
as an LC Issuer and as the Syndication Agent, and (v) KEYBANK NATIONAL
ASSOCIATION, as the Documentation Agent.
PRELIMINARY STATEMENTS:


WHEREAS, the Borrower has requested that the Lenders, the Swingline Lender and
the LC Issuers extend credit to the Borrower to (a) on the Closing Date, (i)
repay the obligations of the Borrower and its Subsidiaries under the Existing
Credit Agreement (as hereinafter defined), and (ii) pay transaction fees and
expenses related to consummation of the transactions contemplated by this
Agreement and the other Loan Documents, and (b) after the Closing Date, provide
working capital and funds for other general corporate purposes (including,
without limitation, Permitted Acquisitions (as hereinafter defined) and other
permitted investments and capital expenditures).
WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders, the Swingline Lender and the LC Issuers are willing to extend credit
and make available to the Borrower the credit facility provided for herein for
the foregoing purposes.
AGREEMENT:
In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:
ARTICLE I.

DEFINITIONS AND TERMS
Section 1.01    Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interests of any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.
“Additional Security Documents” has the meaning provided in ‎Section 6.10(a).
“Adjusted Eurodollar Rate” means with respect to each Interest Period when used
in reference to any Loan: (i) the rate per annum equal to the Intercontinental
Exchange Benchmark Administration Ltd (or any other successor entity to the
Intercontinental Exchange Benchmark Administration Ltd) fixes as its Libor Rate
at approximately 11:00 A.M. (London time) two (2) Business Days prior to the
commencement of such Interest Period, for deposits in such currency with a
maturity comparable to such Interest Period, divided by (ii) a percentage equal
to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves and without benefit of credits for proration, exceptions or
offsets that may be available from time to time) applicable to any member





--------------------------------------------------------------------------------





bank of the Federal Reserve System in respect of Eurocurrency liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D); provided, however, that if the rate referred to in clause (i)
above is not available at any such time for any reason, then the rate referred
to in clause (i) shall instead be the interest rate per annum, as determined by
the Administrative Agent, to be the average of the rates per annum at which
deposits in Dollars in an amount equal to the amount of such Loan are offered to
major banks in the London interbank market at approximately 11:00 A.M. (London
time), two (2) Business Days prior to the commencement of such Interest Period,
for contracts that would be entered into at the commencement of such Interest
Period for the same duration as such Interest Period; provided that in no event
shall “Adjusted Eurodollar Rate” be less than 0.00%.
“Adjustment Period” means a period beginning with the fiscal quarter in which a
Material Acquisition occurs and ending upon the earlier of (x) the date
specified by the Borrower in a written notice to the Administrative Agent or (y)
the last day of the fourth consecutive fiscal quarter after the start of such
period. Notwithstanding the foregoing, upon the termination or expiration of an
Adjustment Period, a subsequent Adjustment Period cannot commence until the
Borrower has delivered quarterly Compliance Certificates evidencing that the
Leverage Ratio did not exceed 3.00 to 1.00 for two consecutive fiscal quarters.
“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to ‎Section 9.11.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall in any
event be considered an Affiliate of the Borrower or any of its Subsidiaries.
“Agent Advances” has the meaning provided in ‎Section 9.13.
“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time and (ii) the principal amount
of Swingline Loans outstanding at such time.
“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time and (ii) the aggregate amount of the LC Outstandings at
such time.
“Agreement” means this Credit Agreement, including any exhibits or schedules, as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.
“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.
“Applicable Commitment Fee Rate” means:
(i)    On the Closing Date and thereafter until changed in accordance with the
provisions set forth in this definition, the Applicable Commitment Fee Rate
shall be 0.200%;


2    

--------------------------------------------------------------------------------





(ii)    Commencing with the delivery of the financial statements required under
‎Section 6.01 and a Compliance Certificate for the fiscal quarter of the
Borrower ended on March 31, 2017, and continuing with each fiscal quarter
thereafter, the Administrative Agent shall determine the Applicable Commitment
Fee Rate in accordance with the following table, based on the Leverage Ratio:
Leverage Ratio
Applicable Commitment Fee Rate
Greater than or equal to 3.00:1.00
0.500%
Less than 3.00:1.00, but greater than or equal to 2.50:1.00
0.375%
Less than 2.50:1.00, but greater than or equal to 2.00:1.00
0.300%
Less than 2.00:1.00, but greater than or equal to 1.50:1.00
0.250%
Less than 1.50:1.00
0.200%



(iii)    Changes in the Applicable Commitment Fee Rate based upon changes in the
Leverage Ratio shall become effective on the third Business Day following the
receipt by the Administrative Agent pursuant to ‎Section 6.01(a) or ‎Section
6.01(b), as the case may be, of the financial statements of the Borrower for the
Testing Period most recently ended, accompanied by a Compliance Certificate in
accordance with ‎Section 6.01(c), demonstrating the computation of the Leverage
Ratio. Notwithstanding the foregoing provisions, during any period when (A) the
Borrower has failed to timely deliver its consolidated financial statements
referred to in ‎Section 6.01(a) or ‎Section 6.01(b), accompanied by a Compliance
Certificate in accordance with ‎Section 6.01(c), and such failure has continued
for at least five (5) days, or (B) an Event of Default has occurred and is
continuing, the Applicable Commitment Fee Rate shall be the highest percentage
indicated therefor in the above table, regardless of the Leverage Ratio at such
time. The foregoing does not modify or waive, in any respect, the rights of the
Administrative Agent and the Lenders to charge any default rate of interest or
any of the other rights and remedies of the Administrative Agent and the Lenders
hereunder.
(iv)    In the event that any financial statement or certificate, as applicable,
delivered pursuant to ‎Section 6.01(a), ‎(b) or ‎(c) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of (A) a higher Applicable Commitment Fee Rate for any period
(any such period, an “Applicable Period”) than the Applicable Commitment Fee
Rate actually applied for such Applicable Period, then (i) the Borrower shall
promptly deliver to the Administrative Agent a corrected certificate for such
Applicable Period, (ii) the Applicable Commitment Fee Rate shall be determined
as if such corrected, higher Applicable Commitment Fee Rate were applicable for
such period, and (iii) the Borrower shall promptly pay to the Administrative
Agent, for the account of the Lenders, the accrued additional fees owing as a
result of such higher Applicable Commitment Fee Rate for such Applicable Period
or (B) a lower Applicable Commitment Fee Rate for an Applicable Period than the
Applicable Commitment Fee Rate actually applied for such Applicable Period, then
(i) the Borrower shall promptly deliver to the Administrative Agent a corrected
certificate for such Applicable Period, (ii) the Applicable Commitment Fee Rate
shall be determined as if such corrected, lower Applicable Commitment Fee Rate
were applicable for such period, and (iii) the Administrative Agent shall
promptly credit, for the account of the Borrower, the accrued additional fees
paid as a result of such lower Applicable Commitment Fee Rate for such
Applicable Period.
“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s
Applicable Lending Office for all purposes of this


3    

--------------------------------------------------------------------------------





Agreement. A Lender may have a different Applicable Lending Office for Base Rate
Loans and Eurodollar Loans.
“Applicable Margin” means:
(i)    On the Closing Date and thereafter, until changed in accordance with the
following provisions, the Applicable Margin shall be (A) 0.50% for Loans that
are Base Rate Loans, and (B) 1.50% for Loans that are Eurodollar Loans;
(ii)    Commencing with the delivery of the financial statements required under
‎Section 6.01 and a Compliance Certificate for the fiscal quarter of the
Borrower ended on March 31, 2017, and continuing with each fiscal quarter
thereafter, the Administrative Agent shall determine the Applicable Margin in
accordance with the following table, based on the Leverage Ratio:
Leverage Ratio
Applicable Margin for Base Rate Loans
Applicable Margin for Eurodollar Loans
Greater than or equal to 3.00:1.00
1.75%
2.75%
Less than 3.00:1.00, but greater than or equal to 2.50:1.00
1.25%
2.25%
Less than 2.50:1.00, but greater than or equal to 2.00:1.00
1.00%
2.00%
Less than 2.00:1.00, but greater than or equal to 1.50:1.00
0.75%
1.75%
Less than 1.50:1.00
0.50%
1.50%



(iii)    Changes in the Applicable Margin based upon changes in the Leverage
Ratio shall become effective on the third Business Day following the receipt by
the Administrative Agent pursuant to ‎Section 6.01(a) or ‎Section 6.01(b), as
the case may be, of the financial statements of the Borrower for the Testing
Period most recently ended, accompanied by a Compliance Certificate in
accordance with ‎Section 6.01(c), demonstrating the computation of the Leverage
Ratio. Notwithstanding the foregoing provisions, during any period when (A) the
Borrower has failed to timely deliver its consolidated financial statements
referred to in ‎Section 6.01(a) or ‎Section 6.01(b), accompanied by a Compliance
Certificate in accordance with ‎Section 6.01(c), and such failure has continued
for at least five (5) days, or (B) an Event of Default has occurred and is
continuing, the Applicable Margin shall be the highest percentage indicated
therefor in the above table, regardless of the Leverage Ratio at such time. The
foregoing does not modify or waive, in any respect, the rights of the
Administrative Agent and the Lenders to charge any default rate of interest or
any of the other rights and remedies of the Administrative Agent and the Lenders
hereunder.
(iv)    In the event that any financial statement or certificate, as applicable,
delivered pursuant to ‎Section 6.01(a), ‎(b) or ‎(c) is shown to be inaccurate
(regardless of whether this Agreement or the Revolving Commitments are in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of (A) a higher Applicable Margin for any Applicable
Period than the Applicable Margin actually applied for such Applicable Period,
then (i) the Borrower shall promptly deliver to the Administrative Agent a
corrected certificate for such Applicable Period, (ii) the Applicable Margin
shall be determined as if such corrected, higher Applicable Margin were
applicable for such period, and (iii) the Borrower shall promptly pay to the
Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such higher Applicable Margin for such Applicable
Period or (B) a lower Applicable Margin for an Applicable Period than the
Applicable Margin actually applied for such Applicable Period, then (i) the
Borrower shall promptly deliver to the Administrative Agent a corrected


4    

--------------------------------------------------------------------------------





certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined as if such corrected, lower Applicable Margin were applicable for
such period, and (iii) the Administrative Agent shall promptly credit, for the
account of the Borrower, the accrued additional interest paid as a result of
such lower Applicable Margin for such Applicable Period.
“Applicable Period” has the meaning provided to such term in subpart (iv) of the
definition of “Applicable Commitment Fee Rate.”
“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
“Arranger” has the meaning provided in the first paragraph of this Agreement.
“Asset Sale” means, with respect to any Person, the sale, lease, transfer or
other disposition (including by means of Sale and Lease-Back Transactions, and
by means of mergers, consolidations, amalgamations and liquidations of a
corporation, partnership or limited liability company of the interests therein
of such Person) by such Person to any other Person of any of such Person’s
assets, provided that the term Asset Sale specifically excludes (i) any sales,
transfers or other dispositions of inventory, or obsolete, worn-out or excess
furniture, fixtures, equipment or other property, real or personal, tangible or
intangible, in each case in the ordinary course of business, and (ii) the actual
or constructive total loss of any property or the use thereof resulting from any
Event of Loss.
“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.
“Augmenting Lender” has the meaning provided in ‎Section 2.16(a).
“Austin Property” means that certain real property owned by the Borrower and
located at 9225 US Highway 183, Austin, TX 78747.
“Authorized Officer” means, with respect to any Person, any of the following
officers: the President, the Chief Executive Officer, the Chief Financial
Officer, the Treasurer, the Assistant Treasurer, the Controller or the Assistant
Controller, or such other Person as is authorized in writing to act on behalf of
such Person and is acceptable to the Administrative Agent. Unless otherwise
qualified, all references herein to an Authorized Officer shall refer to an
Authorized Officer of the Borrower.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury and/or cash management services, including
deposit accounts, commercial credit cards, stored value cards, debit cards,
controlled disbursement automated clearinghouse transactions, return items,
overdrafts, netting and interstate depository network services.


5    

--------------------------------------------------------------------------------





“Banking Services Obligations” means all obligations of the Credit Parties,
whether absolute or contingent, and howsoever and whensoever created, arising,
evidenced or acquired in connection with the provision of treasury and/or cash
management services (including deposit accounts, commercial credit cards, stored
value cards, debit cards, controlled disbursement automated clearinghouse
transactions, return items, overdrafts, netting and interstate depository
network services) by any Designated Banking Services Creditor to any Credit
Party.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.
“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the greatest of: (i) the rate of interest established by Citizens, from time
to time, as its “prime rate,” whether or not publicly announced, which interest
rate may or may not be the lowest rate charged by it for commercial loans or
other extensions of credit; (ii) the Federal Funds Effective Rate in effect from
time to time, determined one Business Day in arrears, plus 1/2 of 1% per annum;
and (iii) the Adjusted Eurodollar Rate (which shall be calculated based upon an
Interest Period of one (1) month and shall be determined on a daily basis) plus
1.00%.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.
“Benefited Creditors” means, with respect to the Borrower Guaranteed Obligations
pursuant to Article ‎X, each of the Administrative Agent, the Lenders, the LC
Issuers, each Designated Banking Services Creditor and each Designated Hedge
Creditor.
“BMO” means BMO Harris Bank N.A.
“Borrower” has the meaning provided in the first paragraph of this Agreement.
“Borrower Guaranteed Obligations” has the meaning provided in ‎Section 10.01.
“Borrowing” means a Revolving Borrowing or the incurrence of a Swingline Loan.
“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to close and (ii) with respect to any matters relating to Eurodollar Loans, any
day on which dealings in Dollars are carried on in the London interbank market.
“CAH” means Center Avenue Holdings, LLC, a New Jersey limited liability company.


“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Equity Interest of such Person or as
a dividend, return of capital or other distribution in respect of any of such
Person’s Equity Interests.
“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.
“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capital Leases of such Person, without duplication, in each
case taken at the amount thereof accounted for as liabilities


6    

--------------------------------------------------------------------------------





identified as “capital lease obligations” (or any similar words) on a
consolidated balance sheet of such Person prepared in accordance with GAAP.
“Cash Collateralize” means, (i) to deposit into a cash collateral account
maintained with (or on behalf of) the Administrative Agent, and under the sole
dominion and control of the Administrative Agent, or (ii) to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of one or more of
the LC Issuers or the Lenders, as collateral for LC Outstandings or obligations
of Lenders to fund participations in respect of LC Outstandings, cash or deposit
account balances or, if the Administrative Agent and the LC Issuers shall agree
in their sole discretion, other credit support; in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the LC Issuers. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Dividend” means a Capital Distribution by a Person payable in cash to the
holders of Equity Interests of such Person with respect to any class or series
of Equity Interest of such Person.
“Cash Equivalents” means any of the following:
(i)    securities issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than one year from the date of acquisition;
(ii)    U.S. dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (x) any Lender, (y) any commercial bank of recognized
standing organized under the laws of the United States (or any state thereof or
the District of Columbia) and having capital and surplus in excess of
$500,000,000 or (z) any commercial bank (or the parent company of such bank) of
recognized standing organized under the laws of the United States (or any state
thereof or the District of Columbia) and whose short-term commercial paper
rating from S&P is at least A-1, A-2 or the equivalent thereof or from Moody’s
is at least P-1, P-2 or the equivalent thereof (any such bank, an “Approved
Bank”), in each case with maturities of not more than 180 days from the date of
acquisition;
(iii)    commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 180 days after the date of acquisition;
(iv)    fully collateralized repurchase agreements entered into with any Lender
or Approved Bank having a term of not more than 30 days and covering securities
described in clause (i) above;
(v)    investments in money market funds substantially all the assets of which
are comprised of securities of the types described in clauses (i) through (iv)
above; and
(vi)    investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank.
“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment, including
pursuant to any note receivable issued in connection with such Asset Sale, other
than the portion of such deferred payment constituting interest, but only as and


7    

--------------------------------------------------------------------------------





when so received) received by the Borrower or any Subsidiary from such Asset
Sale, (ii) any Event of Loss, the aggregate cash payments, including all
insurance proceeds and proceeds of any award for condemnation or taking,
received in connection with such Event of Loss and (iii) the issuance or
incurrence of any Indebtedness, the aggregate cash proceeds received by the
Borrower or any Subsidiary in connection with the issuance or incurrence of such
Indebtedness.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.


“Change in Control” means:
(i)    the acquisition of, or, if earlier, the shareholder or director approval
of the acquisition of, ownership or voting control, directly or indirectly,
beneficially or of record, on or after the Closing Date, by any Person or group
(within the meaning of Rule 13d-3 of the SEC under the 1934 Act, as then in
effect), of more than 40% of the Equity Interests of the Borrower;
(ii)    the Borrower shall fail to own and control, directly or indirectly, 100%
of the Equity Interests of each Material Subsidiary (or, in the case of any
Material Subsidiary that is a non-wholly owned Material Subsidiary as of the
Closing Date, not less than the percentage of the Equity Interests of such
Material Subsidiary owned and controlled, directly or indirectly, by the
Borrower as of the Closing Date), except pursuant to a transaction not otherwise
prohibited by this Agreement; or
(iii)    the occurrence of a change in control, or other similar event, under or
with respect to any Material Indebtedness Agreement or Equity Interests of the
Borrower or any of its Subsidiaries.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Charges” has the meaning provided in ‎Section 11.23.
“CIP Regulations” has the meaning provided in ‎Section 9.07.
“Citizens” means Citizens Bank, N.A.
“Claims” has the meaning set forth in the definition of “Environmental Claims.”
“Class” when used in reference to (i) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans, (ii) any Commitment, refers to whether such Commitment is a
Commitment in respect of Revolving Loans (including Incremental Revolving
Commitments) or Swingline Loans, and (iii) any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments.
“Closing Certificate” means a certificate substantially in the form of Exhibit F
attached hereto.


8    

--------------------------------------------------------------------------------





“Closing Date” means January 31, 2017.
“CoCo Project” means a contractual agreement between Government Services and the
Defense Logistics Agency for construction and operation of fueling facilities
located on United States military bases under which (a) the construction cost
for the fueling facility is funded by a third party and (b) the future cash
flows from the government contract for the five year capital repayment phase of
a project are assigned to a third party to be received by a third party trustee
who will have the obligation to separate the principal and interest amounts for
payment to the third party financier and the operations and maintenance amounts
for payment to Government Services.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means the “Collateral” as defined in the Security Agreement,
together with any other collateral (whether Real Property or personal property)
covered by any Security Document.
“Collateral Assignments” has the meaning specified in the Security Agreement.
“Commitment” means a Revolving Commitment (including an Incremental Revolving
Commitment).
“Commitment Fees” has the meaning provided in ‎Section 2.10(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning provided in ‎Section 9.16(a).
“Compliance Certificate” has the meaning provided in ‎Section 6.10(c).
“Confidential Information” has the meaning provided in ‎Section 11.15(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent),
including without limitation earn-out obligations, the payment of consulting
fees (excluding any fees payable to any investment banker in connection with
such Acquisition) or fees for a covenant not to compete and any other
consideration paid.
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) made by the
Borrower and its Subsidiaries to acquire or lease (pursuant to a Capital Lease)
fixed or capital assets, or additions to equipment (including replacements,
capitalized repairs and improvements during such period), and, to the extent not
otherwise already included in this definition or any applicable calculation, any
expenses and fees which are properly capitalized in accordance with GAAP and
which are incurred in connection with the consummation of any Permitted
Acquisition.
“Consolidated Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of the Borrower and its Subsidiaries, all
as determined for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.


9    

--------------------------------------------------------------------------------





“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus, without duplication and to the extent deducted in calculating net
income, (i) the sum of the amounts for such period included in determining such
Consolidated Net Income of (A) Consolidated Interest Expense, (B) Consolidated
Income Tax Expense, (C) Consolidated Depreciation and Amortization Expense, (D)
net losses applicable to non-controlling interests, (E) non-cash losses and
expenses in respect of impairments, Equity Interest compensation, dividend and
preferred stock accretion charges, (F) expenses and fees (including, but not
limited to, bank fees and expenses) which are incurred in connection with and
prior to or during the twelve months following the consummation of any Permitted
Acquisition; provided that the aggregate amount added to Consolidated Net Income
in any Testing Period in reliance on this clause (F) shall not exceed the
greater of $10,000,000 and 10% of Consolidated EBITDA for such period
(calculated without giving effect to this clause (F)), (G) expenses and fees
(including, but not limited to, bank fees and expenses) which are incurred in
connection with, and prior to or during the twelve months following the
consummation of the Transactions in an aggregate amount reasonably acceptable to
the Administrative Agent, and (H) other non-cash losses and expenses to the
extent approved by the Administrative Agent in the exercise of its reasonable
discretion, less, to the extent such items were included in calculating net
income, (ii) (A) gains on sales of assets not in the ordinary course of
business, (B) gains that are properly classified under GAAP as extraordinary and
other non-cash income or gains, (C) proceeds received in connection with an
Event of Loss, and (D) net gains applicable to non-controlling interests;
provided, however, that Consolidated EBITDA for any Testing Period shall be
calculated on a Pro Forma Basis (calculated in a manner reasonably satisfactory
to the Administrative Agent) to reflect (x) the acquisition by the Borrower or
any of its Subsidiaries of any Person or business unit during such period and
(y) the disposition by the Borrower or any of its Subsidiaries of any Person or
business unit during such period.
“Consolidated Fixed Charges” means, for any period, as determined on a
consolidated basis and in accordance with GAAP, without duplication, the sum of
(i) Consolidated Interest Expense, and (ii) scheduled principal payments on
Consolidated Total Debt due in the Testing Period preceding the measurement
date.
“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the net income of the Borrower and its Subsidiaries (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), all as determined for the Borrower and its Subsidiaries
on a consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” means, for any period, total interest expense
(including, without limitation, that which is capitalized and that which is
attributable to Capital Leases or Synthetic Leases) of the Borrower and its
Subsidiaries with respect to all outstanding Indebtedness of the Borrower and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.
“Consolidated Net Worth” means at any time, all amounts that, in conformity with
GAAP, would be included under the caption “total stockholders’ equity” (or any
like caption) on a consolidated balance sheet of the Borrower and its
Subsidiaries at such time.
“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Borrower and its Subsidiaries determined on a consolidated basis
in accordance with GAAP.


10    

--------------------------------------------------------------------------------





“Consolidated Total Debt” means the sum (without duplication) of all
Indebtedness of the Borrower and of its Subsidiaries, all as determined on a
consolidated basis; provided that, for the purposes of calculating the Leverage
Ratio, Consolidated Total Debt shall exclude all Permitted CoCo Indebtedness.
“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in ‎Section 2.09.
“Control Agreements” has the meaning set forth in the Security Agreement.
“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.
“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.
“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Lenders shall make Revolving Loans to the Borrower,
and shall participate in LC Issuances, under the Revolving Facility pursuant to
the Revolving Commitment of each such Lender, (ii) the Swingline Lender shall
make Swingline Loans to the Borrower pursuant to the Swingline Commitment, and
(iii) the LC Issuers shall issue Letters of Credit for the account of the
Borrower and its Subsidiaries, in each case in accordance with the terms of this
Agreement.
“Credit Facility Exposure” means, for any Lender at any time, the sum of (i)
such Lender’s Revolving Facility Exposure at such time and (ii) in the case of
the Swingline Lender, the principal amount of Swingline Loans outstanding at
such time.
“Credit Party” means the Borrower or any Subsidiary Guarantor.
“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to ‎Section 2.14(b), any Lender that (i) has
failed to (a) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (b) pay to the Administrative Agent, any LC Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit and
Swingline Loans) within two Business Days of the date when due, (ii) has
notified the Borrower, the Administrative Agent, any LC Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iii) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (iii) upon receipt of
such written confirmation by the Administrative Agent and the Borrower), or (iv)
has, or has a direct or indirect parent company that has, (a) become the subject
of a proceeding under the Bankruptcy Code or any other liquidation,
conservatorship,


11    

--------------------------------------------------------------------------------





bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect, (b)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (c) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (i)
through (iv) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to ‎Section
2.14(b)) upon delivery of written notice of such determination to the Borrower,
the LC Issuers, the Swingline Lender and each Lender.
“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to ‎Section 2.08(a), (b) or
(c), as applicable, and (ii) with respect to any other amount, a rate per annum
equal to 2% per annum above the rate that would be applicable to Revolving Loans
that are Base Rate Loans pursuant to ‎Section 2.08(a).
“Defense Logistics Agency” means the Defense Logistics Agency of the Department
of Defense of the United States.
“Deposit Account” has the meaning set forth in the Security Agreement.
“Designated Banking Services Agreement” means any Banking Services Agreement to
which the Borrower or any of its Subsidiaries is a party and as to which a
Lender or any of its Affiliates is (or, at the time that such Banking Services
Agreement was entered into, was) a counterparty that, pursuant to a written
instrument signed by the Administrative Agent, has been designated as a
Designated Banking Services Agreement (which designation shall not be
unreasonably withheld or delayed) so that the Borrower’s or such Subsidiary’s
counterparty’s credit exposure thereunder will be entitled to share in the
benefits of the Guaranty and the Security Documents to the extent the Guaranty
and such Security Documents provide guarantees or security for creditors of the
Borrower or any Subsidiary under Designated Banking Services Agreements.
“Designated Banking Services Creditor” means each Lender or Affiliate of a
Lender (or Person that was a Lender or an Affiliate of a Lender at the time of
its entering into the relevant Designated Banking Services Agreement) that is a
counterparty to any Credit Party under any Designated Banking Services
Agreement.
“Designated Hedge Agreement” means any Hedge Agreement to which the Borrower or
any of its Subsidiaries is a party and as to which a Lender or any of its
Affiliates is (or, at the time that such Hedge Agreement was entered into, was)
a counterparty that, pursuant to a written instrument signed by the
Administrative Agent, has been designated as a Designated Hedge Agreement so
that the Borrower’s or such Subsidiary’s counterparty’s credit exposure
thereunder will be entitled to share in the benefits of the Guaranty and the
Security Documents to the extent the Guaranty and such Security Documents
provide guarantees or security for creditors of the Borrower or any Subsidiary
under Designated Hedge Agreements.


12    

--------------------------------------------------------------------------------





“Designated Hedge Creditor” means each Lender or Affiliate of a Lender (or
Person that was a Lender or an Affiliate of a Lender at the time of its entering
into the relevant Designated Hedge Agreement) that is a counterparty to any
Credit Party under any Designated Hedge Agreement.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (i) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is one year following the scheduled Maturity Date, (ii)
is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (a) debt securities or (b) any Equity Interests referred to in (i)
above, in each case at any time on or prior to the date that is one year
following the scheduled Maturity Date, or (iii) contains any mandatory
repurchase obligation which may come into effect prior to payment in full of all
Obligations; provided that any Equity Interests that would not constitute
Disqualified Equity Interests but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Equity Interests is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the date that is one year following
the scheduled Maturity Date shall not constitute Disqualified Equity Interests
if such Equity Interests provide that the issuer thereof will not redeem any
such Equity Interests pursuant to such provisions prior to the repayment in full
of the Obligations.
“Documentation Agent” has the meaning provided in the first paragraph of this
Agreement.
“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
“EBITDA” means, with respect to any Person for any period, the net income for
such Person for such period plus the sum of the amounts for such period included
in determining such net income in respect of (i) interest expense, (ii) income
tax expense, and (iii) depreciation and amortization expense, in each case as
determined in accordance with GAAP.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


13    

--------------------------------------------------------------------------------





“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) consented
to by (A) the Administrative Agent, (B) in the case of an assignee of a
Revolving Commitment, each LC Issuer and the Swingline Lender, and (C) unless an
Event of Default has occurred and is continuing or the assignee is a Lender, an
Affiliate of a Lender or an Approved Fund, the Borrower (each such consent not
to be unreasonably withheld or delayed (and the Borrower shall be deemed to have
approved such other Person if it fails to object to any assignment within five
Business Days after it received written notice thereof)); provided, however,
that notwithstanding the foregoing, “Eligible Assignee” shall not include (x)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (y) any holder
of any Subordinated Indebtedness or any of such holder’s Affiliates, or (z) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or any Subsidiary of a
Defaulting Lender.
“Environmental Claims” means any and all global, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of non-compliance or
violation, investigations or proceedings relating in any way to any
Environmental Law or any permit issued under any such law (hereafter “Claims”),
including, without limitation, (i) any and all Claims by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages pursuant to any applicable Environmental Law, and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the storage,
treatment or Release (as defined in CERCLA) of any Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment.
“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or global interpretation thereof, including any judicial or global
order, consent, decree or judgment issued to or rendered against the Borrower or
any of its Subsidiaries relating to the environment, employee health and safety
or Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the
Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); and any state and local
or foreign counterparts or equivalents, in each case as amended from time to
time.
“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any Environmental Claim which relate to any
environmental condition or a release, use, handling, storage or treatment of
Hazardous Materials by any Credit Party or a predecessor in interest from or on
to (i) any property presently or formerly owned by any Credit Party or (ii) any
facility which received Hazardous Materials generated by any Credit Party.
“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits


14    

--------------------------------------------------------------------------------





and losses of, or distributions of assets of, such partnership, but in no event
will “Equity Interest” include any debt securities convertible or exchangeable
into equity unless and until actually converted or exchanged.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with the Borrower or a Subsidiary of the Borrower, would be deemed to
be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or (o)
of the Code or Section 4001(a)(14) or 4001(b)(i) of ERISA or (ii) as a result of
the Borrower or a Subsidiary of the Borrower being or having been a general
partner of such Person.
“ERISA Event” means: (i) that a Reportable Event has occurred with respect to
any Plan; (ii) the institution of any steps by the Borrower or any Subsidiary,
any ERISA Affiliate, the PBGC or any other Person to terminate any Plan or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan; (iii) the institution of any steps by the Borrower or any
Subsidiary or any ERISA Affiliate to withdraw from any Multi-Employer Plan or
Multiple Employer Plan, if such withdrawal could result in withdrawal liability
(as described in Part 1 of Subtitle E of Title IV of ERISA or in Section 4063 of
ERISA) in excess of $2,000,000; (iv) a non-exempt “prohibited transaction”
within the meaning of Section 406 of ERISA in connection with any Plan; (v) that
a Plan has Unfunded Benefit Liabilities exceeding $2,000,000; (vi) the cessation
of operations at a facility of the Borrower or any Subsidiary or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (vii) the
conditions for imposition of a Lien under Section 303(k) of ERISA shall have
been met with respect to a Plan; (viii) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 206(g) of
ERISA; (ix) the insolvency of or commencement of reorganization proceedings with
respect to a Multi-Employer Plan; (x) any material increase in the contingent
liability of the Borrower or any Subsidiary with respect to any post-retirement
welfare liability; or (xi) the taking of any action by, or the threatening of
the taking of any action by, the Internal Revenue Service, the Department of
Labor or the PBGC with respect to any of the foregoing.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.
“Event of Default” has the meaning provided in ‎Section 8.01.
“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (ii)
the destruction or damage of a portion of such property from any casualty or
similar occurrence whatsoever or (iii) the condemnation, confiscation or seizure
of, or requisition of title to or use of, such property, in each case, other
than to the extent related to an Exit Strategy Property.
“Excluded Domestic Subsidiary” means (i) CAH, for as long as such entity is not
a wholly-owned Subsidiary of the Borrower, (ii) any Immaterial Subsidiary, (iii)
any direct or indirect Domestic Subsidiary


15    

--------------------------------------------------------------------------------





of a Foreign Subsidiary, (iv) any Inactive Subsidiary and (v) any Domestic
Subsidiary in which the Borrower or any of its Subsidiaries does not hold a
majority of the issued and outstanding Equity Interests.
“Excluded Hedging Obligation” means with respect to any Guarantor, any Guaranty
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Guaranty Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Guaranty Swap Obligation. If a Guaranty Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Guaranty Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under ‎Section 3.06) or (b) such Lender changes its Applicable Lending
Office, except in each case to the extent that, pursuant to ‎Section 3.05,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (iii) Taxes
attributable to such Recipient’s failure to comply with ‎Section 3.05(g) and
(iv) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 30, 2015, by and among the Borrower, the lenders from time to time
party thereto, and Citizens, as arranger and administrative agent.
“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 3.
“Exit Strategy Program” means the business of the Borrower and its Subsidiaries
pursuant to which the environmental risk related to contaminated Real Properties
is transferred to the Borrower or a Subsidiary of the Borrower and involves
insurance-backed remediation, guaranteed fixed-price contracts, risk sharing,
performance-based contracting or other similar risk transfer arrangements.
“Exit Strategy Property” means any Real Property transferred to, or leased by,
any Subsidiary of the Borrower under the Exit Strategy Program.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


16    

--------------------------------------------------------------------------------





“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
“Fee Letters” means the Fee Letter dated as of December 20, 2016 between the
Borrower and Citizens and the Fee Letter dated as of the Closing Date between
the Borrower and BMO.
“Fees” means all amounts payable pursuant to, or referred to in ‎Section 2.10.
“Financial Officer” means the chief executive officer, the chief financial
officer or the controller of the Borrower.
“Financial Projections” has the meaning provided in ‎Section 5.07(b).
“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(i) the result of (a) Consolidated EBITDA, minus (b) Consolidated Capital
Expenditures, minus (c) Consolidated Income Tax Expense paid in cash, minus (d)
Capital Distributions made by the Borrower and its Subsidiaries to Persons other
than the Borrower and its direct and indirect Subsidiaries, to (ii) Consolidated
Fixed Charges in each case for (x) the Testing Period then ended (in the case of
‎Section 7.07) or (y) for the most recently ended Testing Period for which
financial statements have been delivered pursuant to ‎Section 6.01(a) or ‎(b)
(in the case of any other Section hereof).
“Foreign Lender” means (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is a “Controlled Foreign
Corporation” under Section 956 of the Code.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to an LC Issuer, such Defaulting Lender’s Revolving Facility Percentage
of LC Outstandings with respect to Letters of Credit issued by such LC Issuer
other than LC Outstandings as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof and (ii) with respect to the Swingline Lender,
such Defaulting Lender’s Revolving Facility Percentage of outstanding Swingline
Loans made by the Swingline Lender other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“Government Services” means TRC Government Services, LLC (f/k/a Willbros
Government Services (U.S.), LLC), a Delaware limited liability company.


17    

--------------------------------------------------------------------------------





“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Granting Lender” has the meaning provided in ‎Section 11.06(e).
“Guarantors” shall mean, collectively, the Subsidiary Guarantors.
“Guaranty” has the meaning provided in ‎Section 4.01(iii).
“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent: (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefore; (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness; or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).
“Guaranty Swap Obligation” means with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.
“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, (ii) any currency swap or option agreement,
foreign exchange contract, forward currency purchase agreement or similar
currency management agreement or arrangement, or (iii) any commodities swap,
commodities option, forward commodities contract or similar agreement or
arrangement.
“Hedging Obligations” means all obligations of any Credit Party under and in
respect of any Designated Hedge Agreement.




18    

--------------------------------------------------------------------------------





“HMT” has the meaning specified in the definition of “Sanctions.”
“Immaterial Subsidiary” any Subsidiary designated as such by the Borrower by
notice to the Administrative Agent; provided that all Immaterial Subsidiaries
may not, at any date, together with their respective subsidiaries, account for
more than 5% of the Consolidated Total Assets, 5% of the Consolidated EBITDA or
5% of the consolidated revenues, in each case of the Borrower and its
Subsidiaries on a consolidated basis, for and as of the last day of the period
of four consecutive fiscal quarters immediately preceding such date.
“Inactive Subsidiary” means any Subsidiary of the Borrower that has no assets,
no liabilities (other than for franchise taxes and required corporate
maintenance fees) and has not engaged in any trade or business activities for
the last two (2) years.
“Increasing Lender” has the meaning provided in ‎Section 2.16(a).
“Incremental Amendment” has the meaning specified in Section 2.16(e).
“Incremental Facility” has the meaning provided in ‎Section 2.16(a).
“Incremental Facility Amount” means $75,000,000.
“Incremental Revolving Commitment” has the meaning provided in ‎Section 2.16(a).
“Incremental Revolving Loans” has the meaning provided in ‎Section 2.16(a).
“Indebtedness” of any Person means without duplication:
(i)     all indebtedness of such Person for borrowed money;
(ii)     all bonds, notes, debentures and similar debt securities of such
Person;
(iii)     the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;
(iv)     the face amount of all letters of credit issued for the account of such
Person and, without duplication, all drafts drawn thereunder;
(v)     all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;
(vi)     all indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such indebtedness has been assumed;
(vii)     all Capitalized Lease Obligations of such Person;
(viii)     the present value, determined on the basis of the implicit interest
rate, of all basic rental obligations under all Synthetic Leases of such Person;
(ix)     all obligations of such Person with respect to asset securitization
financing;


19    

--------------------------------------------------------------------------------





(x)     all obligations of such Person to pay a specified purchase price for
goods or services whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, in each case that in accordance with GAAP would be shown on
the liability side of the balance sheet of such Person;
(xi)     for the purposes of ‎Section 7.04 and ‎Section 8.01 only, all net
obligations of such Person under Hedge Agreements;
(xii)     all Disqualified Equity Interests of such Person;
(xiii)     the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts; and
(xiv)     all Guaranty Obligations of such Person;
provided, however, that (x) neither obligations under the Microsoft Licensing
Agreement, as in effect on the date hereof or modified with the consent of the
Administrative Agent, nor obligations under financings of insurance premiums and
adjustments thereto in the ordinary course of business consistent with past
practices, nor construction debt obligations incurred pursuant to GAAP/EITF
97-10 in the ordinary course of business consistent with past practices, shall
constitute Indebtedness of the Borrower, (y) neither trade payables, deferred
revenue, taxes nor other similar accrued expenses, in each case arising in the
ordinary course of business, shall constitute Indebtedness; and (z) the
Indebtedness of any Person shall in any event include (without duplication) the
Indebtedness of any other entity (including any general partnership in which
such Person is a general partner) to the extent such Person is liable thereon as
a result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide expressly
that such Person is not liable thereon.
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (ii) to the extent not otherwise
described in (i), Other Taxes.
“Indemnitees” has the meaning provided in ‎Section 11.02.
“Insolvency Event” means, with respect to any Person:
(i)     the commencement of a voluntary case by such Person under the Bankruptcy
Code or the seeking of relief by such Person under any bankruptcy or insolvency
or analogous law in any jurisdiction outside of the United States;
(ii)     the commencement of an involuntary case against such Person under the
Bankruptcy Code or any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States and the petition is not controverted
within 30 days, or is not dismissed within 60 days, after commencement of the
case;
(iii)     a custodian (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or substantially all of the property of such Person;
(iv)     such Person commences (including by way of applying for or consenting
to the appointment of, or the taking of possession by, a rehabilitator,
receiver, custodian, trustee, conservator or liquidator (collectively, a
“conservator”) of such Person or all or any substantial portion of its property)
any other


20    

--------------------------------------------------------------------------------





proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency, liquidation, rehabilitation, conservatorship
or similar law of any jurisdiction whether now or hereafter in effect relating
to such Person;
(v)     any such proceeding of the type set forth in clause (iv) above is
commenced against such Person to the extent such proceeding is consented to by
such Person or remains undismissed for a period of 60 days;
(vi)     such Person is adjudicated insolvent or bankrupt;
(vii)     any order of relief or other order approving any such case or
proceeding is entered;
(viii)     such Person suffers any appointment of any conservator or the like
for it or any substantial part of its property that continues undischarged or
unstayed for a period of 60 days;
(ix)     such Person makes a general assignment for the benefit of creditors or
generally does not pay its debts as such debts become due; or
(x)    any corporate (or similar organizational) action is taken by such Person
for the purpose of effecting any of the foregoing.
“Intellectual Property” has the meaning provided in the Security Agreement.
“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement substantially in the form of Exhibit H hereto.
“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two, three or six months and, to the extent agreed by each relevant Lender, any
other period of twelve months or less, as selected by the Borrower; provided,
however, that (i) the initial Interest Period for any Borrowing of such
Eurodollar Loan shall commence on the date of such Borrowing (the date of a
Borrowing resulting from a Conversion or Continuation shall be the date of such
Conversion or Continuation) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires; (ii) if any Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month; (iii) if any Interest Period would otherwise expire on a
day that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; (iv) no Interest Period for any
Eurodollar Loan may be selected that would end after the Revolving Maturity
Date; and (v) if, upon the expiration of any Interest Period, the Borrower has
failed to (or may not) elect a new Interest Period to be applicable to the
respective Borrowing of Eurodollar Loans as provided above, the Borrower shall
be deemed to have elected to Convert such Borrowing to Base Rate Loans effective
as of the expiration date of such current Interest Period.
“Investment” means: (i) any direct or indirect purchase or other acquisition by
a Person of any Equity Interest of any other Person; (ii) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand), capital contribution or extension of credit to, guarantee or assumption
of debt or purchase or other acquisition of any other Indebtedness of, any
Person by any other Person; or (iii) the purchase, acquisition or investment of
or in any stocks, bonds, mutual funds, notes, debentures or other securities, or
any deposit account, certificate of deposit or other investment of any kind.


21    

--------------------------------------------------------------------------------





“IRS” means the United States Internal Revenue Service.
“Landlord’s Agreement” means a landlord’s waiver, mortgagee’s waiver or bailee’s
waiver, each in form and substance satisfactory to the Administrative Agent, and
providing, among other things (to the extent required by the Administrative
Agent), for waiver of Lien, certain notices and opportunity to cure and access
to Collateral, delivered by a Credit Party in connection with this Agreement, as
the same may from time to time be amended, restated or otherwise modified.
“LC Commitment Amount” means, (i) with respect to Citizens, an amount equal to
$7,500,000 and (ii) with respect to BMO, an amount equal to $7,500,000. As of
the Closing Date, the aggregate LC Commitment Amount equals $15,000,000.
“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.
“LC Fee” means any of the fees payable pursuant to ‎Section 2.10(b) and ‎Section
2.10(c) in respect of Letters of Credit.
“LC Issuance” means the issuance of any Letter of Credit by an LC Issuer for the
account of the Borrower or its Subsidiaries in accordance with the terms of this
Agreement, and shall include any amendment thereto that increases the Stated
Amount thereof or extends the expiry date of such Letter of Credit.
“LC Issuer” means each of BMO and Citizens in its capacity as an issuer of
Letters of Credit hereunder.
“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings with respect to Letters of Credit. With
respect to each LC Issuer, “LC Outstandings” means, at any time, the sum,
without duplication, of (i) the aggregate Stated Amount of all outstanding
Letters of Credit issued by such LC Issuer and (ii) the aggregate amount of all
Unpaid Drawings with respect to Letters of Credit issued by such LC Issuer.
“LC Participation” has the meaning provided in ‎Section 2.03(g).
“LC Request” has the meaning provided in ‎Section 2.03(b).
“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
“Lender Register” has the meaning provided in ‎Section 2.07(b).
“Letter of Credit” means any standby letter of credit issued by an LC Issuer
under this Agreement pursuant to Section 2.04 for the account of the Borrower or
any of its Subsidiaries and shall include the Existing Letters of Credit.


22    

--------------------------------------------------------------------------------





“Leverage Ratio” means, at any date of determination, the ratio of (i)
Consolidated Total Debt as of such date to (ii) Consolidated EBITDA for (x) the
Testing Period then ended (in the case of ‎Section 7.07) or (y) for the most
recently ended Testing Period for which financial statements have been delivered
pursuant to ‎Section 6.01(a) or ‎(b) (in the case of any other Section hereof).
“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).
“Loan” means any Revolving Loan or Swingline Loan.
“Loan Documents” means this Agreement, the Notes, the Guaranty, the Security
Documents, the Fee Letters, the Intercompany Subordination Agreement and each
Letter of Credit and each other LC Document.
“Margin Stock” has the meaning provided in Regulation U.
“Master Purchase Agreements” means the Master Purchase Agreements, between
Government Services, as seller, and HA WG Funding LLC, as buyer, each as set
forth on Schedule 4 hereto, together with the assignment schedules executed in
connection therewith and as in effect on the date hereof or as amended in
accordance with ‎Section 7.11.
“Material Acquisition” means a Permitted Acquisition for which the purchase
consideration (including any assumed Indebtedness of the target of such
Permitted Acquisition) equals or exceeds $100,000,000; provided that the
Borrower provides written notice to the Administrative Agent at the time such
Acquisition and designates such Acquisition as a “Material Acquisition.”
“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property, assets, liabilities, or
condition (financial or otherwise) of the Borrower or the Borrower and its
Subsidiaries, taken as a whole; (ii) any material adverse effect on the ability
of the Borrower and the other Credit Parties, taken as a whole, to perform their
obligations under any of the Loan Documents to which they are party; (iii) any
material adverse effect on the validity, effectiveness or enforceability, as
against any Credit Party, of any of the Loan Documents to which it is a party;
(iv) any material adverse effect on the rights and remedies of the
Administrative Agent or any Lender under any Loan Document; or (v) any material
adverse effect on the validity, perfection or priority of any Lien in favor of
the Administrative Agent on any material portion of the Collateral.
“Material Indebtedness” means, as to the Borrower or any of its Subsidiaries,
any particular Indebtedness of the Borrower or such Subsidiary (including any
Guaranty Obligations) in excess of the aggregate principal amount of $5,000,000.
“Material Indebtedness Agreement” means any agreement governing or evidencing
any Material Indebtedness.
“Material Subsidiary” means any Subsidiary of the Borrower other than an
Immaterial Subsidiary.
“Maximum Rate” has the meaning provided in ‎Section 11.23.
“Microsoft Licensing Agreement” means the Enterprise Agreement, dated as of
March 1, 2014, between the Borrower and Microsoft Licensing, G.P.


23    

--------------------------------------------------------------------------------





“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$250,000, with minimum increments thereafter of $50,000, (ii) with respect to
any Eurodollar Loan, $500,000, with minimum increments thereafter of $250,000,
and (iii) with respect to Swingline Loans, $50,000, with minimum increments
thereafter of $25,000.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the LC Issuers with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the LC Issuers in their sole
discretion.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage” means a Mortgage, Deed of Trust or other instrument in form and
substance reasonably satisfactory to the Administrative Agent, executed by a
Credit Party with respect to a Mortgaged Real Property, as the same may from
time to time be amended, restated or otherwise modified.
“Mortgaged Real Property” means any parcel of Real Property that shall become
subject to a Mortgage after the Closing Date, in each case together with all of
such Credit Party’s right, title and interest in the improvements and buildings
thereon and all appurtenances, easements or other rights belonging thereto.
“Multi-Employer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA to which the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate is making or accruing an obligation to make contributions or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.
“Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan, to which the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate, and one or more employers other than the Borrower or a
Subsidiary of the Borrower or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Borrower and its Subsidiaries in the form prepared for presentation to
senior management thereof (and consistent with the form of periodic report being
provided to senior management for the fiscal periods prior to the Closing Date)
for the applicable fiscal quarter or fiscal year and for the period from the
beginning of the then current fiscal year to the end of such period to which
such financial statements relate, with comparison to and variances from the
immediately preceding period. So long as the Borrower is subject to the filing
requirements of the 1934 Act, the Management Discussion and Analysis section of
its filings on Forms 10-K and 10-Q, and reports consistent with such section,
shall be deemed to be in form satisfactory for the purposes hereof.
“Net Cash Proceeds” means, with respect to (i) any Asset Sale, the Cash Proceeds
resulting therefrom net of (A) reasonable and customary expenses of sale
incurred in connection with such Asset Sale, and other reasonable and customary
fees and expenses incurred, and all state and local taxes paid or reasonably
estimated to be payable by such person as a consequence of such Asset Sale, and
the payment of principal, premium and interest of Indebtedness (other than the
Obligations) secured by the asset that is the subject of such Asset Sale, and
required to be, and that is, repaid under the terms thereof as a result of such
Asset Sale, and (B) incremental federal, state and local income taxes paid or
payable as a result thereof; (ii) any Event of Loss, the Cash Proceeds resulting
therefrom net of (A) reasonable and customary expenses incurred in


24    

--------------------------------------------------------------------------------





connection with such Event of Loss, and local taxes paid or reasonably estimated
to be payable by such person as a consequence of such Event of Loss and the
payment of principal, premium and interest of Indebtedness (other than the
Obligations) secured by the asset that is the subject of the Event of Loss and
required to be, and that is, repaid under the terms thereof as a result of such
Event of Loss, and (B) incremental federal, state and local income taxes paid or
payable as a result thereof; and (iii) the incurrence or issuance of any
Indebtedness, the Cash Proceeds resulting therefrom net of reasonable and
customary fees and expenses incurred in connection therewith and net of the
repayment or payment of any Indebtedness or obligation intended to be repaid or
paid with the proceeds of such Indebtedness; in the case of each of clauses (i),
(ii) and (iii), to the extent, but only to the extent, that the amounts so
deducted are (x) actually paid to a Person that, except in the case of
reasonable out-of-pocket expenses, is not an Affiliate of such Person or any of
its Subsidiaries and (y) properly attributable to such transaction or to the
asset that is the subject thereof.
“1934 Act” means the Securities Exchange Act of 1934, as amended.
“Non-Consenting Lender” has the meaning provided in ‎Section 11.12(f).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Increasing Lender” has the meaning provided in ‎Section 2.16(a) hereof.
“Note” means a Revolving Facility Note or a Swingline Note, as applicable.
“Notice of Borrowing” has the meaning provided in ‎Section 2.05(b).
“Notice of Continuation or Conversion” has the meaning provided in ‎Section
2.09(b).
“Notice Office” means the office of the Administrative Agent at 28 State Street,
Boston, Massachusetts 02109, Attention: Harriette Batson (facsimile:
855-212-7546), or such other office as the Administrative Agent may designate in
writing to the Borrower from time to time.
“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to the
Administrative Agent, any Lender, any Affiliate of any Lender, the Swingline
Lender, any LC Issuer, any Designated Hedge Creditor or any Designated Banking
Services Creditor pursuant to the terms of this Agreement, any other Loan
Document, any Designated Hedge Agreement or any Designated Banking Services
Agreement (including, but not limited to, interest and fees that accrue after
the commencement by or against any Credit Party of any insolvency proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under Section 362(a) of the Bankruptcy Code). Without limiting
the generality of the foregoing description of Obligations, the Obligations
include (i) the obligation to pay principal, interest, Letter of Credit
commissions, charges, expenses, fees, reasonable attorneys’ fees and
disbursements, indemnities and other amounts payable by the Credit Parties under
any Loan Document, (ii) Banking Services Obligations, (iii) Hedging Obligations
and (iv) the obligation to reimburse any amount in respect of any of the
foregoing that the Administrative Agent, any Lender or any Affiliate, or any
Designated Hedge Creditor or any Designated Banking Services Creditor, in
connection with the terms of any Loan Document, may elect to pay or advance on
behalf of the Credit Parties. Anything in the foregoing to the contrary
notwithstanding, Excluded Hedging Obligations of any Credit Party shall not
constitute Obligations of such Credit Party.




25    

--------------------------------------------------------------------------------





“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement and any amendments to any of the foregoing.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to ‎Section 3.06).
“Participant Register” has the meaning provided in ‎Section 11.06(b).
“Payment Office” means the office of the Administrative Agent at 28 State
Street, Boston, Massachusetts 02109, Attention: Harriette Batson (facsimile:
855-212-7546), or such other office as the Administrative Agent may designate in
writing to the Borrower from time to time.  
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
“Perfection Certificate” has the meaning provided in the Security Agreement.
“Permitted Acquisition” means any Acquisition as to which all of the following
conditions are satisfied:
(i)    such Acquisition involves a line or lines of business that is or are
complementary to the lines of business in which the Borrower and its
Subsidiaries, considered as an entirety, are engaged on the Closing Date;
(ii)    the Borrower shall have furnished to the Administrative Agent at least
10 Business Days prior to the consummation of such Acquisition (or such shorter
period of time as the Administrative Agent may agree) (A) an executed term sheet
and/or commitment letter (setting forth in reasonable detail the terms and
conditions of such Acquisition) and, at the request of the Administrative Agent,
such other information and documents that the Administrative Agent may request,
including, without limitation, executed counterparts of the respective
agreements, instruments or other documents pursuant to which such Acquisition is
to be consummated (including, without limitation, any related management,
non-compete, employment, option or other material agreements and any
environmental reports), any schedules to such agreements,


26    

--------------------------------------------------------------------------------





instruments or other documents and all other material ancillary agreements,
instruments or other documents to be executed or delivered in connection
therewith, (B) if the Consideration for such Acquisition exceeds $25,000,000,
pro forma financial statements of the Borrower and its Subsidiaries giving
effect to the consummation of such Acquisition and (C) copies of such other
agreements, instruments or other documents (other than the Loan Documents
required by ‎Section 6.10) as the Administrative Agent shall reasonably request;
(iii)    such Acquisition shall be effected in such a manner so that each Person
(other than any Immaterial Subsidiary) acquired becomes a Credit Party and all
assets acquired are owned either by a Credit Party or a Person that will become
a Credit Party in accordance with ‎Section 6.09 and, if effected by merger or
consolidation involving a Credit Party, such Credit Party shall be the
continuing or surviving Person or the continuing or surviving Person shall
become a Credit Party upon the effectiveness of such merger or consolidation;
(iv)    no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;
(v)    after giving effect to such Acquisition, the Leverage Ratio shall not be
greater than the lesser of (x) 3.00 to 1.00 and (y) the Leverage Ratio then in
effect pursuant to Section 7.07(a) (provided that the Leverage Ratio shall be
reduced by 0.25), in each case calculated on a Pro Forma Basis (as determined in
accordance with subpart (vi) below whether or not a certificate is required
pursuant to such subpart (vi));
(vi)    at least five Business Days prior to the consummation of any such
Acquisition in which the Consideration exceeds $25,000,000, the Borrower shall
have delivered to the Administrative Agent and the Lenders (A) a certificate of
an Authorized Officer demonstrating, in reasonable detail, the computation of
the Leverage Ratio and of the financial covenants referred to in ‎Section 7.07
on a Pro Forma Basis, and (B) historical financial statements relating to the
business or Person to be acquired evidencing positive EBITDA on a Pro Forma
Basis for the four fiscal quarter period most recently ended prior to the date
of the Acquisition for which financial statements are available, and such other
information as the Administrative Agent may reasonably request;
(vii)    all transactions in connection with such Acquisition shall be
consummated, in all material respects, in accordance with all applicable laws;
(viii)    the Acquisition shall have been approved by the board of directors or
other governing body of the Person the Equity Interests or assets of which are
proposed to be acquired;
(ix)    immediately after giving effect to such Acquisition, any acquired or
newly formed Subsidiary shall take all actions required to be taken pursuant to
‎Section 6.09 and ‎Section 6.10 (or within 30 days of such Acquisition in the
case of ‎Section 6.10(c)); and
(xi)    as of the date of the Acquisition, a Financial Officer shall provide a
certificate to the Administrative Agent and the Lenders certifying as to the
matters set forth in the foregoing clauses.
“Permitted Acquisition Agreement” means each stock purchase agreement, asset
purchase agreement or other agreement entered into by the Borrower or any of its
Subsidiaries in connection with any Permitted Acquisition, in each case as
amended, supplemented or otherwise modified from time to time.




27    

--------------------------------------------------------------------------------





“Permitted Acquisition Documentation” means, collectively, each Permitted
Acquisition Agreement and all schedules, exhibits and annexes thereto and all
side letters and agreements (including without limitation all non‑competition
agreements) affecting the terms thereof or entered into in connection therewith,
in each case as amended, supplemented or otherwise modified from time to time.
“Permitted CoCo Indebtedness” means any Indebtedness under (i) any Master
Purchase Agreement or (ii) any other Indebtedness of Government Services
incurred to finance any CoCo Project, provided that, in either case, (w) such
Indebtedness shall be an obligation solely of Government Services, (x) such
Indebtedness shall be secured only by the right to receive payments (other than
operations, monitoring and maintenance payments) from the Defense Logistics
Agency, (y) the initial principal amount of such Indebtedness shall not exceed
100% of the amount payable by the Defense Logistics Agency under the contract
relating to such CoCo Project during the repayment period for such CoCo Project
(not to exceed five (5) years) commencing on the date of such contract and shall
not be increased and (z) the obligations in respect of such Indebtedness shall
be nonrecourse obligations of Government Services.
“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the Borrower or any of its Subsidiaries in connection with the
bankruptcy or reorganization of any customer or supplier of the Borrower or any
such Subsidiary and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business.
“Permitted Foreign Subsidiary Loans and Investments” means (i) loans and
investments by a Credit Party to or in a Foreign Subsidiary made on or after the
Closing Date in the ordinary course of business, so long as the aggregate amount
of all such loans and investments by all Credit Parties does not, at any time,
exceed (A) $5,000,000, minus (B) the Dollar equivalent of the amount of
Indebtedness of Foreign Subsidiaries guaranteed by the Credit Parties pursuant
to subpart (ii) of this definition; and (ii) loans to a Foreign Subsidiary by
any Person (other than the Borrower or any of its Subsidiaries), and any
guaranty of such loans by a Credit Party, so long as the aggregate principal
amount of all such loans does not at any time exceed $5,000,000.
“Permitted Lien” means any Lien permitted by ‎Section 7.03.
“Permitted Refinancing” means as to any Indebtedness, the incurrence of other
Indebtedness (“Refinancing Indebtedness”) to refinance, extend, renew, defease,
restructure, replace or refund (collectively, “refinance”) such existing
Indebtedness; provided that, in the case of such other Indebtedness, the
following conditions are satisfied: (i) the Weighted Average Life to Maturity of
such Refinancing Indebtedness shall be greater than or equal to the remaining
Weighted Average Life to Maturity of the Indebtedness being refinanced; (ii) the
principal amount of such Refinancing Indebtedness shall not exceed the principal
amount (including any accreted or capitalized amount) then outstanding of the
Indebtedness being refinanced, plus any required premiums and other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal or extension; (iii) no Person that
is the Borrower or any Subsidiary shall be an obligor on such Refinancing
Indebtedness unless such Person was an obligor on the Indebtedness being
refinanced; (iv) the security, if any, for the Refinancing Indebtedness shall be
the same as, or less extensive than, that for the Indebtedness being refinanced;
(v) if the Indebtedness being refinanced, or the Lien securing such
Indebtedness, is subordinated to the Obligations or to the Liens granted under
the Security Documents, the Refinancing Indebtedness, and the Liens thereof,
shall also be subordinated on terms no less favorable than the Indebtedness
being refinanced and the holders of such Refinancing Indebtedness shall have
entered into any subordination or intercreditor agreements reasonably acceptable
to the Administrative Agent evidencing such subordination; (vi) such Refinancing
Indebtedness shall be limited in recourse to each obligor thereunder to the same
extent, if any,


28    

--------------------------------------------------------------------------------





as the Indebtedness being refinanced; and (vii) no material terms (other than
interest rate and fees) applicable to such Refinancing Indebtedness or, if
applicable, the related security or guarantees of such Refinancing Indebtedness
(including covenants, events of default, remedies, acceleration rights) shall be
more favorable to the lenders under such Refinancing Indebtedness than the terms
that are applicable under the instruments and documents governing the
Indebtedness being refinanced.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, central bank, trust or other enterprise
or any governmental or political subdivision or any agency, department or
instrumentality thereof.
“Plan” means any Multi-Employer Plan, Multiple Employer Plan or Single-Employer
Plan.
“Platform” has the meaning provided in ‎Section 9.16(b).
“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”
“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”
“Pro Forma Basis” means, with respect to any financial calculation or compliance
with any test or covenant hereunder a pro forma basis after giving effect to the
applicable Investment or Acquisition, Asset Sale, payment of principal or
interest in respect of Indebtedness, or incurrence of Indebtedness, using, for
purposes of determining the same, the historical financial statements of all
entities or assets so acquired or sold (if available), determined on the basis
of the consolidated financial statements of the Borrower and its Subsidiaries
for the most recent period for which financial statements have been delivered
pursuant to ‎Section 6.01(a) or ‎(b), and the corresponding financial statements
of any Person being acquired, as if such transactions had occurred on the first
day of the applicable period (and assuming that such Indebtedness to be incurred
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding incurred Loans during such period). Whenever pro forma
effect is to be given to a transaction, the pro forma calculations shall be made
in good faith by a responsible financial or accounting officer of the Borrower
and include, for the avoidance of doubt, the amount of cost savings, operating
expense reductions and synergies projected by the Borrower in good faith to be
realized as a result of specified actions taken, committed to be taken or
expected to be taken (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of the applicable period and as if such cost savings, operating
expense reductions, operating initiatives, operating changes and synergies were
realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (i) such
cost savings, operating expense reductions and synergies must be approved by the
Administrative Agent and (ii) no amounts shall be added pursuant to this
definition to the extent duplicative of any amounts that are otherwise added
back in computing Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, with respect to such period.
“Prohibited Transaction” means a transaction with respect to a Plan that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA.
“Public Lender” has the meaning provided in ‎Section 9.16(b).
“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.


29    

--------------------------------------------------------------------------------





“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
“Recipient” means (i) the Administrative Agent, (ii) any Lender, and (iii) any
LC Issuer, as applicable.
“Refinancing Indebtedness” has the meaning specified in the definition of
“Permitted Refinancing”.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees and agents, including accountants, legal
counsel and other advisors, of such Person and of such Person’s Affiliates.
“Remedial Action” means all actions any Environmental Law requires any Credit
Party to: (i) clean up, remove, remediate, contain, treat, monitor, assess,
evaluate or in any other way address Hazardous Materials in the environment;
(ii) prevent or minimize a release or threatened release of Hazardous Materials
so they do not migrate or endanger or threaten to endanger public health or
welfare or the environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iv) perform any other actions authorized by 42 U.S.C. § 9601.
“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsection .22, .23, .25, .27, .28,
.29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.
“Required Lenders” means Lenders whose Credit Facility Exposure and Unused
Revolving Commitments constitute more than 50% of the sum of the Aggregate
Credit Facility Exposure and the Unused Total Revolving Commitments. If there
are only two Lenders and neither Lender is a Defaulting Lender, “Required
Lenders” shall mean both Lenders. The Credit Facility Exposure and Unused
Revolving Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time. For purposes of the second sentence of
this definition, a Lender, together with its Approved Funds and Affiliates,
shall constitute a single Lender.
“Restricted Payment” means (i) any Capital Distribution, (ii) any amount paid by
the Borrower or any of its Subsidiaries in repayment, redemption, retirement,
repurchase, direct or indirect, of any Subordinated Indebtedness, or (iii) any
voluntary or mandatory prepayment of principal of any Material Indebtedness
(other than the Loans).
“Revolving Availability” means, at the time of determination, (i) the sum of all
Revolving Commitments at such time less (ii) the sum of (a) the principal amount
of Revolving Loans and Swingline Loans made and outstanding at such time and (b)
the LC Outstandings at such time.
“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by the Borrower from all of the Lenders having Revolving
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date) in the same currency, having
in the case of any Eurodollar Loans, the same Interest Period.


30    

--------------------------------------------------------------------------------





“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time pursuant to ‎Section 2.11, increased
from time to time pursuant to ‎Section 2.16, or adjusted from time to time as a
result of assignments to or from such Lender pursuant to ‎Section 11.06.
“Revolving Facility” means the credit facility established under ‎Section 2.01
pursuant to the Revolving Commitments of the Lenders.
“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Maturity Date.
“Revolving Facility Exposure” means, for any Lender at any time, the sum of
(i) the principal amount of Revolving Loans made by such Lender and outstanding
at such time, (ii) such Lender’s Revolving Facility Percentage of the LC
Outstandings at such time and (iii) the aggregate amount of such Lender’s
Revolving Facility Percentage of the Swingline Exposure at such time.
“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1 hereto.
“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination (but giving effect to subsequent assignments). The Revolving
Facility Percentage of each Lender as of the Closing Date is set forth on
Schedule 1 hereto.
“Revolving Lender” means each Lender having a Revolving Commitment or holding a
Revolving Loan.
“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to ‎Section 2.01 or ‎Section 2.16. Unless the content otherwise
requires, the term “Revolving Loan” includes any Swingline Loan and any
Incremental Revolving Loan.
“Revolving Maturity Date” means the earlier of (i) January 31, 2022 or (ii) the
date that the Commitments have been terminated pursuant to ‎Section 8.02;
provided that if such day is not a Business Day, the Revolving Maturity Date
shall be the Business Day immediately preceding such day.
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.
“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of the Borrower of
any property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Borrower
and a Subsidiary or between Subsidiaries), which property has been or is to be
sold or transferred by the Borrower or such Subsidiary to such Person.




31    

--------------------------------------------------------------------------------





“Sanction” means any trade, economic or financial sanction, embargo or
restrictive measures administered or enforced by the United States Government
(including, without limitation, OFAC), the United Nations Security Council, the
European Union, Her Majesty’s Treasury (“HMT”), the Government of Canada
(including Global Affairs Canada and Public Safety Canada) or other relevant
sanctions authority.
“SEC” means the United States Securities and Exchange Commission.
“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.
“Secured Creditors” has the meaning provided in the Security Agreement.
“Securities Account” has the meaning set forth in the Security Agreement.
“Security Agreement” has the meaning provided in ‎Section 4.01(iv).
“Security Documents” means the Security Agreement, each Mortgage, each
Landlord’s Agreement, each Additional Security Document, any UCC financing
statement, any Control Agreement, any Collateral Assignment, any Perfection
Certificate and any document pursuant to which any Lien is granted or perfected
by any Credit Party to the Administrative Agent as security for any of the
Obligations.
“Single Employer Plan” means a single-employer plan, as defined in Section
4001(a)(15) of ERISA, to which the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate is making or accruing an obligation to make contributions
or, in the event that any such plan has been terminated, to which the Borrower,
any Subsidiary of the Borrower or any ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan.
“SPC” has the meaning provided in ‎Section 11.06(e).
“Standard Permitted Lien” means any of the following:
(i)    Liens for taxes not yet delinquent or Liens for taxes, assessments or
governmental charges being contested in good faith and by appropriate
proceedings for which adequate reserves in accordance with GAAP have been
established;
(ii)    Liens in respect of property or assets imposed by law that were incurred
in the ordinary course of business, such as carriers’, suppliers’,
warehousemen’s, materialmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, that do not in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries and do not secure any Indebtedness;
(iii)    Liens created by this Agreement or the other Loan Documents;
(iv)    Liens arising from judgments, decrees or attachments not resulting in an
Event of Default under ‎Section 8.01(h);
(v)    Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, appeal, customs, performance
and return-of-


32    

--------------------------------------------------------------------------------





money bonds and other similar obligations, incurred in the ordinary course of
business (exclusive of obligations in respect of the payment for borrowed
money), whether pursuant to statutory requirements, common law or consensual
arrangements;
(vi)    leases or subleases granted in the ordinary course of business to others
not interfering in any material respect with the business of the Borrower or any
of its Subsidiaries and any interest or title of a lessor under any lease not in
violation of this Agreement;
(vii)    easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and do not involve, and are not likely to involve at any future time, either
individually or in the aggregate, (A) a substantial and prolonged interruption
or disruption of the business activities of the Borrower and its Subsidiaries
considered as an entirety, or (B) a Material Adverse Effect;
(viii)    Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this Agreement, provided that such Liens are only in respect
of the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor); and
(ix)    rights of consignors of goods, whether or not perfected by the filing of
a financing statement under the UCC.
“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).
“Subordinated Debt Documents” means, collectively, any loan agreements,
indentures, note purchase agreements, promissory notes, guarantees and other
instruments and agreements evidencing the terms of any Subordinated
Indebtedness.
“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms acceptable to the Administrative Agent.
“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such Person
at the time or in which such Person, one or more other Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” shall mean a Subsidiary of the Borrower.
“Subsidiary Guarantor” means any Subsidiary that is or hereafter becomes a party
to the Guaranty. Schedule 3 hereto lists each Subsidiary Guarantor as of the
Closing Date.
“Swingline Commitment” means $5,000,000.


33    

--------------------------------------------------------------------------------





“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Lender at any time shall equal its Revolving Facility Percentage of the
aggregate Swingline Exposure at such time.
“Swingline Lender” means Citizens, in its capacity as provider of Swingline
Loans, or any successor swingline lender hereunder.
“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
‎Section 2.04.
“Swingline Note” means a promissory note substantially in the form of Exhibit
A-2 hereto.
“Syndication Agent” has the meaning provided in the first paragraph of this
Agreement.
“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.
“Synthetic Lease Obligations” means, as to any person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capitalized Lease Obligations.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the Borrower then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.
“Title Company” has the meaning specified in ‎Section 6.10(c)(i).
“Title Policy” has the meaning specified in ‎Section 6.10(c)(i).
“Total Credit Facility Amount” means the aggregate of the Total Revolving
Commitment. As of the Closing Date, the Total Credit Facility Amount is
$250,000,000.
“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as the same may be decreased pursuant to ‎Section 2.11(d) hereof or
increased pursuant to ‎Section 2.16 hereof. As of the Closing Date, the amount
of the Total Revolving Commitment is $250,000,000.
“Transactions” means, collectively, (i) the execution, delivery and performance
of the Loan Documents and the making of the initial Loans hereunder on the
Closing Date, (ii) the repayment in full of all amounts due or outstanding under
or in respect of each of the Existing Credit Agreement and any outstanding
Indebtedness (other than Indebtedness permitted hereunder) of the Borrower and
its Subsidiaries; and (iii) the payment of the fees and expenses incurred in
connection with any of the foregoing.




34    

--------------------------------------------------------------------------------





“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan or a Eurodollar Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.
“Unfunded Benefit Liabilities” of any Plan means the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“United States” and “U.S.” each means United States of America.
“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by the Borrower or converted to a Revolving Loan pursuant to ‎Section
2.03(f)(i), and, in each case, all interest that accrues thereon pursuant to
this Agreement.
“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.
“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.
“USA Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“U.S. Borrower” means any Borrower that is a U.S. Person.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
‎Section 3.05(g)(ii)(B).
“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
other similar governing body of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (A) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (B) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness; provided that that for purposes of determining the Weighted
Average Life to Maturity of any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended, the effects of any prepayments made on
such Indebtedness prior to the date of the applicable extension shall be
disregarded.




35    

--------------------------------------------------------------------------------





“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding” and the word “through” means “through and including.”
Section 1.03    Accounting Terms. Except as otherwise specifically provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that if the
Borrower notifies the Administrative Agent and the Lenders that the Borrower
wishes to amend any covenant in Article ‎VII to eliminate the effect of any
change in GAAP that occurs after the Closing Date on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article ‎VII for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower, the Administrative Agent and the Required Lenders; the Borrower,
the Administrative Agent and the Lenders agreeing to enter into negotiations to
amend any such covenant immediately upon receipt from any party entitled to send
such notice. Notwithstanding the foregoing, (i) all financial statements
delivered hereunder shall be prepared, and all financial covenants contained
herein shall be calculated, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof, (ii) in the event of any accounting change that requires all
leases to be treated as Capital Leases, (A) all financial statements delivered
hereunder shall be prepared in accordance with GAAP, giving effect to such
accounting change, (B) the covenants set forth in ‎Section 7.07 shall be
calculated without giving effect to such accounting change, and (C) the Borrower
shall provide reconciliations, in form and substance reasonably satisfactory to
the Administrative Agent, reflecting such calculation together with each
Compliance Certificate.
Section 1.04    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Sections, Schedules and Exhibits shall be construed to
refer to Sections of, and Schedules and Exhibits to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all Real Property, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing, and (f) any reference to a statute, rule or
regulation is to that statute, rule or regulation as now enacted or as the same
may from time to time be amended, re-enacted or expressly replaced.


36    

--------------------------------------------------------------------------------





ARTICLE II.    

THE TERMS OF THE CREDIT FACILITIES
Section 2.01    Revolving Facility. During the Revolving Facility Availability
Period, each Lender severally, and not jointly, agrees, on the terms and
conditions set forth in this Agreement, to make a Revolving Loan or Revolving
Loans to the Borrower from time to time pursuant to such Lender’s Revolving
Commitment, which Revolving Loans: (i) may, except as set forth herein, at the
option of the Borrower, be incurred and maintained as, or Converted into,
Revolving Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in Dollars, provided that all Revolving Loans made as part of the
same Revolving Borrowing shall consist of Revolving Loans of the same Type; (ii)
shall be made only in Dollars, (iii) may be repaid or prepaid and reborrowed in
accordance with the provisions hereof; and (iv) shall not be made if, after
giving effect to any such Revolving Loan, (A) the Revolving Facility Exposure of
any Lender would exceed such Lender’s Revolving Commitment, (B) the Aggregate
Revolving Facility Exposure would exceed the Total Revolving Commitment, or (C)
the Borrower would be required to prepay Loans or Cash Collateralize Letters of
Credit pursuant to ‎Section 2.12(b). The Revolving Loans to be made by each
Lender will be made by such Lender on a pro rata basis based upon such Lender’s
Revolving Facility Percentage of each Revolving Borrowing, in each case in
accordance with ‎Section 2.06 hereof.
Section 2.02    Repayment of Loans.
(a)    [Reserved.]
(b)    Revolving Loans. The Borrower shall (i) repay to the Administrative Agent
for the ratable account of each Revolving Lender, the then unpaid principal
amount (together with accrued and unpaid interest and other amounts) of each
Revolving Loan of such Revolving Lender on the Maturity Date of the Revolving
Facility and (ii) repay to the Swingline Lender, the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date of the
Revolving Facility and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month (or, if such date is not a Business
Day, on the next succeeding Business Day) and is at least two Business Days
after such Swingline Loan is made; provided that, on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans that were
outstanding on the date such Borrowing was requested, and provided further that
to the extent not repaid by the Borrower on any such dates, the Borrower shall
be deemed to have requested Revolving Loans in an amount equal to the Swingline
Loans then outstanding.
Section 2.03    Letters of Credit.
(a)    LC Issuances. During the Revolving Facility Availability Period, the
Borrower may request either LC Issuer at any time and from time to time to
issue, for the account of the Borrower or any Subsidiary, and subject to and
upon the terms and conditions herein set forth, each LC Issuer agrees from time
to time to issue, Letters of Credit denominated and payable in Dollars and in
each case in such form as may be approved by such LC Issuer and the
Administrative Agent; provided, however, that notwithstanding the foregoing, no
LC Issuance shall be made if, after giving effect thereto, (i) the aggregate LC
Outstandings would exceed the aggregate amount of the LC Commitment Amounts,
(ii) the LC Outstandings of any LC Issuer would exceed such LC Issuer’s LC
Commitment Amount, (iii) the Revolving Facility Exposure of any Lender would
exceed such Lender’s Revolving Commitment, (iv) the Aggregate Revolving Facility
Exposure would exceed the Total Revolving Commitment, or (v) the Borrower would
be required to prepay Loans or Cash Collateralize Letters of Credit pursuant to
‎Section 2.12(b) hereof. Subject to ‎Section 2.03(c) below, each Letter of
Credit shall have an expiry date (including any renewal periods) occurring not
later than the earlier of (y) one year from the date of issuance thereof, or (z)
five (5) Business Days prior to the


37    

--------------------------------------------------------------------------------





Revolving Maturity Date. All Existing Letters of Credit shall be deemed to have
been issued pursuant hereto and deemed Letters of Credit under this Agreement,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.
(b)    LC Requests. Whenever the Borrower desires that a Letter of Credit be
issued for its account or the account of any Subsidiary of the Borrower, the
Borrower shall give the Administrative Agent and the applicable LC Issuer
written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Administrative Agent) which, if in
the form of written notice, shall be substantially in the form of Exhibit B-3
(each such request, an “LC Request”), or transmit by electronic communication
(if arrangements for doing so have been approved by the applicable LC Issuer),
prior to 2:00 P.M. (local time at the Notice Office) at least three Business
Days (or such shorter period as may be acceptable to the applicable LC Issuer)
prior to the proposed date of issuance (which shall be a Business Day), which LC
Request shall include such supporting documents that the applicable LC Issuer
customarily requires in connection therewith (including, in the case of a Letter
of Credit for an account party other than the Borrower, an application for, and
if applicable a reimbursement agreement with respect to, such Letter of Credit).
In the event of any inconsistency between any of the terms or provisions of any
LC Document and the terms and provisions of this Agreement respecting Letters of
Credit, the terms and provisions of this Agreement shall control.
(c)    Auto-Renewal Letters of Credit. If the Borrower so requests in any
applicable LC Request, the applicable LC Issuer shall agree to issue a Letter of
Credit that has automatic renewal provisions; provided, however, that any Letter
of Credit that has automatic renewal provisions must permit the related LC
Issuer to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Once any
such Letter of Credit that has automatic renewal provisions has been issued, the
Lenders shall be deemed to have authorized (but may not require) the applicable
LC Issuer to permit the renewal of such Letter of Credit at any time to an
expiry date not later than five (5) Business Days prior to the Revolving
Maturity Date; provided, however, that such LC Issuer shall not permit any such
renewal if (i) such LC Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof, or (ii) it has received notice (which may be by telephone or in writing)
on or before the day that is two (2) Business Days before the scheduled renewal
date from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in ‎Section 4.02 is not then satisfied.
(d)    Applicability of ISP98. Unless otherwise expressly agreed by the
applicable LC Issuer and the Borrower, when a Letter of Credit is issued, the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each such Letter of Credit.
(e)    Notice of LC Issuance. Each LC Issuer shall, on the date of each LC
Issuance by it, give the Administrative Agent, each Lender and the Borrower
written notice of such LC Issuance, accompanied by a copy to the Administrative
Agent of the Letter of Credit or Letters of Credit issued by it.
(f)    Reimbursement Obligations.
(i)    The Borrower hereby agrees to reimburse the applicable LC Issuer, by
making payment directly to such LC Issuer in immediately available funds at the
payment office of such LC Issuer, for any Unpaid Drawing with respect to any
Letter of Credit immediately after, and in any event on the date on which, such
LC Issuer notifies the Borrower of such payment or disbursement


38    

--------------------------------------------------------------------------------





(which notice to the Borrower shall be delivered reasonably promptly after any
such payment or disbursement), such payment to be made in Dollars in which such
Letter of Credit is denominated, with interest on the amount so paid or
disbursed by such LC Issuer, to the extent not reimbursed prior to 1:00 P.M.
(local time at the payment office of such LC Issuer) on the date of such payment
or disbursement, from and including the date paid or disbursed to but not
including the date such LC Issuer is reimbursed therefor at a rate per annum
that shall be the rate then applicable to Revolving Loans pursuant to ‎Section
2.08(a) that are Base Rate Loans or, if not reimbursed on the date of such
payment or disbursement, at the Default Rate, any such interest also to be
payable on demand. If by 11:00 A.M. on the Business Day immediately following
notice to it of its obligation to make reimbursement in respect of an Unpaid
Drawing, the Borrower has not made such reimbursement out of its available cash
on hand or, in the case of the Borrower, a contemporaneous Borrowing hereunder
(if such Borrowing is otherwise available to the Borrower), (w) the applicable
LC Issuer shall so notify the Administrative Agent, (x) the Borrower will in
each case be deemed to have given a Notice of Borrowing for Revolving Loans that
are Base Rate Loans in an aggregate principal amount sufficient to reimburse
such Unpaid Drawing (and the Administrative Agent shall promptly give notice to
the Lenders of such deemed Notice of Borrowing), (y) the Lenders shall, unless
they are legally prohibited from doing so, make the Revolving Loans contemplated
by such deemed Notice of Borrowing (which Revolving Loans shall be considered
made under ‎Section 2.01), and (z) the proceeds of such Revolving Loans shall be
disbursed directly to such LC Issuer to the extent necessary to effect such
reimbursement and repayment of the Unpaid Drawing, with any excess proceeds to
be made available to the Borrower in accordance with the applicable provisions
of this Agreement.
(ii)    Obligations Absolute. The Borrower’s obligation under this Section to
reimburse the LC Issuers with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower or any other Person may have or have had against any LC
Issuer, the Administrative Agent or any Lender, including, without limitation,
any defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing; provided,
however, that the Borrower shall not be obligated to reimburse an LC Issuer for
any wrongful payment made by such LC Issuer under a Letter of Credit as a result
of acts or omissions constituting willful misconduct or gross negligence on the
part of such LC Issuer.
(g)    LC Participations.
(i)    Immediately upon each LC Issuance, the applicable LC Issuer shall be
deemed to have sold and transferred to each Revolving Lender, and each Revolving
Lender shall be deemed irrevocably and unconditionally to have purchased and
received from such LC Issuer, without recourse or warranty, an undivided
interest and participation (an “LC Participation”), to the extent of such
Revolving Lender’s Revolving Facility Percentage of the Stated Amount of such
Letter of Credit in effect at such time of issuance, in such Letter of Credit,
each substitute Letter of Credit, each drawing made thereunder, the obligations
of the Borrower under this Agreement with respect thereto (although LC Fees
relating thereto shall be payable directly to the Administrative Agent for the
account of the Revolving Lenders as provided in ‎Section 2.10 and the Revolving
Lenders shall have no right to receive any portion of any fees of the nature
contemplated by ‎Section 2.10(c), the obligations of the Borrower under any LC
Documents pertaining thereto, and any security for, or guaranty pertaining to,
any of the foregoing).


39    

--------------------------------------------------------------------------------





(ii)    In determining whether to pay under any Letter of Credit, the applicable
LC Issuer shall not have any obligation relative to the Lenders other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability.
(iii)    If an LC Issuer makes any payment under any Letter of Credit and the
Borrower shall not have reimbursed such amount in full to such LC Issuer
pursuant to ‎Section 2.03(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Revolving Lender of such failure, and each Revolving Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such Revolving Lender’s Revolving Facility Percentage of
such payment in Dollars and in same-day funds; provided, however, that no
Revolving Lender shall be obligated to pay to the Administrative Agent its
Revolving Facility Percentage of such unreimbursed amount for any wrongful
payment made by an LC Issuer under a Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such LC Issuer as determined by a final non-appealable judgment of a court of
competent jurisdiction. If the Administrative Agent so notifies any Revolving
Lender required to fund a payment under a Letter of Credit prior to 11:00 A.M.
(local time at its Notice Office) on any Business Day, such Revolving Lender
shall make available to the Administrative Agent for the account of the
applicable LC Issuer such Revolving Lender’s Revolving Facility Percentage of
the amount of such payment on such Business Day in same-day funds. If and to the
extent any Revolving Lender shall not have so made its Revolving Facility
Percentage of the amount of such payment available to the Administrative Agent
for the account of an LC Issuer, such Revolving Lender agrees to pay to the
Administrative Agent for the account of such LC Issuer, forthwith on demand,
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Administrative Agent for the account of such
LC Issuer at the Federal Funds Effective Rate. The failure of any Revolving
Lender to make available to the Administrative Agent for the account of an LC
Issuer its Revolving Facility Percentage of any payment under any Letter of
Credit shall not relieve any other Revolving Lender of its obligation hereunder
to make available to the Administrative Agent for the account of such LC Issuer
its Revolving Facility Percentage of any payment under any Letter of Credit on
the date required, as specified above, but no Revolving Lender shall be
responsible for the failure of any other Revolving Lender to make available to
the Administrative Agent for the account of an LC Issuer such other Revolving
Lender’s Revolving Facility Percentage of any such payment.
(iv)    Whenever an LC Issuer receives a payment of a reimbursement obligation
as to which the Administrative Agent has received for the account of such LC
Issuer any payments from the Revolving Lenders pursuant to subpart (iii) above,
such LC Issuer shall pay to the Administrative Agent and the Administrative
Agent shall promptly pay to each Revolving Lender that has paid its Revolving
Facility Percentage thereof, in same-day funds, an amount equal to such
Revolving Lender’s Revolving Facility Percentage of the principal amount thereof
and interest thereon accruing after the purchase of the respective LC
Participations, as and to the extent so received.
(v)    The obligations of the Revolving Lenders to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception


40    

--------------------------------------------------------------------------------





whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:
(A)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
(B)    the existence of any claim, set-off defense or other right that any
Credit Party or any other Person may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any LC Issuer, any Lender, or other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between the
applicable account party in respect of such Letter of Credit and the beneficiary
named in any such Letter of Credit), other than any claim that the Borrower may
have against the applicable LC Issuer for gross negligence or willful misconduct
of such LC Issuer in making payment under any applicable Letter of Credit;
(C)    any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(D)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
(E)    the occurrence of any Default or Event of Default.
(vi)    To the extent an LC Issuer is not indemnified by the Borrower, the
Revolving Lenders will reimburse and indemnify such LC Issuer, in proportion to
their respective Revolving Facility Percentages, for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature that
may be imposed on, asserted against or incurred by any LC Issuer in performing
its respective duties in any way related to or arising out of LC Issuances by
it; provided, however, that no Revolving Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements resulting from such LC Issuer’s
gross negligence or willful misconduct.
Section 2.04    Swingline Loans.
(a)    During the Revolving Facility Availability Period, the Swingline Lender
agrees, on the terms and conditions set forth in this Agreement, to make a
Swingline Loan or Swingline Loans to the Borrower from time to time, which
Swingline Loans: (i) shall be paid on the earlier of the Revolving Maturity Date
and the 10th Business Day after such Swingline Loan is made (or, if such date is
not a Business Day, on the next succeeding Business Day) and is at least two
Business Days after such Swingline Loan is made; provided that, on each date
that a Borrowing is made, the Borrower shall repay all Swingline Loans that were
outstanding on the date such Borrowing was requested, and provided further that
to the extent not repaid by the Borrower on any such dates, the Borrower shall
be deemed to have requested Revolving Loans in an amount equal to the Swingline
Loans then outstanding; (ii) shall be made only in Dollars; (iii) may be repaid
or prepaid and reborrowed in accordance with the provisions hereof; (iv) may
only be made if after giving effect thereto (A) the aggregate principal amount
of Swingline Loans outstanding does not exceed the Swingline Commitment, and
(B) the Aggregate Revolving Facility Exposure would not exceed the Total


41    

--------------------------------------------------------------------------------





Revolving Commitment; (v) shall not be made if, after giving effect thereto, the
Borrower would be required to prepay Loans or Cash Collateralize Letters of
Credit pursuant to ‎Section 2.12(b) hereof; (vi) shall not be made if the
proceeds thereof would be used to repay, in whole or in part, any outstanding
Swingline Loan and (vii) at no time shall there be more than one (1) Borrowing
of Swingline Loans outstanding hereunder.
(b)    The Swingline Lender at any time may, and at least once per week shall,
by written notice given to the Administrative Agent not later than 11:00 a.m.,
New York time, on any Business Day require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which Revolving Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Revolving Lender’s pro rata share of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Revolving
Lender’s pro rata share of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, as provided in Sections ‎2.05, ‎2.06 and ‎2.09, and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
Section 2.05    Notice of Borrowing.
(a)    Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below which shall
be provided by the Borrower to the Administrative Agent at its Notice Office not
later than (i) in the case of each Borrowing of a Eurodollar Loan, 1:00 P.M.
(local time at its Notice Office) at least three Business Days’ prior to the
date of such Borrowing, and (ii) in the case of each Borrowing of a Base Rate
Loan, prior to 12:00 (noon) (local time at its Notice Office) on the proposed
date of such Borrowing, and (iii) in the case of any Borrowing of a Swingline
Loan, prior to 12:00 noon (local time at its Notice Office) on the proposed date
of such Borrowing.
(b)    Notice of Borrowing. Each request for a Borrowing (other than a
Continuation or Conversion) shall be made by an Authorized Officer of the
Borrower by delivering written notice of such request substantially in the form
of Exhibit B-1 hereto (each such notice, a “Notice of Borrowing”) or by
telephone (to be confirmed immediately in writing by delivery by an Authorized
Officer of the Borrower of a Notice of Borrowing), and in any event each such
request shall be irrevocable and shall specify (i) the


42    

--------------------------------------------------------------------------------





aggregate principal amount of the Loans to be made pursuant to such Borrowing,
(ii) the date of the Borrowing (which shall be a Business Day), (iii) the Class
and Type of Loans such Borrowing will consist of, and (iv) if applicable, the
initial Interest Period. Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower entitled to give telephonic notices under this Agreement on behalf
of the Borrower. In each such case, the Administrative Agent’s record of the
terms of such telephonic notice shall be conclusive absent manifest error.
(c)    Minimum Borrowing Amount. The aggregate principal amount of each
Borrowing by the Borrower shall not be less than the Minimum Borrowing Amount.
(d)    Maximum Borrowings. More than one Borrowing may be incurred by the
Borrower on any day; provided, however, that (i) if there are two or more
Borrowings on a single day by the Borrower that consist of Eurodollar Loans,
each such Borrowing shall have a different initial Interest Period, and (ii)
after giving effect to all Borrowings, Conversions and Continuations at no time
shall there be more than six (6) Borrowings of Eurodollar Loans outstanding
hereunder.
Section 2.06    Funding Obligations; Disbursement of Funds.
(a)    Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans and acquire and, in
the case of Revolving Lenders, to fund LC Participations and participations in
Swingline Loans, as the case may be, are several and not joint obligations. No
Lender shall be responsible for any default by any other Lender in its
obligation to make Loans or fund any participation hereunder and each Lender
shall be obligated to make the Loans provided to be made by it and fund its
participations required to be funded by it hereunder, regardless of the failure
of any other Lender to fulfill any of its Commitments hereunder. Nothing herein
and no subsequent termination of the Commitments of any Class pursuant to
‎Section 2.11 shall be deemed to relieve any Lender from its obligation to
fulfill its commitments hereunder and in existence from time to time or to
prejudice any rights that the Borrower may have against any Lender as a result
of any default by such Lender hereunder.
(b)    Borrowings Pro Rata. Except with respect to the making of Swingline Loans
by the Swingline Lender, all Loans hereunder shall be made as follows: all
Revolving Loans made hereunder, and LC Participations and participations in
Swingline Loans acquired by each Lender, shall be made or acquired, as the case
may be, on a pro rata basis based upon each Lender’s Revolving Facility
Percentage of the amount of such Revolving Borrowing or Letter of Credit in
effect on the date the applicable Revolving Borrowing is to be made or the
Letter of Credit is to be issued.
(c)    Notice to Lenders. The Administrative Agent shall promptly give each
Lender, as applicable, written notice (or telephonic notice promptly confirmed
in writing) of each proposed Borrowing (including any Borrowing of a Swingline
Loan), or Conversion or Continuation thereof, and LC Issuance, and of such
Lender’s proportionate share thereof or participation therein and of the other
matters covered by the Notice of Borrowing, Notice of Continuation or
Conversion, or LC Request, as the case may be, relating thereto.
(d)    Funding of Loans.
(i)    Loans Generally. No later than 1:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the Payment Office in Dollars and in
immediately available funds and the Administrative Agent promptly will make


43    

--------------------------------------------------------------------------------





available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate of the amounts
so made available in the type of funds received.
(ii)    Swingline Loans. No later than 1:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, the Swingline Lender
will make available to the Borrower by depositing to its account at the Payment
Office (or such other account as the Borrower shall specify) the aggregate of
Swingline Loans requested in such Notice of Borrowing.
(e)    Advance Funding. Unless the Administrative Agent shall have been notified
by any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made the same available to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a rate per annum equal to (i) if paid by such Lender,
the overnight Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then applicable rate of interest, calculated in accordance with ‎Section 2.08,
for the respective Loans (but without any requirement to pay any amounts in
respect thereof pursuant to ‎Section 3.04).
Section 2.07    Evidence of Obligations.
(a)    Loan Accounts of Lenders. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the Obligations of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
(b)    Loan Accounts of Administrative Agent; Lender Register. The
Administrative Agent shall maintain accounts in which it shall record: (i) the
amount of each Loan and Borrowing made hereunder, the Type thereof, the Interest
Period and applicable interest rate and, in the case of a Swingline Loan, the
maturity date applicable thereto; (ii) the amount and other details with respect
to each Letter of Credit issued hereunder; (iii) the amount of any principal due
and payable or to become due and payable from the Borrower to each Lender
hereunder; (iv) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof; and
(v) the other details relating to the Loans, Letters of Credit and other
Obligations. In addition, the Administrative Agent shall maintain a register
(the “Lender Register”) as described in Section 11.06(c)(v).
(c)    Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to ‎Section 2.07(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided, that the failure of the
Administrative Agent to maintain such accounts or any error (other


44    

--------------------------------------------------------------------------------





than manifest error) therein shall not in any manner affect the obligation of
any Credit Party to repay or prepay the Loans or the other Obligations in
accordance with the terms of this Agreement.
(d)    Notes. Upon request of any Lender (including the Swingline Lenders), the
Borrower will execute and deliver to such Lender (i) a Revolving Facility Note
with blanks appropriately completed in conformity herewith to evidence the
Borrower’s obligation to pay the principal of, and interest on, the Revolving
Loans made to it by such Lender or (ii) a Swingline Note with blanks
appropriately completed in conformity herewith to evidence the Borrower’s
obligation to pay the principal of, and interest on, the Swingline Loans made to
it by the Swingline Lender; provided, however, that the decision of any Lender
or the Swingline Lender to not request a Note shall in no way detract from the
Borrower’s obligation to repay the Loans and other amounts owing by the Borrower
to such Lender or the Swingline Lender.
Section 2.08    Interest; Default Rate.
(a)    Interest on Revolving Loans. Except with respect to Swingline Loans, the
outstanding principal amount of each Loan made by each Lender shall bear
interest at a fluctuating rate per annum that shall at all times be equal to (i)
during such periods as such Loan is a Base Rate Loan, the Base Rate plus the
Applicable Margin in effect from time to time and (ii) during such periods as
such Loan is a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for such
Eurodollar Loan for the applicable Interest Period plus the Applicable Margin in
effect from time to time.
(b)    Interest on Swingline Loans. The outstanding principal amount of each
Swingline Loan shall bear interest from the date of the Borrowing at a rate per
annum that shall be equal to the Base Rate in effect from time to time plus the
Applicable Margin.
(c)    Default Interest. Notwithstanding the above provisions, if an Event of
Default has occurred and is continuing, (i) automatically upon an Event of
Default under ‎Section 8.01(i) hereof, and (ii) upon written notice by the
Administrative Agent (which notice the Administrative Agent may give in its
discretion and shall give at the direction of the Required Lenders) upon any
Event of Default not described in clause (i) of this ‎Section 2.08(c), (A) the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, all overdue interest in respect of each Loan and all fees or
other amounts owed hereunder, shall thereafter bear interest (including post
petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand, at a rate per annum equal to the
Default Rate, and (B) the LC Fees shall be increased by an additional 2% per
annum in excess of the LC Fees otherwise applicable thereto. In addition, if any
amount (other than amounts as to which the foregoing subparts (A) and (B) are
applicable) payable by the Borrower under the Loan Documents is not paid when
due, upon written notice by the Administrative Agent (which notice the
Administrative Agent may give in its discretion and shall give at the direction
of the Required Lenders), such amount shall bear interest, payable on demand, at
a rate per annum equal to the Default Rate.
(d)    Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the Borrower: (i) in respect of each
Base Rate Loan, quarterly in arrears on the last Business Day of each March,
June, September and December: (ii) in respect of each Eurodollar Loan, on the
last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on the dates that are successively
three months after the commencement of such Interest Period; (iii) in respect of
any Swingline Loan, on the maturity date applicable thereto and the date of
repayment thereof, and (iv) in respect of all Loans, other than Loans accruing
interest at a Base Rate, on any repayment, prepayment or Conversion (on


45    

--------------------------------------------------------------------------------





the amount repaid, prepaid or Converted), at maturity (whether by acceleration
or otherwise), and, after such maturity, on demand.
(e)    Computations of Interest. All computations of interest on Eurodollar
Loans hereunder shall be made on the actual number of days elapsed over a year
of 360 days. All computations of interest on Base Rate Loans, Unpaid Drawings
and other amounts hereunder shall be made on the actual number of days elapsed
over a year of 365 or 366 days, as applicable.
(f)    Information as to Interest Rates. The Administrative Agent, upon
determining the interest rate for any Borrowing, shall promptly notify the
Borrower and the applicable Lenders thereof. Any changes in the Applicable
Margin shall be determined by the Administrative Agent in accordance with the
provisions set forth in the definition of “Applicable Margin” and the
Administrative Agent will promptly provide notice of such determinations to the
Borrower and the Lenders. Any such determination by the Administrative Agent
shall be conclusive and binding absent manifest error.
Section 2.09    Conversion and Continuation of Loans.
(a)    Conversion and Continuation of Loans. The Borrower shall have the right,
subject to the terms and conditions of this Agreement, to (i) Convert all or a
portion of the outstanding principal amount of Loans of one Type made to it into
a Borrowing or Borrowings of another Type of Loans that can be made to it
pursuant to this Agreement and (ii) Continue a Borrowing of Eurodollar Loans at
the end of the applicable Interest Period as a new Borrowing of Eurodollar Loans
with a new Interest Period; provided, however, that any Conversion of Eurodollar
Loans into Base Rate Loans shall be made on, and only on, the last day of an
Interest Period for such Eurodollar Loans and provided further that Swingline
Loans may only be made or maintained as Base Rate Loans.
(b)    Notice of Continuation and Conversion. Each Continuation or Conversion of
a Loan shall be made upon notice in the form provided for below provided by the
Borrower to the Administrative Agent at its Notice Office not later than (i) in
the case of each Continuation of or Conversion into a Eurodollar Loan, prior to
1:00 P.M. (local time at its Notice Office) at least three Business Days’ prior
to the date of such Continuation or Conversion, and (ii) in the case of each
Conversion to a Base Rate Loan, prior to 12:00 noon (local time at its Notice
Office) on the proposed date of such Conversion. Each such request shall be made
by an Authorized Officer of the Borrower delivering written notice of such
request substantially in the form of Exhibit B-2 hereto (each such notice, a
“Notice of Continuation or Conversion”) or by telephone (to be confirmed
immediately in writing by delivery by an Authorized Officer of the Borrower of a
Notice of Continuation or Conversion), and in any event each such request shall
be irrevocable and shall specify (A) the Borrowings to be Continued or
Converted, (B) the date of the Continuation or Conversion (which shall be a
Business Day), and (C) the Interest Period or, in the case of a Continuation,
the new Interest Period. Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower entitled to give telephonic notices under this Agreement on behalf
of the Borrower. In each such case, the Administrative Agent’s record of the
terms of such telephonic notice shall be conclusive absent manifest error.
Section 2.10    Fees.
(a)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent,
for the ratable benefit of each Revolving Lender based upon each such Revolving
Lender’s Revolving Facility Percentage, as consideration for the Revolving
Commitments of the Lenders, commitment fees (the “Commitment Fees”)


46    

--------------------------------------------------------------------------------





for the period from the Closing Date to, but not including, the Revolving
Maturity Date, computed for each day at a rate per annum equal to (i) the
Applicable Commitment Fee Rate times (ii) the Unused Total Revolving Commitment
in effect on such day (including the aggregate outstanding amount of Swingline
Loans as part of the Unused Total Revolving Commitment for the purposes of this
‎Section 2.10(a)). Accrued Commitment Fees shall be due and payable in arrears
on the last Business Day of each March, June, September and December and on the
Revolving Maturity Date.
(b)    LC Fees. The Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of each Revolving Lender, based upon each such Lender’s
Revolving Facility Percentage, a fee in respect of each Letter of Credit issued
hereunder for the period from the date of issuance of such Letter of Credit
until the expiration date thereof (including any extensions of such expiration
date that may be made at the election of the account party or the beneficiary),
computed for each day at a rate per annum equal to (A) the Applicable Margin for
Revolving Loans that are Eurodollar Loans in effect on such day times (B) the
Stated Amount of such Letter of Credit on such day. The foregoing fees shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Revolving Maturity Date.
(c)    Other Fees. The Borrower will pay to the Administrative Agent and the LC
Issuers, on the Closing Date and thereafter, each for its own account, the fees
set forth in the Fee Letters, in the amounts and at the times specified therein.
(d)    Computations and Determination of Fees. Any changes in the Applicable
Commitment Fee Rate shall be determined by the Administrative Agent in
accordance with the provisions set forth in the definition of “Applicable
Commitment Fee Rate” and the Administrative Agent will promptly provide notice
of such determination to the Borrower and the Lenders. Any such determination by
the Administrative Agent shall be conclusive and binding absent manifest error.
All computations of Commitment Fees, LC Fees and other Fees hereunder shall be
made on the actual number of days elapsed over a year of 360 days.
Section 2.11    Termination and Reduction of Commitments.
(a)    Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Maturity Date, if not sooner
terminated as herein provided.
(b)    [Reserved.]
(c)    Voluntary Termination of the Total Revolving Commitment. Upon at least
ten Business Days’ prior irrevocable written notice to the Administrative Agent
at its Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Revolving Lenders), the Borrower shall have the right to
terminate in whole the Total Revolving Commitment, provided that (i) all
outstanding Revolving Loans and Unpaid Drawings are contemporaneously prepaid in
accordance with ‎Section 2.12 and (ii) either there are no outstanding Letters
of Credit or the Borrower shall contemporaneously cause all outstanding Letters
of Credit to be surrendered for cancellation (any such Letters of Credit to be
replaced by letters of credit issued by other financial institutions acceptable
to the LC Issuers and the Lenders) or shall Cash Collateralize all LC
Outstandings.
(d)    Partial Reduction of Total Revolving Commitment. Upon at least ten
Business Days’ prior irrevocable written notice to the Administrative Agent at
its Notice Office (which notice the Administrative Agent shall promptly transmit
to each of the Lenders), the Borrower shall have the right to partially and
permanently reduce the Total Revolving Commitment; provided, however, that
(i) any such reduction shall apply to proportionately (based on each Lender’s
Revolving Facility Percentage) and permanently reduce the Revolving Commitment
of each Lender, (ii) such reduction shall apply to proportionately and
permanently


47    

--------------------------------------------------------------------------------





reduce the LC Commitment Amount and the Swingline Commitment, but only to the
extent that the Unused Total Revolving Commitment would be reduced below any
such limits, (iii) no such reduction shall be permitted if the Borrower would be
required to make a mandatory prepayment of Loans pursuant to ‎Section 2.12(b)(i)
or ‎Section 2.12(b)(i), and, ‎Section 2.12(b)(iii) any partial reduction shall
be in the amount of at least $5,000,000 (or, if greater, in integral multiples
of $1,000,000).
Section 2.12    Voluntary and Mandatory Prepayments of Loans.
(a)    Voluntary Prepayments. The Borrower shall have the right to prepay any of
the Loans owing by it, in whole or in part, without premium or penalty, except
as specified in subparts (c) and (d) below, from time to time. The Borrower
shall give the Administrative Agent at the Notice Office written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) of its intent to prepay the Loans, the
amount of such prepayment and (in the case of Eurodollar Loans) the specific
Borrowing(s) pursuant to which the prepayment is to be made, which notice shall
be received by the Administrative Agent by (y) 1:00 P.M. (local time at the
Notice Office) three Business Days prior to the date of such prepayment, in the
case of any prepayment of Eurodollar Loans, or (z) 12:00 noon (local time at the
Notice Office) on the date of such prepayment, in the case of any prepayment of
Base Rate Loans, and which notice shall promptly be transmitted by the
Administrative Agent to each of the affected Lenders, provided that:
(i)    each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $500,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $250,000,
and (B) in the case of any prepayment of a Base Rate Loan, $250,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $50,000 and
(C) in the case of a prepayment of a Swingline Loan, the full amount thereof;
and
(ii)    no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto.
(b)    Mandatory Prepayments. The Loans shall be subject to mandatory
prepayment, and the LC Outstandings shall be subject to cash collateralization
requirements, in accordance with the following provisions:
(i)    Loans Exceed the Commitments. If on any date (after giving effect to any
other payments on such date) (A) the Revolving Facility Exposure of any Lender
exceeds such Lender’s Revolving Commitment, (B) the Aggregate Revolving Facility
Exposure plus the principal amount of Swingline Loans exceeds the Total
Revolving Commitment, or (C) the aggregate principal amount of Swingline Loans
outstanding exceeds the Swingline Commitment, then, in the case of each of the
foregoing, the Borrower shall, on such day, prepay on such date the principal
amount of Revolving Loans and, after Revolving Loans have been paid in full,
Unpaid Drawings, in an aggregate amount sufficient to eliminate such excess.
(ii)    Cash Collateralization of LC Outstandings and Swingline Exposure. If on
any date the LC Outstandings exceed the LC Commitment Amount, then the Borrower
shall, on such day, Cash Collateralize the LC Outstandings to the extent of such
excess. If the Total Revolving Commitment is reduced to any amount that is less
than the LC Outstandings and Swingline Exposure, the Borrower shall immediately
Cash Collateralize the LC Outstandings and repay the Swingline Exposure to the
extent of such excess.
(iii)    [Reserved.]


48    

--------------------------------------------------------------------------------





(iv)    Certain Proceeds of Asset Sales. If during any fiscal year of the
Borrower, the Borrower and its Subsidiaries have received cumulative Net Cash
Proceeds during such fiscal year from one or more Asset Sales of at least
$2,000,000 (excluding up to $6,000,000 of Net Cash Proceeds of any Asset Sale
constituting the disposition of CAH), not later than the third Business Day
following the date of receipt of any Cash Proceeds in excess of such amount, an
amount equal to 100% of the Net Cash Proceeds then received in excess of such
amount from any Asset Sale shall be applied as a mandatory prepayment of the
Loans in accordance with ‎Section 2.12(c) below; provided, that (A) if no
Default or Event of Default shall have occurred and be continuing and (B) the
Borrower notifies the Administrative Agent of its intention to reinvest all or a
portion of such Net Cash Proceeds in replacement assets useful in the business
of Borrower and/or its Subsidiaries within three hundred sixty-five (365) days
after the date of such Asset Sale, or enters into a binding commitment thereof
within said three hundred sixty-five (365) day period and subsequently makes
such reinvestment within one hundred eighty (180) days following such three
hundred sixty-five (365) day period, then no such prepayment shall be required
if the Borrower immediately deposits such Net Cash Proceeds in a deposit account
over which the Administrative Agent has control and which constitutes part of
the Collateral under the Security Documents. So long as no Default or Event of
Default has occurred and is continuing, amounts may be disbursed from such
deposit account to or at the direction of the Borrower for application towards
the costs associated with such reinvestment. Any amounts not so applied to such
reinvestment or as provided in ‎Section 8.03 shall be applied to the prepayment
of the Loans as provided in ‎Section 2.12(c) below. If at the end of any such
365 day period or, if applicable, such additional 180 day period any portion of
such Net Cash Proceeds has not been so reinvested, the Borrower will immediately
make a prepayment of the Loans, to the extent required above.
(v)    Certain Proceeds of Indebtedness. Not later than the Business Day
following the date of the receipt by any Credit Party of the cash proceeds (net
of underwriting discounts and commissions, placement agent fees and other
customary fees and costs associated therewith) from any sale or issuance of any
Indebtedness (other than any Indebtedness permitted under ‎Section 7.04) after
the Closing Date, the Borrower will make a prepayment of the Loans in an amount
equal to 100% of such Net Cash Proceeds in accordance with ‎Section 2.12(c)
below.
(vi)    Certain Proceeds of an Event of Loss. If during any fiscal year of the
Borrower, any Credit Party has received cumulative Cash Proceeds during such
fiscal year from one or more Events of Loss of at least $2,000,000, not later
than the third Business Day following the date of receipt of any Net Cash
Proceeds in excess of such amount, the Borrower will make a prepayment of the
Loans with an amount equal to 100% of the Net Cash Proceeds then received in
excess of such amount from any Event of Loss in accordance with ‎Section 2.12(c)
below. Notwithstanding the foregoing, in the event any property suffers an Event
of Loss and (A) no Default or Event of Default has occurred and is continuing
and (B) the Borrower notifies the Administrative Agent and the Lenders in
writing that it intends to rebuild or restore the affected property, that such
rebuilding or restoration can be accomplished within three hundred sixty-five
(365) days after the date of such Event of Loss, or enters into a binding
commitment thereof within said three hundred sixty-five (365) day period and
subsequently makes such reinvestment within one hundred eighty (180) days
following such three hundred sixty-five (365) day period and such reinvestment
will be made out of such Cash Proceeds and other funds available to the
Borrower, then no such prepayment of the Loans shall be required if the Borrower
immediately deposits such Net Cash Proceeds in a deposit account over which the
Administrative Agent has control and constitutes part of the Collateral under
the Security Documents. If at the end of any such 365 day period or, if
applicable, such additional 180 day period any portion of such Net Cash Proceeds
from Events of Loss has not been so used to


49    

--------------------------------------------------------------------------------





rebuild or restore the affected property, the Borrower will immediately make a
prepayment of the Loans, to the extent required above. So long as no Default or
Event of Default has occurred and is continuing, amounts may be disbursed from
such deposit account to or at the direction of the Borrower for application to
the costs of rebuilding or restoration of the affected property. Any amounts not
so applied to the costs of rebuilding or restoration or as provided in ‎Section
8.03 shall be applied to the prepayment of the Loans as provided in ‎Section
2.12(c) below.
(c)    Applications of Certain Prepayment Proceeds. Each prepayment required to
be made pursuant to Section 2.12(b)‎(iv), ‎(v) or ‎(vi) above shall be applied
as a mandatory prepayment of principal of first, to repay any outstanding
Swingline Loans, second, the outstanding Revolving Loans, and third, to Cash
Collateralize the LC Outstandings. Voluntary prepayments of outstanding
Revolving Loans shall not result in a permanent reduction in the Total Revolving
Commitments. Mandatory prepayments of outstanding Revolving Loans pursuant to
Section 2.12(b)‎(iv), ‎(v) or ‎(vi) shall not result in a permanent reduction in
the Total Revolving Commitments unless an Event of Default then exists. If an
Event of Default exists, the Total Revolving Commitment shall be permanently
reduced on such date in an amount equal to the amount of such required
prepayment and any such reduction shall apply to proportionately (based on each
Lender’s Revolving Facility Percentage) and permanently reduce the Revolving
Commitment of each Lender.
(d)    Particular Loans to be Prepaid. With respect to each repayment or
prepayment of Loans made or required by this Section, the Borrower shall
designate the Types of Loans that are to be repaid or prepaid and the specific
Borrowing(s) pursuant to which such repayment or prepayment is to be made;
provided, however, that (i) the Borrower shall first so designate all Loans that
are Base Rate Loans and Eurodollar Loans with Interest Periods ending on the
date of repayment or prepayment prior to designating any other Eurodollar Loans
for repayment or prepayment, and (ii) if the outstanding principal amount of
Eurodollar Loans made pursuant to a Borrowing is reduced below the applicable
Minimum Borrowing Amount as a result of any such repayment or prepayment, then
all the Loans outstanding pursuant to such Borrowing shall, in the case of
Eurodollar Loans, be Converted into Base Rate Loans. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion with a view, but no obligation, to minimize breakage costs owing
under Article ‎III.
(e)    Breakage and Other Compensation. Any prepayment made pursuant to this
‎Section 2.12 shall be accompanied by any amounts payable in respect thereof
under Article ‎III hereof.
Section 2.13    Method and Place of Payment.
(a)    Generally. All payments made by the Borrower hereunder (including any
payments made with respect to the Borrower Guaranteed Obligations under
Article ‎X) under any Note or any other Loan Document shall be made without
setoff, counterclaim or other defense.
(b)    Application of Payments. Except as specifically set forth elsewhere in
this Agreement and subject to ‎Section 8.03, (i) all payments and prepayments of
Revolving Loans and Unpaid Drawings with respect to Letters of Credit shall be
applied by the Administrative Agent on a pro rata basis based upon each
Revolving Lender’s Revolving Facility Percentage of the amount of such
prepayment and (ii) all payments or prepayments of Swingline Loans shall be
applied by the Administrative Agent to pay or prepay such Swingline Loans.
(c)    Payment of Obligations. Except as specifically set forth elsewhere in
this Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative


50    

--------------------------------------------------------------------------------





Agent on the date when due and shall be made at the Payment Office in
immediately available funds and, except as set forth in the next sentence, shall
be made in Dollars.
(d)    Timing of Payments. Any payments under this Agreement that are made later
than 2:00 P.M. (local time at the Payment Office) shall be deemed to have been
made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.
(e)    Distribution to Lenders. Upon the Administrative Agent’s receipt of
payments hereunder, the Administrative Agent shall immediately distribute to
each Lender or an LC Issuer, as the case may be, its ratable share, if any, of
the amount of principal, interest, and Fees received by it for the account of
such Lender. Payments received by the Administrative Agent in Dollars shall be
delivered to the Lenders or the LC Issuers, as the case may be, in Dollars in
immediately available funds; provided, however, that if at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, Unpaid Drawings, interest and Fees then due hereunder
then, except as specifically set forth elsewhere in this Agreement and subject
to ‎Section 8.03, such funds shall be applied, first, towards payment of
interest and Fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and Fees then due to such parties,
and second, towards payment of principal and Unpaid Drawings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and Unpaid Drawings then due to such parties.
Section 2.14    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article ‎VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to ‎Section 11.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer or Swingline Lender hereunder; third,
to Cash Collateralize the LC Issuers’ Fronting Exposure with respect to such
Defaulting Lender in accordance with ‎Section 2.15; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each LC
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with


51    

--------------------------------------------------------------------------------





‎Section 2.15; sixth, to on a pro rata basis the payment of any amounts owing to
the Lenders, the LC Issuers or the Swingline Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, any LC Issuer or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or reimbursement of any payment on any Letter of
Credit in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans or reimbursement of any payment on any
Letter of Credit were made or the related Letters of Credit were issued at a
time when the conditions set forth in ‎Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and LC Outstandings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or LC Outstandings owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in LC
Outstandings and Swingline Loans are held by the Lenders pro rata in accordance
with the Commitments under the Credit Facility without giving effect to ‎Section
2.14(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this ‎Section 2.14(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees. (1) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(A)    Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Facility Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to ‎Section 2.15.
(B)    With respect to any LC Fee not required to be paid to any Defaulting
Lender pursuant to clause (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Outstandings or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the LC Issuers and the
Swingline Lender, as applicable, the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to each LC Issuers’ or the
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Outstandings and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Facility Percentages (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in ‎Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at


52    

--------------------------------------------------------------------------------





such time, and (y) such reallocation does not cause the aggregate Revolving
Facility Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. Subject to Section 11.28, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral; Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure, and (y) second, Cash Collateralize the
LC Issuers’ Fronting Exposure in accordance with the procedures set forth in
‎Section 2.15.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the LC Issuers agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral as provided in ‎Section 2.15), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the Commitments under the applicable Credit Facility (without
giving effect to ‎Section 2.14(a)(iv), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no LC Issuer shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
Section 2.15    Cash Collateral.
(a)    At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or any LC
Issuer (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the LC Issuers’ Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to ‎Section 2.14(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the LC Issuers, and agrees to maintain,
a first priority security interest in all such Cash Collateral as security for
the Defaulting Lenders’ obligation to fund participations in respect of LC
Outstandings, to be applied pursuant to clause (c) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash


53    

--------------------------------------------------------------------------------





Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this ‎Section 2.15 or ‎Section 2.14 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Outstandings (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the LC Issuers’ Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this ‎Section 2.15 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and the LC Issuers that there exists
excess Cash Collateral; provided that, subject to ‎Section 2.14, the Person
providing Cash Collateral and the LC Issuers may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided, further that in such event, to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.
Section 2.16    Increase in Credit Facility.
(a)    The Borrower may from time to time, by written notice to the
Administrative Agent, request increases in the Total Revolving Commitment (each,
an “Incremental Revolving Commitment” and the loans thereunder, “Incremental
Revolving Loans” and each Incremental Revolving Loan Commitment is sometimes
referred to herein individually as an “Incremental Facility” and collectively as
the “Incremental Facilities”), in each case, in a minimum amount of not less
than $5,000,000 (or such lesser amount as agreed to by the Administrative Agent)
that is a multiple of $1,000,000, provided that the aggregate amount of
increases pursuant to this ‎Section 2.16 shall not exceed the Incremental
Facility Amount. Upon the approval of such request by the Administrative Agent,
the Administrative Agent shall deliver a copy thereof to each Lender. Such
notice shall set forth the amount of the requested Incremental Facility and the
date on which such Incremental Facility is requested to become effective (which
must be prior to the termination of the Revolving Facility Availability Period)
and shall offer each such Lender the opportunity to participate in such
Incremental Facility. Each such Lender shall, by notice to the Borrower and the
Administrative Agent given within the specified time period set forth in the
Administrative Agent’s notice, either agree to participate in such Incremental
Facility, by all or a portion of the offered amount (each such Lender so
agreeing being an “Increasing Lender”) or decline to increase its Revolving
Commitment (and any such Lender that does not timely deliver such a notice shall
be deemed to have declined to increase its Revolving Commitment and each Lender
so declining or being deemed to have declined being a “Non-Increasing Lender”).
In the event that the Increasing Lenders shall have agreed pursuant to the
preceding sentence to participate in such Incremental Facility in an aggregate
amount less than the Incremental Facility requested by the Borrower, the
Borrower may arrange for one or more banks or other entities (any such bank or
other entity referred to in this clause being an “Augmenting Lender”), which may
include any Lender, to extend Incremental Commitments or increase their existing
Commitments in an aggregate amount equal to the unsubscribed amount; provided
(i) that each Augmenting Lender, if not already a Revolving Lender, shall be
subject to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld); and (ii) the Borrower and each Augmenting Lender shall
execute all such documentation as the Administrative Agent shall reasonably
specify to evidence such Augmenting Lender’s Incremental Revolving Commitment
Facility and/or its status as a Lender. No Lender shall have any obligation,
express or implied, to participate in such Incremental Facility. Any Incremental
Facility may be made in an amount that is less than the Incremental Facility
requested by the Borrower if the Borrower is unable to arrange for, or chooses
not to arrange for,


54    

--------------------------------------------------------------------------------





Augmenting Lenders. No consent of any Lender (other than any Lenders
participating in the Incremental Facility) shall be required for any Incremental
Facility pursuant to this ‎Section 2.16.
(b)    Notwithstanding anything contained herein to the contrary, it is
acknowledged and agreed that any Incremental Revolving Commitments shall be
effected solely as an increase in the Revolving Commitments and the Obligations
in respect of any Incremental Facility shall rank pari passu in right of payment
and security with the original Loans and Commitments; provided that if the drawn
pricing for Incremental Revolving Commitments is higher than the drawn pricing
for the then-existing Revolving Commitments, then the drawn pricing for the
then-existing Revolving Commitments shall be increased so that it is equal to
the Applicable Margin for the Incremental Revolving Commitments.
(c)    Each of the parties hereto agrees that the Administrative Agent may take
any and all actions as may be reasonably necessary to ensure that, after giving
effect to any Incremental Facility pursuant to this ‎Section 2.16(c), the
outstanding Revolving Loans (if any) are held by the Revolving Lenders in
accordance with their new Revolving Facility Percentages. This may be
accomplished at the discretion of the Administrative Agent (w) by requiring the
outstanding Loans to be prepaid with the proceeds of Incremental Loans, (x) by
causing Non-Increasing Lenders to assign portions of their outstanding Loans to
Increasing Lenders and Augmenting Lenders, (y) by permitting the Revolving Loans
outstanding at the time of any increase in the Commitment pursuant to this
‎Section 2.16(c) to remain outstanding until the last days of the respective
Interest Periods therefor, even though the Revolving Lenders would hold such
Revolving Loans other than in accordance with their new Revolving Facility
Percentages, or (z) by any combination of the foregoing.
(d)    Notwithstanding the foregoing, no Incremental Facility shall become
effective under this ‎Section 2.16 unless, (i) after giving effect to such
Incremental Facility (including on a Pro Forma Basis after giving effect to the
incurrence of such Incremental Facility as if it were incurred on and as of the
last date of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to ‎Section 6.01 and as if all
commitments thereunder had been drawn in full), no Event of Default or event
which with the giving of notice or lapse of time or both would be an Event of
Default has occurred and is continuing or would result therefrom, (ii) after
giving effect to such Incremental Facility, the Leverage Ratio shall not exceed
the Leverage Ratio then permitted under ‎Section 7.07(a), on a Pro Forma Basis
and as if such Incremental Facility had been made as of the first day of the
most recent period of four consecutive fiscal quarters for which financial
statements have been delivered pursuant to Section 6.01(a) or (b), after giving
effect to the borrowing of such Incremental Facility and the application of the
proceeds thereof, and as if all Incremental Revolving Commitments had been drawn
in full, (iii) all representations and warranties of the Credit Parties
contained herein or in the other Loan Documents shall be true and correct in all
material respects (or in the case of any representation and warranty already
subject to a materiality qualifier, true and correct in all respects) with the
same effect as though such representations and warranties had been made on and
as of the date of such Incremental Facility, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties shall have been true and correct
in all material respects as of the date when made, (iv) the other conditions set
forth in ‎Section 4.02 hereof shall have been satisfied, and (v) the
Administrative Agent shall have received (with sufficient copies for each of the
Lenders) legal opinions, board resolutions and an officer’s certificate
consistent with those delivered on the Closing Date under Article ‎IV.
(e)    Commitments in respect of Incremental Loans shall become Commitments
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Increasing Lender agreeing to provide such Commitment, if any,
each Augmenting Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and


55    

--------------------------------------------------------------------------------





the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.16. The Administrative Agent is expressly permitted to effect
such amendments to the Loan Documents as may be necessary or advisable to give
effect to any increase pursuant to this Section 2.16, including mechanical
changes necessary or advisable in connection therewith (including amendments to
implement the requirements in the preceding two sentences, amendments to ensure
pro rata allocations of Eurodollar Loans and Base Rate Loans between Loans
incurred pursuant to this Section 2.16 and Loans outstanding immediately prior
to any such incurrence and amendments to implement ratable participation in
Letters of Credit among the Incremental Revolving Commitments and the Revolving
Commitments outstanding immediately prior to any such incurrence).
ARTICLE III.    

INCREASED COSTS, ILLEGALITY AND TAXES
Section 3.01    Increased Costs; Reserves on Eurodollar Loans, etc.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted Eurodollar
Rate) or any LC Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any LC Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such LC Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, such LC Issuer or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, LC Issuer or other Recipient, the Borrower
will pay to such Lender, such LC Issuer or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such LC Issuer
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender or any LC Issuer determines that any
Change in Law affecting such Lender or such LC Issuer or any Applicable Lending
Office of such Lender or such Lender’s or such LC Issuer’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or such LC Issuer’s capital or
on the capital of such Lender’s or such LC Issuer’s holding company, if any, as
a consequence of this Agreement, the Revolving Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such LC Issuer, to a level
below that which such Lender or such LC Issuer or such Lender’s or such LC
Issuer’s holding company could have achieved but


56    

--------------------------------------------------------------------------------





for such Change in Law (taking into consideration such Lender’s or such LC
Issuer’s policies and the policies of such Lender’s or such LC Issuer’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such LC Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such LC Issuer or such
Lender’s or such LC Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an LC Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
LC Issuer or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such LC
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any LC
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or LC such Issuer’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or an LC
Issuer pursuant to this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such LC
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s or such LC
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
Section 3.02    Illegality. If any Lender determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted after the
Closing Date that it is unlawful, for any Lender or its Applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to the Adjusted Eurodollar Rate, or to determine or charge interest rates based
upon the Adjusted Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (a) any
obligation of such Lender to make or Continue Eurodollar Loans or to Convert
Base Rate Loans to Eurodollar Loans shall be suspended, and (b) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Adjusted Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Loans and shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, at the Borrower’s option, Convert all Eurodollar Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Adjusted Eurodollar Rate
component of the Base Rate with respect to any Base Rate Loans, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Adjusted Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the


57    

--------------------------------------------------------------------------------





Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.
Section 3.03    Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Loan, (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan or in connection with
an existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended, and (y) in the event of a determination described in
the preceding sentence with respect to the Adjusted Eurodollar Rate component of
the Base Rate, the utilization of the Adjusted Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein
Section 3.04    Breakage Compensation. The Borrower shall compensate each Lender
(including the Swingline Lender), upon its written request (which request shall
set forth the detailed basis for requesting and the method of calculating such
compensation), for all reasonable losses, costs, expenses and liabilities
(including, without limitation, any loss, cost, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans or Swingline Loans) which such Lender
may sustain in connection with any of the following: (a) if for any reason
(other than a default by such Lender or the Administrative Agent) a Borrowing of
Eurodollar Loans does not occur on a date specified therefor in a Notice of
Borrowing or a Notice of Continuation or Conversion (whether or not withdrawn by
the Borrower or deemed withdrawn pursuant to Sections ‎3.01, ‎3.02 or ‎3.03);
(b) if any such repayment, prepayment, Conversion or Continuation of any
Eurodollar Loan occurs on a date that is not the last day of an Interest Period
applicable thereto or any Swingline Loan is paid prior to its maturity date; (c)
if any prepayment of any of its Eurodollar Loans is not made on any date
specified in a notice of prepayment given by the Borrower; (d) as a result of an
assignment by a Lender of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto pursuant to a request by the Borrower
pursuant to ‎Section 3.06(b); or (v) as a consequence of (y) any other default
by the Borrower to repay or prepay any Eurodollar Loans when required by the
terms of this Agreement or (z) an election made pursuant to ‎Section 3.06(b).
The written request of any Lender setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such request within 10 days after
receipt thereof.
Section 3.05    Net Payments.
(a)    Defined Terms. For purposes of this ‎Section 3.05, the term “Lender”
includes the LC Issuers and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable


58    

--------------------------------------------------------------------------------





Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
(d)    Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of ‎Section 11.06(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this ‎Section 3.05,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders. (1) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent and at
the time or times prescribed by applicable law, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent or prescribed by law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition,


59    

--------------------------------------------------------------------------------





any Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in ‎Section 3.05(g)(ii)(A), ‎(ii)(B) and ‎(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
ii)    executed originals of IRS Form W-8ECI;
iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
satisfactory to the Administrative Agent substantially in the form of Exhibit
I-1 to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable; or
iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other


60    

--------------------------------------------------------------------------------





certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this ‎Section 3.05 (including by
the payment of additional amounts pursuant to this ‎Section 3.05), it shall pay
with reasonable promptness to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund


61    

--------------------------------------------------------------------------------





had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this ‎Section 3.05 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 3.06    Change of Lending Office; Replacement of Lenders.
(a)    If any Lender requests compensation under ‎Section 3.01, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to ‎Section 3.05,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different Applicable Lending Office for funding or booking its
Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to ‎Section 3.01 or ‎Section 3.05, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)    If any Lender requests compensation under ‎Section 3.01, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant
to ‎Section 3.05 and, in each case, such Lender has declined or is unable to
designate a different Applicable Lending Office in accordance with ‎Section
3.06(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, ‎Section 11.06(c)), all of its interests, rights
(other than its existing rights to payments pursuant to ‎Section 3.01 or
‎Section 3.05) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in ‎Section 11.06(c), (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in reimbursement or any payment on any Letter of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
‎Section 3.04) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (iii) in the case of any such assignment resulting from a claim for
compensation under ‎Section 3.01 or payments required to be made pursuant to
‎Section 3.05, such assignment will result in a reduction in such compensation
or payments thereafter, (iv) such assignment does not conflict with applicable
law; and (v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
(c)    Nothing in this ‎Section 3.06 shall affect or postpone any of the
obligations of the Credit Parties or the right of any Lender provided in
Sections ‎3.01 or ‎3.05.


62    

--------------------------------------------------------------------------------





ARTICLE IV.    

CONDITIONS PRECEDENT
Section 4.01    Conditions Precedent at Closing Date. The obligation of the
Lenders to make Loans, and of the LC Issuers to issue Letters of Credit, is
subject to the satisfaction of each of the following conditions on or prior to
the Closing Date, provided that none of the matters listed on Schedule 6.18
shall be conditions precedent to such obligations:
(i)    Credit Agreement. This Agreement shall have been executed by the
Borrower, the Administrative Agent, the LC Issuers and each of the Lenders.
(ii)    Notes. The Borrower shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same.
(iii)    Guaranty. The Guarantors shall have duly executed and delivered a
Guaranty Agreement (the “Guaranty”), substantially in the form attached hereto
as Exhibit C-1.
(iv)    Security Agreement. The Credit Parties shall have duly executed and
delivered a Pledge and Security Agreement (the “Security Agreement”),
substantially in the form attached hereto as Exhibit C-2, and shall have
executed and delivered all of the following in connection therewith, each of
which shall be in form and substance satisfactory to the Administrative Agent:
(A) the Control Agreements required pursuant to the terms of the Security
Agreement, duly executed by the appropriate depositary institution, securities
intermediary or issuer as the case may be, (B) the Collateral Assignment
Agreements required pursuant to the terms of the Security Agreement, (C) a
Perfection Certificate, (D) each other Security Document that is required by
this Agreement or the Security Agreement and (E) the Intercompany Subordination
Agreement.
(v)    Fees and Fee Letters. The Borrower shall have (A) paid to the
Administrative Agent and Lead Arranger, each for its own account, the fees
required to be paid by it on the Closing Date, including those set forth in the
Fee Letters, (B) paid to the Lenders the fees agreed by the Borrower to be paid
to them on the Closing Date, and (C) paid or caused to be paid all reasonable
fees and expenses of the Administrative Agent and of special counsel to the
Administrative Agent that have been invoiced on or prior to the Closing Date in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby.
(vi)    Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors (or
similar governing body) of each Credit Party approving the Loan Documents to
which such Credit Party is or may become a party, and of all documents
evidencing other necessary corporate or other organizational action, as the case
may be, and governmental and other material third party approvals, if any, with
respect to the execution, delivery and performance by such Credit Party of the
Loan Documents to which it is or may become a party and the continuing
operations of the Credit Parties, all of which documents to be in form and
substance satisfactory to the Administrative Agent.
(vii)    Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Credit Party
certifying the names and true signatures of the officers of such Credit Party
authorized to sign the Loan Documents to which such Credit


63    

--------------------------------------------------------------------------------





Party is a party and any other documents to which such Credit Party is a party
that may be executed and delivered in connection herewith.
(viii)    Opinions of Counsel. The Administrative Agent shall have received
opinions of counsel from counsel to the Credit Parties, which opinions shall be
addressed to the Administrative Agent and the Lenders and dated the Closing Date
and in form and substance satisfactory to the Administrative Agent.
(ix)    Recordation of Security Documents, Delivery of Collateral, Taxes, etc.
The Security Documents (or proper notices or UCC financing statements in respect
thereof) shall have been duly recorded, published and filed in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the rights, Liens and security interests of the parties thereto and their
respective successors and assigns, all Collateral items required to be
physically delivered to the Administrative Agent thereunder shall have been so
delivered, accompanied by any appropriate instruments of transfer, and all
taxes, fees and other charges then due and payable in connection with the
execution, delivery, recording, publishing and filing of such instruments and
the issuance of the Obligations and the delivery of the Notes shall have been
paid in full.
(x)    Evidence of Insurance. The Administrative Agent shall have (A) received
certificates of insurance and other evidence satisfactory to it of compliance
with the insurance requirements of this Agreement and the Security Documents and
(B) received endorsements and/or declarations pages to insurance policies naming
the Administrative Agent, for the benefit of the Lenders, as an additional
insured on the liability insurance policies of the Credit Parties and as a loss
payee on the property insurance policies of the Credit Parties.
(xi)    Search Reports. The Administrative Agent shall have received the results
of UCC and other search reports from one or more commercial search firms
acceptable to the Administrative Agent, listing all of the effective financing
statements filed against any Credit Party, together with copies of such
financing statements.
(xii)    Corporate Charter and Good Standing Certificates. The Administrative
Agent shall have received: (A) an original certified copy of the Certificate or
Articles of Incorporation or equivalent formation document of each Credit Party
and any and all amendments and restatements thereof, certified as of a recent
date by the relevant Secretary of State; (B) an original “long-form” good
standing certificate or certificate of existence from the Secretary of State of
the state of incorporation, dated as of a recent date, listing all charter
documents affecting such Credit Party and certifying as to the good standing of
such Credit Party; and (C) original certificates of good standing or foreign
qualification for the Borrower from the State of Connecticut and from each other
jurisdiction in which the Borrower and each other Credit Party is authorized or
qualified to do business and where the failure to maintain such good standing or
foreign qualification could reasonably be expected to have a Material Adverse
Effect, such jurisdictions being set forth with respect to each Credit Party on
Schedule 4.01 hereto.
(xiii)    Closing Certificate. The Administrative Agent shall have received a
Closing Certificate, dated the Closing Date, of an Authorized Officer, to the
effect that, at and as of the Closing Date, both before and after giving effect
to the initial Borrowings hereunder and the application of the proceeds thereof:
(A) both before and immediately after giving effect to this Agreement,  all
representations and warranties of each Credit Party set forth in each Loan
Document to which any Credit Party is a party are true and correct and (B) all
conditions precedent set forth in this Section 4.01 and Section 4.02 have been
satisfied.
(xiv)    Financial Statements. The Administrative Agent shall have received (A)
the audited consolidated balance sheet of the Borrower and its Subsidiaries as
of June 30, 2016 and the related


64    

--------------------------------------------------------------------------------





audited consolidated statements of operations and cash flows of the Borrower and
its Subsidiaries for the fiscal year ended June 30, 2016, (B) unaudited
consolidated balance sheets and related statements of operations and cash flows
of the Borrower and its Subsidiaries for each interim quarterly period
subsequent to June 30, 2016 ended at least 45 days prior to the Closing Date,
(C) a pro forma consolidated balance sheet and related pro forma consolidated
statement of operations and a pro forma statement of cash flows of the Borrower
(after giving effect to the Transactions) as at the last day of and for the most
recent four fiscal quarter period ending at least 45 days prior to the Closing
Date, giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of the statement of operations and statements of cash flows)
and (D) pro forma financial projections of the Borrower and its Subsidiaries for
the period from 2017 through 2021, which shall (x) be on a quarterly basis for
the first four fiscal quarters following the Closing Date and on an annual basis
thereafter and (y) include consolidated balance sheets, consolidated statements
of operations and consolidated statements of cash flows; each of the foregoing
to be in form and substance satisfactory to the Administrative Agent.
(xv)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form attached hereto as Exhibit D, dated as of the
Closing Date, and executed by a Financial Officer of the Borrower.
(xvi)    Proceedings and Documents. All corporate and other proceedings and all
documents incidental to the transactions contemplated hereby shall be
satisfactory in substance and form to the Administrative Agent and the
Administrative Agent and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as the
Administrative Agent or its special counsel may reasonably request.
(xvii)    Payment of Outstanding Indebtedness, etc. The Administrative Agent
shall have received evidence that immediately after the making of the Loans on
the Closing Date, all Indebtedness under the Existing Credit Agreement and any
other Indebtedness of the Borrower and its Subsidiaries not permitted by
‎Section 7.04, together with all interest, all payment premiums and all other
amounts due and payable with respect thereto, shall be paid in full from the
proceeds of the initial Credit Event, and the commitments in respect of such
Indebtedness shall be permanently terminated, all related Guarantees shall be
permanently terminated and all Liens securing payment of any such Indebtedness
shall be released and the Administrative Agent shall have received all payoff
and release letters, Uniform Commercial Code Form UCC‑3 termination statements
or other instruments or agreements as may be suitable or appropriate in
connection with the release of any such Liens.
(xviii)    Litigation. There shall not exist any pending or threatened
litigation that could reasonably be expected to cause a Material Adverse Effect,
in the judgment of the Administrative Agent, in or affecting the business,
operations, property or condition (financial or otherwise) of the Credit Parties
taken as a whole.
(xix)    No Material Adverse Effect. Since June 30, 2016, no event shall have
occurred that has had or would reasonably be expected to have any Material
Adverse Effect.
(xx)    Patriot Act. The Administrative Agent shall have received, at least
three Business Days prior to the Closing Date, all documentation and other
information required by regulatory


65    

--------------------------------------------------------------------------------





authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.
(xxi)    Ownership; Intercompany Debt. The Administrative Agent, in its sole
discretion, shall be satisfied with (i) the pro forma capital and ownership
structure and the equity holder arrangements of the Credit Parties, and (ii) the
amount, terms, conditions and holders of all intercompany indebtedness of the
Borrower and its Affiliates.
(xxii)    Miscellaneous. The Credit Parties shall have provided to the
Administrative Agent and the Lenders such other items and shall have satisfied
such other conditions as may be reasonably required by the Administrative Agent
or the Lenders.
Section 4.02    Conditions Precedent to All Credit Events. The obligations of
the Lenders, the Swingline Lender and the LC Issuers to make or participate in
each Credit Event is subject, at the time thereof, to the satisfaction of the
following conditions:
(a)    Notice. The Administrative Agent (and in the case of subpart (iii) below,
the applicable LC Issuer) shall have received, as applicable, (i) a Notice of
Borrowing meeting the requirements of ‎Section 2.05(b) with respect to any
Borrowing (other than a Continuation or Conversion), (ii) a Notice of
Continuation or Conversion meeting the requirements of ‎Section 2.09(b) with
respect to a Continuation or Conversion, or (iii) an LC Request meeting the
requirements of ‎Section 2.03(b) with respect to each LC Issuance.
(b)    No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto, (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties of the Credit
Parties contained herein or in the other Loan Documents shall be true and
correct in all material respects (or in the case of any representation and
warranty already subject to a materiality qualifier, true and correct in all
respects) with the same effect as though such representations and warranties had
been made on and as of the date of such Credit Event, except to the extent that
such representations and warranties expressly relate to an earlier specified
date, in which case such representations and warranties shall have been true and
correct in all material respects as of the date when made.
(c)    Aggregate Revolving Facility Exposure. After giving effect to the Credit
Event, the outstanding Aggregate Revolving Facility Exposure shall not exceed
the Total Revolving Commitments.
The acceptance of the benefits of (i) the Credit Events on the Closing Date
shall constitute a representation and warranty by the Borrower to the
Administrative Agent, the Swingline Lender, the LC Issuers and each of the
Lenders that all of the applicable conditions specified in ‎Section 4.01 have
been satisfied as of the times referred to in such Section and (ii) each Credit
Event thereafter shall constitute a representation and warranty by the Borrower
to the Administrative Agent, the Swingline Lender the LC Issuers and each of the
Lenders that all of the applicable conditions specified in ‎Section 4.02 have
been satisfied as of the times referred to in such Section.
ARTICLE V.    

REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent, the Lenders and the LC Issuers to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, the Borrower makes the following
representations and warranties to, and agreements with, the Administrative


66    

--------------------------------------------------------------------------------





Agent, the Swingline Lender, the Lenders and the LC Issuers, all of which shall
survive the execution and delivery of this Agreement and each Credit Event:
Section 5.01    Corporate Status. Each Credit Party (i) is a duly organized or
formed and validly existing corporation, partnership or limited liability
company, as the case may be, in good standing or in full force and effect under
the laws of the jurisdiction of its formation and has the corporate, partnership
or limited liability company power and authority, as applicable, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage, and (ii) has duly qualified and is authorized to
do business in all jurisdictions where it is required to be so qualified or
authorized except where the failure to be so qualified would not have a Material
Adverse Effect.
Section 5.02    Corporate Power and Authority. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is party. Each Credit Party has duly executed and delivered each Loan
Document to which it is party and each Loan Document to which it is party
constitutes the legal, valid and binding agreement and obligation of such Credit
Party enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
Section 5.03    No Violation. Neither the execution, delivery and performance by
any Credit Party of the Loan Documents to which it is party nor compliance with
the terms and provisions thereof (i) will contravene any provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any Governmental
Authority applicable to such Credit Party or its properties and assets,
(ii) will conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than the Liens created pursuant to the Security Documents) upon any of
the property or assets of such Credit Party pursuant to the terms of (A) any
material contractual obligation or (B) any other promissory note, bond,
debenture, indenture, mortgage, deed of trust, credit or loan agreement, or any
other agreement or other instrument, to which such Credit Party is a party or by
which it or any of its property or assets are bound or to which it may be
subject, or (iii) will violate any provision of the Organizational Documents of
such Credit Party.
Section 5.04    Governmental Approvals. No order, consent, approval, license,
permit, authorization, or validation of, or filing, recording or registration
with, or exemption by, any Governmental Authority is required to authorize or is
required as a condition to (i) the execution, delivery and performance by any
Credit Party of any Loan Document to which it is a party or any of its
obligations thereunder, or (ii) the legality, validity, binding effect or
enforceability of any Loan Document to which any Credit Party is a party, except
the filing and recording of financing statements and other documents necessary
in order to perfect the Liens created by the Security Documents.
Section 5.05    Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of the Borrower, threatened with respect to any Credit
Party or any of their respective Subsidiaries or against any of their respective
properties (i) that have had, or could reasonably be expected to have, a
Material Adverse Effect, or (ii) that question the validity or enforceability of
any of the Loan Documents, or of any action to be taken by any Credit Party
pursuant to any of the Loan Documents.
Section 5.06    Use of Proceeds; Margin Regulations.


67    

--------------------------------------------------------------------------------





(a)    The proceeds of all Loans and LC Issuances shall be utilized (i) on the
Closing Date, to (A) repay the obligations of the Borrower and its Subsidiaries
under the Existing Credit Agreement, and (B) pay transaction fees and expenses
related to consummation of the transactions contemplated by this Agreement and
the other Loan Documents, and (ii) after the Closing Date, to provide working
capital and funds for other general corporate purposes (including, without
limitation, Permitted Acquisitions and other permitted investments and capital
expenditures).
(b)    No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. No Credit Party is engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of the Borrower or of the Borrower and
its consolidated Subsidiaries that are subject to any “arrangement” (as such
term is used in Section 221.2(g) of such Regulation U) hereunder be represented
by Margin Stock.
Section 5.07    Financial Statements.
(a)    The Borrower has furnished to the Administrative Agent and the Lenders
complete and correct copies of: (i) the audited consolidated balance sheet of
the Borrower and its Subsidiaries as of June 30, 2016 and the related audited
consolidated statements of operations and cash flows of the Borrower and its
Subsidiaries for the fiscal year ended June 30, 2016, and (ii) unaudited
consolidated balance sheets and related statements of operations and cash flows
of the Borrower and its Subsidiaries for each interim quarterly period
subsequent to June 30, 2016 ended at least 45 days prior to the Closing Date.
All such financial statements have been prepared in accordance with GAAP,
consistently applied (except as stated therein), and fairly present the
financial position of the Borrower and its Subsidiaries as of the respective
dates indicated and the consolidated results of their operations and cash flows
for the respective periods indicated, subject in the case of any such financial
statements that are unaudited, to normal audit adjustments, none of which shall
be material. The Borrower and its Subsidiaries did not have as of the date of
the latest financial statements referred to above, and will not have as of the
Closing Date after giving effect to the incurrence of Loans or LC Issuances
hereunder, any material or significant contingent liability or liability for
taxes, long-term lease or unusual forward or long-term commitment that is not
reflected in the foregoing financial statements or the notes thereto in
accordance with GAAP and that in any such case is material in relation to the
business, operations, properties, assets, financial or other condition or
prospects of the Borrower and its Subsidiaries.
(b)    The pro forma financial projections of the Borrower and its Subsidiaries
for the period from 2017 through 2021 prepared by the Borrower and delivered to
the Administrative Agent and the Lenders (which (x) have been prepared on a
quarterly basis for the first four fiscal quarters following the Closing Date
and on an annual basis thereafter and (y) include consolidated balance sheets,
consolidated statements of operations and consolidated statements of cash flows)
(the “Financial Projections”) were prepared on behalf of the Borrower in good
faith after taking into account historical levels of business activity of the
Borrower and its Subsidiaries, known trends, including general economic trends,
and all other information, assumptions and estimates considered by management of
the Borrower and its Subsidiaries to be pertinent thereto; provided, however,
that no representation or warranty is made as to the impact of future general
economic conditions or as to whether the Borrower’s projected consolidated
results as set forth in the Financial Projections will actually be realized, it
being recognized by the Lenders that such projections as to future events are
not to be viewed as facts and that actual results for the periods covered by the
Financial Projections may differ materially from the Financial Projections. No
facts are known to the Borrower as of the Closing


68    

--------------------------------------------------------------------------------





Date which, if reflected in the Financial Projections, would result in a
material adverse change in the assets, liabilities, results of operations or
cash flows reflected therein.
Section 5.08    Solvency. Both before and after giving effect to the
Transactions, the sum of the “fair value” of the assets of the Borrower and its
Subsidiaries on a consolidated basis will, as of the date hereof, exceed the sum
of all debts (including contingent, subordinated, absolute, fixed, matured or
unmatured and liquidated or unliquidated liabilities) of the Borrower and its
Subsidiaries, taken as a whole, as of the date hereof. The present fair salable
value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis, is greater than the (i) total amount of present debts and liabilities
(including subordinated and contingent liabilities) of Borrower and its
Subsidiaries, on a consolidated basis, and (ii) amount that will be required to
pay the probable liability, on a consolidated basis, of their debts and other
liabilities (including subordinated and contingent liabilities) as such debts
and liabilities become absolute and matured. The Borrower and its Subsidiaries,
on a consolidated basis, do not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed to be conducted following the date hereof. Neither the Borrower
nor any of its Subsidiaries intends to incur, nor does the Borrower or any of
its Subsidiaries believe that they will incur, debts beyond their ability to pay
such debts as they mature in the ordinary course of business. Neither the
Borrower nor any of its Subsidiaries intends to hinder, delay or defraud either
present or future creditors or any other person to which the Borrower or its
Subsidiaries are or, on or after the date hereof, will become indebted.
Section 5.09    No Material Adverse Effect. Since June 30, 2016, there has been
no change in the business, operations, property, assets, liabilities, or
condition (financial or otherwise) of the Borrower or of the Borrower and its
Subsidiaries taken as a whole, except for changes none of which, individually or
in the aggregate, has had or could reasonably be expected to have, a Material
Adverse Effect.
Section 5.10    Tax Returns and Payments. Each Credit Party has filed all
federal income tax returns and all other tax returns, domestic and foreign,
required to be filed by it and has paid all taxes and assessments payable by it
that have become due, other than those not yet delinquent and except for those
contested in good faith. Each Credit Party has established on its books such
charges, accruals and reserves in respect of taxes, assessments, fees and other
governmental charges for all fiscal periods as are required by GAAP. No Credit
Party knows of any proposed assessment for additional federal, foreign or state
taxes for any period, or of any basis therefor, which, individually or in the
aggregate, taking into account such charges, accruals and reserves in respect
thereof as the Borrower and its Subsidiaries have made, could reasonably be
expected to have a Material Adverse Effect.
Section 5.11    Title to Properties, etc. Each Credit Party has good and
marketable title, in the case of Real Property, and good title (or valid
Leaseholds, in the case of any leased property), in the case of all other
property, to all of its properties and assets free and clear of Liens other than
Permitted Liens. The interests of the Credit Parties and their Subsidiaries in
the properties reflected in the most recent balance sheet referred to in
‎Section 5.07(a), taken as a whole, were sufficient, in the judgment of the
Credit Parties, as of the date of such balance sheet for purposes of the
ownership and operation of the businesses conducted by the Credit Parties and
their Subsidiaries. Schedule 5.11 sets forth a complete list of Real Property
owned and/or leased or subleased (as lessor or sublessor, lessee or sublessee)
by the Credit Parties on the Closing Date. Schedule 5.11 further identifies, as
of the Closing Date, each Real Property owned, leased or operated by any Credit
Party in connection with the Exit Strategy Program.
Section 5.12    Lawful Operations, etc. Each Credit Party and each of its
Subsidiaries: (i) holds all necessary foreign, federal, state, local and other
governmental licenses, registrations, certifications, permits and authorizations
necessary to conduct its business and own its properties; and (ii) is in full


69    

--------------------------------------------------------------------------------





compliance with all requirements imposed by law, regulation or rule, whether
foreign, federal, state or local, that are applicable to it, its operations, or
its properties and assets, including, without limitation, applicable
requirements of Environmental Laws, except for any failure to obtain and
maintain in effect, or noncompliance that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
Section 5.13    Environmental Matters.
(a)    Each Credit Party and each of their Subsidiaries is in compliance with
all applicable Environmental Laws, except to the extent noncompliance would not
reasonably be expected to, in the aggregate, be material to the financial
condition of the Borrower and its Subsidiaries, taken as a whole (or, in the
case of Exit Strategy Properties, would not reasonably be expected, in the
aggregate, to result in a Material Adverse Effect). All licenses, permits,
registrations or approvals required for the conduct of the business of each
Credit Party and each of their Subsidiaries under any Environmental Law have
been secured and each Credit Party and each of their Subsidiaries is in
substantial compliance therewith, except for licenses, permits, registrations or
approvals the failure to secure or to comply therewith is not material to the
Credit Parties or their businesses. No Credit Party nor any of their
Subsidiaries has received written notice, or otherwise knows, that it is in any
respect in noncompliance with, breach of or default under any applicable writ,
order, judgment, injunction, or decree to which such Credit Party or such
Subsidiary is a party or that would affect the ability of such Credit Party or
such Subsidiary to operate its business or any Real Property and no event has
occurred and is continuing that, with the passage of time or the giving of
notice or both, would constitute noncompliance, breach of or default thereunder,
except in each such case, such noncompliance, breaches or defaults as would not
reasonably be expected to, in the aggregate, be material to the Credit Parties
or their businesses (or, in the case of Exit Strategy Properties, as would not
reasonably be expected, in the aggregate, to result in a Material Adverse
Effect). There are no Environmental Claims pending or, to the best knowledge of
any Credit Party, threatened wherein an unfavorable decision, ruling or finding
would reasonably be expected to be material to the Credit Parties or their
businesses (or, in the case of Exit Strategy Properties, as would not reasonably
be expected, in the aggregate, to result in a Material Adverse Effect). There
are no facts, circumstances, conditions or occurrences on any Real Property now
or at any time owned, leased or operated by the Credit Parties or their
Subsidiaries or on any property adjacent to any such Real Property, that are
known by the Credit Parties or as to which any Credit Party or any such
Subsidiary has received written notice, that could reasonably be expected: (i)
to form the basis of an Environmental Claim against any Credit Party or any of
their Subsidiaries or any Real Property of a Credit Party or any of their
Subsidiaries; or (ii) to cause such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Property under any Environmental Law, except in each such case, such
Environmental Claims or restrictions that individually or in the aggregate could
not reasonably be expected to be material to the Credit Parties or their
businesses.
(b)    Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any Real Property of the Credit
Parties or any of their Subsidiaries or (ii) released on or about any such Real
Property, in each case where such occurrence or event (x) is not in compliance
with Environmental Laws and such noncompliance could reasonably be expected to,
in the aggregate, be material to the financial condition of the Borrower and its
Subsidiaries, taken as a whole, or (y) in the case of Exit Strategy Properties,
is reasonably likely, in the aggregate, to have a Material Adverse Effect.
Section 5.14    Compliance with ERISA. Compliance by the Credit Parties with the
provisions hereof and Credit Events contemplated hereby will not involve any
prohibited transaction within the meaning of ERISA or Section 4975 of the Code.
The Credit Parties, their Subsidiaries and each ERISA Affiliate (i) has
fulfilled all obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan that is not a Multi-Employer Plan or a Multiple
Employer Plan, (ii) has satisfied all contribution


70    

--------------------------------------------------------------------------------





obligations in respect of each Multi-Employer Plan and each Multiple Employer
Plan, (iii) is in compliance in all material respects with all other applicable
provisions of ERISA and the Code with respect to each Plan, each Multi-Employer
Plan and each Multiple Employer Plan, and (iv) has not incurred any liability
under Title IV of ERISA to the PBGC with respect to any Plan, any Multi-Employer
Plan, any Multiple Employer Plan, or any trust established thereunder. No Plan
or trust created thereunder has been terminated, and there have been no
Reportable Events, with respect to any Plan or trust created thereunder or with
respect to any Multi-Employer Plan or Multiple Employer Plan, which termination
or Reportable Event will or could give rise to a material liability of the
Credit Parties or any ERISA Affiliate in respect thereof. No Credit Party nor
any Subsidiary of a Credit Party nor any ERISA Affiliate is at the date hereof,
or has been at any time within the five years preceding the date hereof, an
employer required to contribute to any Multi-Employer Plan or Multiple Employer
Plan, or a “contributing sponsor” (as such term is defined in Section
4001(a)(13) of ERISA) in any Multi-Employer Plan or Multiple Employer Plan. No
Credit Party nor any Subsidiary of a Credit Party nor any ERISA Affiliate has
any contingent liability with respect to any post-retirement “welfare benefit
plan” (as such term is defined in ERISA) except as has been disclosed to the
Administrative Agent and the Lenders in writing.
Section 5.15    Intellectual Property, etc. Each Credit Party and each of its
Subsidiaries has obtained or has the right to use all patents, trademarks,
service marks, trade names, copyrights, licenses and other rights with respect
to the foregoing necessary for and material to the present and planned future
conduct of its business, without any known conflict with the rights of others,
except for such patents, trademarks, service marks, trade names, copyrights,
licenses and rights, the loss of which, and such conflicts that, in any such
case individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, Schedule 5.15 sets forth a
complete list of all material licenses, trade names and service marks and all
registered patents, trademarks and copyrights, in each case with respect to
Intellectual Property.
Section 5.16    Investment Company Act, etc. No Credit Party nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Federal Power Act, as amended or any applicable Federal or state public utility
law.
Section 5.17    Insurance. The Credit Parties and their Subsidiaries maintain
insurance coverage by such insurers and in such forms and amounts and against
such risks as are carried generally in accordance with sound business practices
by companies in similar businesses similarly situated and located, and in each
case in compliance with the terms of ‎Section 6.03. Schedule 5.17 sets forth a
complete list of all insurance maintained by the Credit Parties on the Closing
Date.
Section 5.18    Contracts; Labor Relations. No Credit Party nor any of its
Subsidiaries (a) is subject to any contract, agreement, corporate restriction,
judgment, decree or order, (b) is a party to any labor dispute affecting any
bargaining unit or other group of employees generally, (c) is subject to any
strike, slowdown, workout or other concerted interruptions of operations by
employees of a Credit Party or any Subsidiary, whether or not relating to any
labor contracts, (d) is subject to any pending or, to the knowledge of any
Credit Party, threatened, unfair labor practice complaint, before the National
Labor Relations Board, (e) is subject to any pending or, to the knowledge of any
Credit Party, threatened grievance or arbitration proceeding arising out of or
under any collective bargaining agreement, (f) is subject to any pending or, to
the knowledge of any Credit Party, threatened significant strike, labor dispute,
slowdown or stoppage, or (g) is, to the knowledge of the Credit Parties,
involved or subject to any union representation organizing or certification
matter with respect to the employees of the Credit Parties or any of their
Subsidiaries, except (with respect to any matter specified in any of the above
clauses) for such matters as, individually or in the


71    

--------------------------------------------------------------------------------





aggregate, could not reasonably be expected to have a Material Adverse Effect.
Neither the Borrower nor any of its Subsidiaries has suffered any strikes,
walkouts or work stoppages in the five years preceding the Closing Date.
Section 5.19    Security Interests. Once executed and delivered, each of the
Security Documents creates, as security for the Secured Obligations (as defined
in the Security Agreement), a valid and enforceable, and upon making the filings
and recordings referenced in the next sentence, perfected security interest in
and Lien on all of the Collateral subject thereto from time to time, in favor of
the Administrative Agent for the benefit of the Secured Creditors, superior to
and prior to the rights of all third persons and subject to no other Liens,
except that the Collateral under the Security Documents may be subject to
Permitted Liens. No filings or recordings are required in order to perfect the
security interests created under any Security Document except for filings or
recordings required in connection with any such Security Document that shall
have been made, or for which satisfactory arrangements have been made, upon or
prior to the execution and delivery thereof. All recording, stamp, intangible or
other similar taxes required to be paid by any Person under applicable legal
requirements or other laws applicable to the property encumbered by the Security
Documents in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement thereof have been paid.
Section 5.20    True and Complete Disclosure. The factual information (taken as
a whole) heretofore or contemporaneously furnished by or on behalf of any Credit
Party to the Administrative Agent or any Lender for purposes of or in connection
with this Agreement or any transaction contemplated herein, other than the
Financial Projections (as to which representations are made only as provided in
‎Section 5.07(b)), is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of such Person in writing to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time in light of the
circumstances under which such information was provided, except that all
information consisting of financial projections prepared by any Credit Party or
any Subsidiary is only represented herein as being based on good faith estimates
and assumptions believed by such persons to be reasonable at the time made.
Section 5.21    Defaults. No Default or Event of Default exists as of the
Closing Date hereunder, nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.
Section 5.22    Capitalization. As of the Closing Date, Schedule 5.22(a) sets
forth a true, complete and accurate description of the equity capital structure
of each direct and indirect Subsidiary of the Borrower (other than Inactive
Subsidiaries and Immaterial Subsidiaries) showing, for each such Person,
accurate ownership percentages of the equityholders of record and accompanied by
a statement of authorized and issued Equity Interests for each such Person.
Except as set forth on Schedule 5.22(a), as of the Closing Date (a) there are no
preemptive rights, outstanding subscriptions, warrants or options to purchase
any Equity Interests of any Credit Party, (b) there are no obligations of any
Credit Party to redeem or repurchase any of its Equity Interests and (c) there
is no agreement, arrangement or plan to which any Credit Party is a party or of
which any Credit Party has knowledge that could directly or indirectly affect
the capital structure of any Credit Party. The Equity Interests of each Credit
Party described on Schedule 5.22(a) (i) are validly issued and fully paid and
non‑assessable (to the extent such concepts are applicable to the respective
Equity Interests) and (ii) are owned of record and beneficially as set forth on
Schedule 5.22(a), free and clear of all Liens (other than Liens created under
the Security Documents). As of the Closing Date, Schedule 5.22(b) sets forth
each direct or indirect Subsidiary of the Borrower which is an Inactive
Subsidiary or an Immaterial Subsidiary. All Domestic Subsidiaries (other than
Excluded Domestic Subsidiaries) are party to the Guaranty.


72    

--------------------------------------------------------------------------------





Section 5.23    Sanctions Concerns; Anti-Terrorism Laws and Anti-Corruption
Laws.
(a)    Sanctions Concerns. No Credit Party, nor any Subsidiary thereof, nor, to
the knowledge of the Credit Parties and their Subsidiaries, any director,
officer, employee, agent, affiliate or representative thereof, is an individual
or entity that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.
(b)    Anti-Corruption Laws. The Credit Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws. No
part of the proceeds of the Loans will be used, directly or indirectly, in
violation of the United States Foreign Corrupt Practices Act of 1977, as
amended, or any other applicable anti-corruption laws.
(c)    USA Patriot Act and Anti-Terrorism Laws. To the extent applicable, each
of the Credit Parties and its Subsidiaries is in compliance with (i) the Trading
with the Enemy Act, as amended, the International Emergency Economic Powers Act,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the USA Patriot Act and
any other applicable Anti-Terrorism Law or anti-money laundering law or statute.
Neither the making available of the Loans nor the use of any part of the
proceeds thereof will violate the (i) Trading with the Enemy Act, as amended,
the International Emergency Economic Powers Act, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto or any other applicable economic sanctions law, or (ii) the USA
Patriot Act and any other applicable anti-money laundering law or statute.
Section 5.24    Location of Bank Accounts. Schedule 5.24 sets forth a complete
and accurate list as of the Closing Date of all deposit, checking and other bank
accounts, all securities and other accounts maintained with any broker dealer
and all other similar accounts maintained by each Credit Party, together with a
description thereof (i.e., the bank or broker dealer at which such deposit or
other account is maintained and the account number and the purpose thereof).
Section 5.25    Affiliate Transactions. Except as set forth on Schedule 5.25, as
of the date of this Agreement, there are no existing or proposed agreements,
arrangements or transactions between any Credit Party and any of the officers,
members, managers, directors, stockholders, parents, other interest holders,
employees, or Affiliates (other than the Subsidiaries) of any Credit Party or
any members of their respective immediate families, and none of the foregoing
Persons are directly or indirectly indebted to or have any direct or indirect
ownership, partnership, or voting interest in any Affiliate of any Credit Party
or any Person with which any Credit Party has a business relationship or which
competes with any Credit Party.
Section 5.26    Common Enterprise. The successful operation and condition of
each of the Credit Parties is dependent on the continued successful performance
of the functions of the Credit Parties as a whole and the successful operation
of each of the Credit Parties is dependent on the successful performance and
operation of each other Credit Party. Each Credit Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) the successful operations of each of the other Credit Parties and (ii)


73    

--------------------------------------------------------------------------------





the credit extended by the Lenders to the Borrower hereunder, both in their
separate capacities and as members of the group of companies. Each Credit Party
has determined that execution, delivery, and performance of this Agreement and
any other Loan Documents to be executed by such Credit Party is within its
purpose, will be of direct and indirect benefit to such Credit Party, and is in
its best interest.
Section 5.27    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.
ARTICLE VI.    

AFFIRMATIVE COVENANTS
The Borrower hereby covenants and agrees that on the Closing Date and thereafter
so long as this Agreement is in effect and until such time as the Commitments
have been terminated, no Notes remain outstanding and the Loans, together with
interest, Fees and all other Obligations incurred hereunder and under the other
Loan Documents, have been paid in full, as follows:
Section 6.01    Reporting Requirements. The Borrower will furnish to the
Administrative Agent and each Lender:
(a)    Annual Financial Statements. As soon as available and in any event within
90 days after the close of each fiscal year of the Borrower (or, if earlier, not
later than the date of required submissions to the SEC, for so long as the
Borrower is subject to the reporting requirements of the 1934 Act), the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated statements of income
and loss, of stockholders’ equity and of cash flows for such fiscal year, in
each case setting forth comparative figures for the preceding fiscal year, all
in reasonable detail and accompanied by the notes thereto and an opinion with
respect to such consolidated financial statements of independent public
accountants of recognized national standing selected by the Borrower, which
opinion shall be unqualified and shall (i) state that such accountants audited
such consolidated financial statements in accordance with generally accepted
auditing standards, that such accountants believe that such audit provides a
reasonable basis for their opinion, and that in their opinion such consolidated
financial statements present fairly, in all material respects, the consolidated
financial position of the Borrower and its consolidated subsidiaries as at the
end of such fiscal year and the consolidated results of their operations and
cash flows for such fiscal year in conformity with GAAP, or (ii) contain such
statements as are customarily included in unqualified reports of independent
accountants in conformity with the recommendations and requirements of the
American Institute of Certified Public Accountants (or any successor
organization), together with any management letters of such accountants
addressed to the Borrower or any other Credit Party.
(b)    Quarterly Financial Statements. As soon as available and in any event
within 45 days after the close of each of the first three quarterly accounting
periods in each fiscal year of the Borrower (or, if earlier, not later than the
date of required submissions to the SEC, for so long as the Borrower is subject
to the reporting requirements of the 1934 Act), the unaudited consolidated and
consolidating balance sheets of the Borrower and its consolidated Subsidiaries
as at the end of such quarterly period and the related unaudited consolidated
and consolidating statements of income and loss, of stockholders’ equity and of
cash flows for such quarterly period and/or for the fiscal year to date, and
setting forth, in the case of such unaudited consolidated and consolidating
statements of income and of cash flows, comparative figures for the related
periods in the prior fiscal year and to the applicable budget provided pursuant
to ‎Section 6.01(d), and which shall be certified on behalf of the Borrower by a
Financial Officer of the Borrower, subject to changes resulting from normal
year-end audit adjustments.
(c)    Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, (i) a
certificate (a “Compliance Certificate”), substantially in the


74    

--------------------------------------------------------------------------------





form of Exhibit E, signed by a Financial Officer of the Borrower to the effect
that (A) no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof and the actions the
Credit Parties have taken or propose to take with respect thereto, and (B) the
representations and warranties of the Credit Parties are true and correct in all
material respects (or in the case of any representation and warranty already
subject to a materiality qualifier, true and correct in all respects), except to
the extent that any relate to an earlier specified date, in which case, such
representations shall be true and correct in all material respects as of the
date made, which certificate shall set forth the calculations required to
establish compliance with the provisions of ‎Section 7.07, (ii) if, as a result
of any change in accounting principles and policies (or the application thereof)
from those used in the preparation of the audited financial statements of the
Borrower referred to in ‎Section 5.07(a), the consolidated financial statements
of the Credit Parties delivered pursuant to Sections ‎6.01(a) and ‎(b) will
differ in any material respect from the consolidated financial statements that
would have been delivered pursuant to such subsections had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for the financial statements referred to in ‎Section 5.07(a)
and all financial statements delivered thereafter, each in form and substance
reasonably satisfactory to the Administrative Agent, and (iii) a Narrative
Report with respect to such financial statements.
(d)    Budgets and Forecasts. Not later than 45 days following the commencement
of each fiscal year of the Borrower and its Subsidiaries, commencing with the
fiscal year beginning July 1, 2017, a consolidated operating budget in
reasonable detail for each of the four fiscal quarters of such fiscal year, and
for each subsequent fiscal year of the Borrower and its Subsidiaries through the
fiscal year ending June 30, 2021, as customarily prepared by management for its
internal use and reasonably satisfactory to the Administrative Agent, setting
forth, with appropriate discussion, the forecasted balance sheet, income
statement, operating cash flows and capital expenditures of the Borrower and its
Subsidiaries for the period covered thereby, and the principal assumptions upon
which forecasts and budget are based.
(e)    Notices. Promptly, and in any event within four Business Days, after any
Credit Party or any Subsidiary obtains knowledge thereof, notice of:
(i)    the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto;
(ii)    the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against any Credit
Party or any Subsidiary or the occurrence of any other event, in each case if
the same could reasonably be expected to have a Material Adverse Effect;
(iii)    any significant adverse change (in the Borrower’s reasonable judgment)
in the Borrower’s or any Subsidiary’s relationship with, or any significant
event or circumstance that is in the Borrower’s reasonable judgment likely to
adversely affect the Borrower’s or any Subsidiary’s relationship with, (A) any
customer (or related group of customers) representing more than 10% of the
Borrower’s consolidated revenues during its most recent fiscal year, or (B) any
supplier that is material to the operations of the Borrower and its Subsidiaries
considered as an entirety;
(iv)    any amendment or waiver of the terms of, or notice of default under, any
Subordinated Debt Document; or
(v)    any event that could reasonably be expected to have a Material Adverse
Effect.


75    

--------------------------------------------------------------------------------





(f)    ERISA. Promptly, and in any event within 10 days after any Credit Party
or any Subsidiary of a Credit Party or any ERISA Affiliate knows of the
occurrence of any ERISA Event, the Borrower will deliver to the Administrative
Agent and each of the Lenders a certificate of an Authorized Officer of the
Borrower setting forth the full details as to such occurrence and the action, if
any, that such Credit Party or such Subsidiary of such Credit Party or such
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given by such Credit Party or such Subsidiary of such
Credit Party or the ERISA Affiliate to or filed with the PBGC, a Plan
participant or the Plan administrator with respect thereto.
(g)    Environmental Matters. Other than in the ordinary course pursuant to the
Exit Strategy Program, promptly upon, and in any event within 10 Business Days
after, an officer of a Credit Party or any Subsidiary of a Credit Party
obtaining knowledge thereof, notice of one or more of the following
environmental matters: (i) any pending or threatened material Environmental
Claim against such Credit Party or any of its Subsidiaries or any Real Property
owned or operated by such Credit Party or any of its Subsidiaries; (ii) any
condition or occurrence on or arising from any Real Property owned or operated
by such Credit Party or any of its Subsidiaries that (A) results in material
noncompliance by such Credit Party or any of its Subsidiaries with any
applicable Environmental Law or (B) would reasonably be expected to form the
basis of a material Environmental Claim against such Credit Party or any of its
Subsidiaries or any such Real Property; (iii) any condition or occurrence on any
Real Property owned, leased or operated by such Credit Party or any of its
Subsidiaries that could reasonably be expected to cause such Real Property to be
subject to any material restrictions on the ownership, occupancy, use or
transferability by such Credit Party or any of its Subsidiaries of such Real
Property under any Environmental Law; and (iv) the taking of any removal or
remedial action in response to the actual or alleged presence of any Hazardous
Material on any Real Property owned, leased or operated by such Credit Party or
any of its Subsidiaries as required by any Environmental Law or any governmental
or other Global agency. All such notices shall describe in reasonable detail the
nature of the Environmental Claim, the Credit Party’s or such Subsidiary’s
response thereto and the potential exposure in Dollars of the Credit Parties and
their Subsidiaries with respect thereto.
(h)    SEC Reports and Registration Statements. Promptly after transmission
thereof to its stockholders or other filing with the SEC, copies of all
registration statements (other than the exhibits thereto and any registration
statement on Form S-8 or its equivalent) and all annual, quarterly or current
reports that any Credit Party or any Subsidiary files with the SEC on Form 10-K,
10-Q or 8-K (or any successor forms) and copies of any proxy statement or other
report or communication that the Borrower furnishes to its stockholders
generally. To the extent that any such documents are filed pursuant to and are
accessible through the SEC’s EDGAR system, such documents will be deemed to have
been provided in accordance with this clause (h).
(i)    Management Reports. Together with the delivery of the financial
statements pursuant to subparts (a) and (b) above, a management report
describing the operations and financial conditions of the Credit Parties and
their Subsidiaries for the period then ended and the portion of the current
fiscal year then elapsed (or for the fiscal year then ended in the case of
year-end financials). The management report shall be presented in reasonable
detail and shall be certified by a Financial Officer to the effect that such
information fairly presents in all material respects the results of operations
and financial condition of the Credit Parties as at the dates and for the
periods indicated.
(j)    Auditors’ Internal Control Comment Letters, etc. Promptly upon receipt
thereof, a copy of each letter or memorandum commenting on internal accounting
controls and/or accounting or financial reporting policies followed by the
Credit Parties and/or any of their Subsidiaries that is submitted to such


76    

--------------------------------------------------------------------------------





Credit Party or Subsidiary, as applicable, by its independent accountants in
connection with any annual or interim audit made by them of the books of the
Borrower or any of its Subsidiaries.
(k)    Press Releases. Promptly after the release thereof to any news
organization or news distribution organization, copies of any press releases and
other similar statements intended to be made available generally by any Credit
Party or any Subsidiary to the public concerning material developments relating
to such Credit Party or its Subsidiaries.
(l)    Information Relating to Collateral. At the time of the delivery of the
annual financial statements provided for in clause (a) above, a certificate of
an Authorized Officer of the Borrower (i) setting forth any changes to the
information required pursuant to the Perfection Certificate, if any, (ii)
outlining all material insurance coverage maintained as of the date of such
certificate, and (iii) certifying that no Credit Party has taken any actions
(and is not aware of any actions so taken) to terminate any UCC financing
statements or other appropriate filings, recordings or registrations, including
all refilings, re-recordings and re-registrations. In the event such a
certificate is not delivered at the time of delivery of the annual financial
statements pursuant to clause (a) above, then such non-delivery shall be deemed
to constitute a certification by the Borrower that there has been no change to
the information most recently delivered pursuant to clauses (i) and (ii) hereof
and a confirmation as to the matters described in clause (iii) hereof.
(m)    Other Notices. Promptly after the transmission or receipt thereof, as
applicable, copies of all notices (other than routine correspondence and
invoices) received or sent by any Credit Party to or from the holders of any
Material Indebtedness or any trustee with respect thereto.
(n)    Proposed Amendments, etc. to Certain Agreements. No later than five (5)
Business Days prior to the effectiveness thereof, copies of substantially final
drafts of any proposed amendment, supplement, waiver or other modification with
respect to any Subordinated Debt Document, any Material Indebtedness Agreement
or any other agreement or instrument subject to the restrictions contained in
‎Section 7.11.
(o)    Violation of Anti-Terrorism Laws. Promptly (i) if any Credit Party
obtains knowledge that any Credit Party or any Person that owns, directly or
indirectly, any Equity Interests of any Credit Party, or any other holder at any
time of any direct or indirect equitable, legal or beneficial interest therein
is the subject of any of the Anti-Terrorism Laws, such Credit Party will notify
the Administrative Agent and (ii) upon the request of the Administrative Agent
or any Lender (through the Administrative Agent), such Credit Party will provide
any information the Administrative Agent or such Lender believes is reasonably
necessary to be delivered to comply with the USA Patriot Act.
(p)    Other Information. Promptly upon the reasonable request therefor (and in
any events within 15 Business Days of such request), such other information or
documents (financial or otherwise) relating to any Credit Party or any
Subsidiary as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request from time to time.
Section 6.02    Books, Records and Inspections. Each Credit Party will, and will
cause each of its Material Subsidiaries to, (i) keep proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and the assets and business of such Credit Party or such Material
Subsidiary, as the case may be, in accordance with GAAP; and (ii) permit
officers and designated representatives of the Administrative Agent or any of
the Lenders to visit and inspect any of the properties or assets of such Credit
Party and/or its Material Subsidiaries in whomsoever’s possession (but only to
the extent such Credit Party or such Subsidiary, as applicable, has the right to
do so to the extent in the possession of another Person), to examine the books
of account of such Credit Party or such Material Subsidiary, as applicable, and
make copies thereof and take extracts therefrom, to discuss the affairs,
finances and accounts of such Credit Party and/or such Material Subsidiary, as
applicable, with, and be advised as to the same by, its and their officers and
independent accountants and independent actuaries, if any, and to conduct field


77    

--------------------------------------------------------------------------------





examinations; all at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or any of the Lenders (through the
Administrative Agent) may request, and all at the expense of the Borrower,
provided that absent an Event of Default, field examinations shall be limited to
one such examination per fiscal year.
Section 6.03    Insurance.
(a)    Each Credit Party will, and will cause each of its Subsidiaries to, (i)
maintain insurance coverage by such insurers and in such forms and amounts and
against such risks as are carried generally in accordance with sound business
practices by companies in similar businesses similarly situated and located, and
(ii) forthwith upon the Administrative Agent’s or any Lender’s written request,
furnish to the Administrative Agent or such Lender such information about such
insurance as the Administrative Agent or such Lender may from time to time
reasonably request, which information shall be prepared in form and detail
satisfactory to the Administrative Agent or such Lender and certified by an
Authorized Officer of the Borrower.
(b)    Each Credit Party will at all times keep its respective property that is
subject to the Lien of any Security Document insured in favor of the
Administrative Agent, for the benefit of the Secured Creditors and all policies
or certificates (or certified copies thereof) with respect to such insurance
(and any other insurance maintained by the Credit Parties) (i) shall be endorsed
to the Administrative Agent’s satisfaction for the benefit of the Administrative
Agent (including, without limitation, by naming the Administrative Agent as loss
payee (with respect to Collateral) or, to the extent permitted by applicable
law, as an additional insured), (ii) shall state that such insurance policies
shall not be canceled without 30 days’ prior written notice thereof (or 10 days’
prior written notice in the case of cancellation for the non-payment of
premiums) by the respective insurer to the Administrative Agent, (iii) shall
provide that the respective insurers irrevocably waive any and all rights of
subrogation with respect to the Administrative Agent and the Lenders, and (iv)
shall in the case of any such certificates or endorsements in favor of the
Administrative Agent, be delivered to or deposited with the Administrative
Agent.
(c)    If any Credit Party shall fail to maintain any insurance in accordance
with this ‎Section 6.03, or if any Credit Party shall fail to so endorse and
deliver or deposit all endorsements or certificates with respect thereto, the
Administrative Agent shall have the right (but shall be under no obligation) to
procure such insurance and the Borrower agrees to reimburse the Administrative
Agent on demand for all costs and expenses of procuring such insurance.
Section 6.04    Payment of Taxes and Claims. Each Credit Party will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all lawful claims that, if unpaid, might
become a Lien or charge upon any properties of any Credit Party or any of their
respective Subsidiaries; provided, however, that no Credit Party nor any of
their respective Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings if (i) it has maintained adequate reserves with respect thereto in
accordance with GAAP and (ii) in the case of a tax or claim that has or may
become a Lien against any of the Collateral, such proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such tax or
claim. Without limiting the generality of the foregoing, each Credit Party will,
and will cause each of its Subsidiaries to, pay in full all of its wage
obligations in accordance with the Fair Labor Standards Act (29 U.S.C. Sections
206‑207), with respect to its employees subject thereto, and any comparable
provisions of applicable law.
Section 6.05    Corporate Franchises. Each Credit Party will do, and will cause
each of its Material Subsidiaries to do, or cause to be done, all things
necessary to preserve and keep in full force and effect its corporate existence
and, except to the extent that the failure to do so would not reasonably be


78    

--------------------------------------------------------------------------------





expected to result in a Material Adverse Effect, its rights and authority,
qualification, franchises, licenses and permits; provided, however, that nothing
in this ‎Section 6.05 shall be deemed to prohibit any transaction permitted by
‎Section 7.02.
Section 6.06    Good Repair. Each Credit Party will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in
reasonably good repair, working order and condition, normal wear and tear and
dispositions permitted pursuant to ‎Section 7.02 hereof excepted, and that from
time to time there are made in such properties and equipment all needful and
proper repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto, in each case, to the extent and in the manner customary
for companies in similar businesses.
Section 6.07    Compliance with Statutes, etc. Without limitation of the
covenants contained in Sections ‎6.08 and ‎6.17, each Credit Party will, and
will cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, other than those the noncompliance with which would
not individually or in the aggregate be reasonably expected to have a Material
Adverse Effect.
Section 6.08    Compliance with Environmental Laws. Without limitation of the
covenants contained in ‎Section 6.07:
(a)    Each Credit Party will comply, and will cause each of its Subsidiaries to
comply in all material respects, with all Environmental Laws applicable to the
ownership, lease or use of all Real Property now or hereafter owned, leased or
operated by such Credit Party or any of its Subsidiaries, and will promptly pay
or cause to be paid all costs and expenses incurred in connection with such
compliance, except to the extent that such compliance with Environmental Laws is
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP, and such
proceedings could not reasonably be expected to have a Material Adverse Effect.
(b)    Each Credit Party will keep or cause to be kept, and will cause each of
its Subsidiaries to keep or cause to be kept, all such Real Property free and
clear of any Liens imposed pursuant to such Environmental Laws other than
Permitted Liens.
(c)    No Credit Party nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Credit Parties or any of their
Subsidiaries or transport or permit the transportation of Hazardous Materials to
or from any such Real Property other than in compliance with applicable
Environmental Laws and in the ordinary course of business, except to the extent
that any noncompliance with Environmental Laws is being contested in good faith
and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, and such proceedings could not
reasonably be expected to have a Material Adverse Effect.
(d)    If required to do so under any applicable order of any Governmental
Authority, each Credit Party will undertake, and cause each of its Subsidiaries
to undertake any clean up, removal, remedial or other action necessary to remove
and clean up any Hazardous Materials from any Real Property owned, leased or
operated by the Credit Parties or any of its Subsidiaries in accordance with, in
all material respects, the requirements of all applicable Environmental Laws and
in accordance with, in all material respects, such orders of all Governmental
Authorities, except to the extent that such Credit Party or such Subsidiary
contesting such order in good faith and by appropriate proceedings and for which
adequate reserves have


79    

--------------------------------------------------------------------------------





been established to the extent required by GAAP, and such proceedings could not
reasonably be expected to have a Material Adverse Effect.
Section 6.09    Certain Subsidiaries to Join in Guaranty; Designation of
Subsidiaries.
(a)    In the event that at any time after the Closing Date, any Credit Party
acquires, creates or has any Domestic Subsidiary (other than an Excluded
Domestic Subsidiary) that is not already a party to the Guaranty, or if any
Subsidiary ceases to be an Excluded Domestic Subsidiary, the Borrower will
promptly, but in any event within 45 days (or within such longer period as the
Administrative Agent may agree), cause such Subsidiary to deliver to the
Administrative Agent, in sufficient quantities for the Lenders, (a) a Guaranty
Supplement (as defined in the Guaranty), a Security Agreement Joinder (as
defined in the Security Agreement), and a joinder to the Intercompany
Subordination Agreement in form and substance satisfactory to the Administrative
Agent, each duly executed by such Subsidiary, pursuant to which such Subsidiary
joins in the Guaranty as a guarantor thereunder, the Security Agreement as a
grantor thereunder and the Intercompany Subordination Agreement as a party
thereto, (b) resolutions of the Board of Directors or equivalent governing body
of such Subsidiary, certified by the Secretary or an Assistant Secretary of such
Subsidiary, as duly adopted and in full force and effect, authorizing the
execution and delivery of such joinder supplements and the other Loan Documents
to which such Subsidiary is or will be a party, together with such other
corporate documentation and an opinion of counsel as the Administrative Agent
shall reasonably request, in each case, in form and substance satisfactory to
the Administrative Agent and (c) all such documents, instruments, agreements,
and certificates as are similar to those described in ‎Section 6.10. In the
event that any Person becomes a Foreign Subsidiary of the Borrower, and the
ownership interests of such Foreign Subsidiary are owned by the Borrower or by
any Domestic Subsidiary thereof, the Borrower shall, or shall cause such
Domestic Subsidiary to, deliver, all such documents, instruments, agreements,
and certificates as are similar to those described in ‎Section 6.10, and the
Borrower shall take, or shall cause such Domestic Subsidiary to take, all of the
actions referred to in ‎Section 6.10.
(b)    If, as of any date of determination, all Immaterial Subsidiaries,
together with their respective subsidiaries, account for more than 5% of
Consolidated Total Assets, 5% of Consolidated EBITDA or 5% of the consolidated
revenues, in each case of the Borrower and its Subsidiaries for the period of
four consecutive fiscal quarters immediately preceding the date of
determination, then the Borrower shall so notify the Administrative Agent, and
shall, within 15 days of such notice, redesignate Immaterial Subsidiaries as
Material Subsidiaries so that all Immaterial Subsidiaries and their respective
Subsidiaries comply with the proviso to the definition of “Immaterial
Subsidiary”.
Section 6.10    Additional Security; Real Property Matters; Further Assurances.
(a)    Additional Security. Subject to subpart (b) below and excluding the
Austin Property and any Real Property owned, leased or operated in connection
with the Exit Strategy Program, if at any time after the Closing Date, any
Credit Party acquires, owns or holds an interest in any Real Property with a
fair market value in excess of $5,000,000 (with fair market value determined at
the time of acquisition and agreed to by the Administrative Agent), or any
personal property in excess of $500,000, in the aggregate, that is not at the
time included in the Collateral, the Borrower will promptly notify the
Administrative Agent in writing of such event, identifying the property or
interests in question and referring specifically to the rights of the
Administrative Agent and the Lenders under this Section, and the Credit Party
will, or will cause such Subsidiary to, (i) within 15 Business Days following
request by the Administrative Agent, grant to the Administrative Agent for the
benefit of the Secured Creditors a Lien on such personal property, and (ii)
within 30 days following request by the Administrative Agent (or such later date
to which the Administrative Agent may agree), grant to the Administrative Agent
for the benefit of the Secured Creditors a Lien on such


80    

--------------------------------------------------------------------------------





Real Property; in each case pursuant to the terms of such security agreements,
assignments, Mortgages or other documents as the Administrative Agent deems
appropriate (collectively, the “Additional Security Documents”) or a joinder in
any existing Security Document. Furthermore, the Borrower or such other Credit
Party shall cause to be delivered to the Administrative Agent such opinions of
local counsel, corporate resolutions, a Perfection Certificate, consents of
landlords, Landlord’s Agreements and other related documents as may be
reasonably requested by the Administrative Agent in connection with the
execution, delivery and recording of any such Additional Security Document or
joinder, all of which documents shall be in form and substance satisfactory to
the Administrative Agent.
(b)    Foreign Subsidiaries. Notwithstanding anything in subpart (a) above or
elsewhere in this Agreement to the contrary, no Credit Party shall be required
to (i) pledge (or cause to be pledged) more than 65% of the Equity Interests
designated as voting (but it shall be required to pledge 100% of the Equity
Interests designated as non-voting) in any first tier Foreign Subsidiary, (ii)
pledge (or cause to be pledged) any Equity Interests in any Foreign Subsidiary
that is not a first tier Foreign Subsidiary, or (iii) cause a Foreign Subsidiary
to join in the Guaranty or to become a party to the Security Agreement or any
other Security Document, if to do so would subject the Borrower or any of its
Subsidiaries to liability for additional United States income taxes by virtue of
Section 956 of the Code.
(c)    Real Property Matters. The Credit Parties shall deliver to the
Administrative Agent with respect to each parcel of Real Property acquired by a
Credit Party after the Closing Date, to the extent that such parcel of Real
Property is to become subject to a Mortgage pursuant to ‎Section 6.10(a) above,
within 30 days after following request by the Administrative Agent pursuant to
such ‎Section 6.10(a) (or such later date to which the Administrative Agent may
agree), all of the following:
(i)    an American Land Title Association (ALTA) mortgagee title insurance
policy or policies, or unconditional commitments therefor (a “Title Policy”)
issued by a title insurance company reasonably satisfactory to the
Administrative Agent (a “Title Company”), in an amount not less than the amount
reasonably required therefor by the Administrative Agent (taking into account
the estimated value of the property involved), insuring fee simple title to, or
a valid leasehold interest in, such Real Property vested in the applicable
Credit Party and insuring that the applicable Mortgage creates a valid and
enforceable first priority mortgage lien on the respective Real Property
encumbered thereby, subject only to Permitted Liens, which Title Policy (1)
shall include an endorsement for mechanics’ liens, for revolving, “variable
rate” and future advances under this Agreement and for any other matters
reasonably requested by the Administrative Agent, and (2) shall provide for
affirmative insurance and such reinsurance as the Administrative Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent;
(ii)    a title report issued by the Title Company with respect thereto, dated
not more than 30 days prior to the date of execution of the applicable Mortgage
and satisfactory in form and substance to the Administrative Agent;
(iii)    copies of all recorded documents listed as exceptions to title or
otherwise referred to in the Title Policy or in such title report relating to
such real Property;
(iv)    evidence, which may be in the form of a letter or other certification
from the Title Company or from an insurance broker, surveyor, engineer or other
provider, as to whether (1) such Real Property is a located in a flood zone
(each such Real Property located in a flood zone, a “Flood Hazard Property”),
and (2) the community in which such Flood Hazard Property is located is


81    

--------------------------------------------------------------------------------





participating in the National Flood Insurance Program, and if such Real Property
is a Flood Hazard Property, evidence that the applicable Credit Party has
obtained flood insurance in respect of such Flood Hazard Property to the extent
required under the applicable regulations of the Board of Governors of the
Federal Reserve System;
(v)    a survey, in form and substance reasonably satisfactory to the
Administrative Agent, of such Real Property, certified in a manner satisfactory
to the Administrative Agent by a licensed professional surveyor reasonably
satisfactory to the Administrative Agent;
(vi)    a certificate of the Borrower identifying any Phase I, Phase II or other
environmental report received in draft or final form by any Credit Party (or its
counsel) during the five year period prior to the date of execution of the
Mortgage relating to such Real Property and/or the operations conducted
therefrom, or stating that no such draft or final form reports have been
requested or received by any Credit Party (or its counsel), together with true
and correct copies of all such environmental reports so listed (in draft form,
if not finalized); and all such environmental reports (other than such reports
prepared and in final form prior to the Closing Date) shall be reasonably
satisfactory in form and substance to the Administrative Agent;
(vii)    an opinion of local counsel admitted to practice in the jurisdiction in
which such Real Property is located, satisfactory in form and substance to the
Administrative Agent, as to the validity and effectiveness of such Mortgage as a
lien on such Real Property encumbered thereby, and covering such other matters
of law in connection with the execution, delivery, recording and enforcement of
such Mortgage as the Administrative Agent may reasonably request; and
(viii)    upon request of the Administrative Agent, appraisals, satisfactory in
form and substance to the Administrative Agent, dated not more than 120 days
prior to the date of execution of each Mortgage and addressed to the
Administrative Agent and the Lenders or accompanied by a separate letter
indicating that the Administrative Agent and the Lenders may rely thereon, from
one or more nationally recognized appraisal firms, satisfactory to the
Administrative Agent, covering (i) the Real Properties, and (ii) all other
tangible property, plant and equipment owned by the Borrower or any of its
Subsidiaries that in the case of this clause (ii) is reasonably estimated to be
valued greater than $500,000, that is to be subjected to the Lien of the
Security Agreement and is located at any plant or facility owned or leased by
the Borrower or any of its Subsidiaries in the United States of America, which
appraisals shall set forth (A) the “fair market value” of such property (i.e.,
the amount at which such property would equitably exchange between a willing
buyer and a willing seller, neither being under a compulsion and both having
reasonable knowledge of all relevant facts on the premise that such property
will continue in its present use as part of an ongoing business enterprise), (B)
the “orderly disposal value” of such property (i.e., the amount that may be
realized through a forced sale disposal of such property when a reasonable time
to find a buyer is allowed), and (C) the “forced liquidation value” of such
property (i.e., the amount that may be realized through an immediate forced sale
disposal of such property), in each case as determined in accordance with sound
appraisal standards.
(d)    Taxes. The Credit Parties shall pay or caused to be paid all costs and
expenses payable in connection with all of the actions set forth in ‎Section
6.10(c), including but not limited to (A) all mortgage, intangibles or similar
taxes or fees, however characterized, payable in respect of this Agreement, the
execution and delivery of the Notes, any Mortgage or any of the other Loan
Documents or the recording of any of the same or any other documents related
thereto; and (B) all expenses and premiums of the Title Company in connection
with the issuance of such policy or policies of title insurance and to all costs
and expenses required


82    

--------------------------------------------------------------------------------





for the recording of the Mortgages or any other Loan Documents or any other
related documents in the appropriate public records.
(e)    Landlord/Mortgagee/Bailee Waivers. The Credit Parties will use
commercially reasonable efforts to obtain, and will maintain in effect,
Landlord’s Agreements on any Real Property (i) that functions as the chief
executive office for any Credit Party or (ii) at which material books and
records of any Credit Party are located, in each case in form and substance
acceptable to the Administrative Agent.
(f)    Federal Assignment of Claims Act. The Credit Parties will upon the
request of the Administrative Agent, execute, deliver and maintain in effect
such documentation as may be required by the Administrative Agent to comply with
the Federal Assignment of Claims Act or any analogous state law; and the Credit
Parties shall take such actions as may be required by the Administrative Agent
to file such documentation with the appropriate Governmental Authorities.
(g)    Further Assurances. The Credit Parties will, and will cause each of their
respective Subsidiaries to, at the expense of the Borrower, make, execute,
endorse, acknowledge, file and/or deliver to the Administrative Agent from time
to time such conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Administrative Agent may reasonably require. If at any time the
Administrative Agent determines, based on applicable law, that all applicable
taxes (including, without limitation, mortgage recording taxes or similar
charges) were not paid in connection with the recordation of any mortgage or
deed of trust, the Borrower shall promptly pay the same upon demand.
Section 6.11    Principal Depository. The Borrower will maintain accounts with
Citizens such that Citizens is the principal depository and disbursement bank
for the Borrower and its Subsidiaries, including for the maintenance of all
primary business, cash management, operating and administrative deposit
accounts. For the avoidance of doubt, this Section shall not prohibit the
Borrower and its Subsidiaries from maintaining certain non-primary accounts with
other Lenders, provided that Citizens acts at all times as the principal
depository and disbursement bank for the Borrower and its Subsidiaries as set
forth in this ‎Section 6.11.
Section 6.12    Control Agreements. From and after the date that is 120 days
after the Closing Date, the Credit Parties will enter into, and will at all
times thereafter maintain in effect, Control Agreements with respect to each
Deposit Account (excluding (a) Deposit Accounts held at any Lender, (b) Deposit
Accounts with no more than a $50,000 balance individually and $250,000 in the
aggregate at any given time, (c) any payroll account so long as such payroll
account is a zero balance account, (d) any Deposit Account held for the joint
benefit of the Borrower and a Person other than the Borrower or a Subsidiary of
the Borrower, that holds only funds and assets of Persons other than the
Borrower and its Subsidiaries, and which cannot be pledged under applicable law
or related contracts, and (e) any escrow account established in connection with
any Exit Strategy contracts and holding only funds and assets of Persons other
than the Borrower and its Subsidiaries (or funds of the Borrower or its
Subsidiaries, that were deposited in such account by a Person other than the
Borrower and its Subsidiaries, that are to be released to the Borrower from
escrow pursuant to the related escrow agreement but have yet to be transferred
to the Borrower or one of its Subsidiaries) and which cannot be pledged under
applicable law or related contracts), Securities Account, Commodity Account and
lock-box account maintained by the Credit Parties on and after the Closing Date.
Each such Control Agreement shall be in form and substance reasonably
satisfactory to the Administrative Agent.
Section 6.13    Senior Debt. The Obligations shall, and the Credit Parties shall
take all necessary action to ensure that the Obligations shall, at all times
rank (a) at least pari passu in right of


83    

--------------------------------------------------------------------------------





payment (to the fullest extent permitted by law) with all other senior secured
Indebtedness of the Credit Parties and (b) prior in right of payment, to the
extent set forth in any applicable subordination agreement, to any Subordinated
Indebtedness.
Section 6.14    Subordination. Each Credit Party shall cause all Indebtedness
and other obligations now or hereafter owed by it to any of its Affiliates
(other than, in the case of management of the Credit Parties, payroll
obligations and unsecured Indebtedness in an aggregate principal amount of less
than $500,000) to be subordinated in right of payment and security to the
Indebtedness and other Obligations owing to the Administrative Agent and the
Lenders in accordance with the Intercompany Subordination Agreement or another
subordination agreement in form and substance reasonably satisfactory to the
Administrative Agent.
Section 6.15    Lender Meetings. The Credit Parties will, upon the request of
the Administrative Agent or the Required Lenders, participate in a meeting of
the Administrative Agent and the Lenders once during each fiscal year to be held
at the Borrower’s corporate offices (or at such other location as may be agreed
to by the Borrower and Administrative Agent) at such time as may be agreed to by
the Borrower and the Administrative Agent.
Section 6.16    Use of Proceeds. The Credit Parties will use the proceeds of all
Loans and LC Issuances in accordance with ‎Section 5.06(a) and not in
contravention of any law or any Loan Document.
Section 6.17    Anti-Terrorism and Anti-Money Laundering Law Compliance. Each
Credit Party and each Subsidiary of each Credit Party is and will remain in
compliance with all U.S. trade, economic or financial sanctions laws, embargoes,
Executive Orders, restrictive measures and implementing regulations as
promulgated by the U.S. Department of State, OFAC, all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act or
Executive Order No. 13224, Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit or Support Terrorism, as amended, and
other applicable law and all regulations issued or promulgated pursuant thereto
as well as all applicable anti-corruption laws. Each Credit Party and each
Subsidiary of each Credit Party is and will remain in compliance with all other
trade, economic or financial sanctions and anti-money laundering or
anti-terrorism laws applicable to it. No Credit Party and no Subsidiary of a
Credit Party and, to the knowledge of the Borrower, no Affiliate, director,
officer, employee or agent of any Credit Party or any of its Subsidiaries is a
Person that is, or is owned or controlled by Persons that are (i) the subject of
any Sanctions or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions. The Credit Parties,
each of their Subsidiaries and, to the knowledge of the Borrower, each of their
Affiliates, are in compliance with (a) the Trading with the Enemy Act, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act and (c)
other federal, state or other applicable laws relating to “know your customer”
and anti-money laundering rules and regulations. No part of the proceeds of any
Loan will be used directly or indirectly for any payments to any Person,
government official or employee, political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the United States Foreign Corrupt Practices Act of 1977 or other
similar legislation in other jurisdictions.
Section 6.18    Post Closing Matters. The Borrower and each of the Credit
Parties, as applicable, will execute and deliver the documents and complete the
tasks set forth on Schedule 6.18, in each case, within the time limits specified
therein.


84    

--------------------------------------------------------------------------------





ARTICLE VII.    

NEGATIVE COVENANTS
The Borrower hereby covenants and agrees that on the Closing Date and thereafter
for so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Loan Documents, have been paid in full as follows:
Section 7.01    Changes in Business. No Credit Party will, nor will it permit
any of its Subsidiaries to, engage in any business other than the businesses
engaged in by the Credit Parties and its Subsidiaries on the Closing Date and
any other business reasonably related thereto.
Section 7.02    Consolidation, Merger, Acquisitions, Asset Sales, etc. No Credit
Party will, nor will any Credit Party permit any of its Subsidiaries to, (i)
wind up, liquidate or dissolve its affairs, (ii) enter into any transaction of
merger or consolidation, (iii) make or otherwise effect any Acquisition, or (iv)
make or otherwise effect any Asset Sale, except that, if no Default or Event of
Default shall have occurred and be continuing or would result therefrom, each of
the following shall be permitted:
(a)    the merger, consolidation or amalgamation of (i) any Subsidiary of the
Borrower with or into the Borrower, provided the Borrower is the surviving or
continuing or resulting corporation; (ii) any Subsidiary of the Borrower with or
into any Subsidiary Guarantor, provided that the surviving or continuing or
resulting corporation is a Subsidiary Guarantor; or (iii) any Subsidiary of the
Borrower that is not a Subsidiary Guarantor with or into any other wholly-owned
Subsidiary of the Borrower that is not a Subsidiary Guarantor;
(b)    any Asset Sale by (i) the Borrower or any Subsidiary to any Credit Party
or (ii) any Subsidiary of the Borrower that is not a Subsidiary Guarantor to any
other wholly-owned Subsidiary of the Borrower that is not a Subsidiary
Guarantor;
(c)    any transaction permitted pursuant to ‎Section 7.05;
(d)    in addition to any Asset Sale permitted above, the Borrower or any of its
Subsidiaries may consummate any Asset Sale, provided that (i) the consideration
for each such Asset Sale represents fair value and at least 90% of such
consideration consists of cash; (ii) in the case of any Asset Sale involving
consideration in excess of $2,000,000, at least five Business Days prior to the
date of completion of such Asset Sale, the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by an Authorized Officer,
which certificate shall contain (A) a description of the proposed transaction,
the date such transaction is scheduled to be consummated, the estimated sale
price or other consideration for such transaction, and (B) a certification that
no Default or Event of Default has occurred and is continuing, or would result
from consummation of such transaction (including on a Pro Forma Basis); and
(iii) the aggregate consideration for all such Asset Sales made pursuant to this
subpart during any fiscal year of the Borrower shall not exceed $10,000,000 in
any fiscal year and $20,000,000 in the aggregate for all such Asset Sales over
the life of this Agreement excluding, in each case under this clause (iii),
consideration for any Asset Sale constituting the disposition of CAH;
(e)    the Borrower or any Subsidiary may make any Acquisition that is a
Permitted Acquisition, provided that (i) all of the conditions contained in the
definition of the term “Permitted Acquisition” are satisfied, and (ii) any
Indebtedness assumed in connection therewith is permitted by ‎Section 7.04(h)
hereof; and


85    

--------------------------------------------------------------------------------





(f)    any Immaterial Subsidiary (i) may voluntarily liquidate or dissolve, or
(ii) may merge with or into the Borrower or another Credit Party provided that
the Borrower or such Credit Party, as applicable, shall be the continuing or
surviving Person.
Section 7.03    Liens. No Credit Party will, nor will any Credit Party permit
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or
with respect to any property or assets of any kind of such Credit Party or such
Subsidiary whether now owned or hereafter acquired, except that the foregoing
shall not apply to:
(a)    any Standard Permitted Lien;
(b)    Liens in existence on the Closing Date that are listed in Schedule 7.03
hereto;
(c)    Liens (i) that are placed upon fixed or capital assets acquired,
constructed or improved by the Credit Parties or any of their respective
Subsidiaries, provided that (A) such Liens only secure Indebtedness permitted by
‎Section 7.04(c), (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement, (C) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets; and (D) such Liens shall not apply to any other property or assets of
the Credit Parties or any of their respective Subsidiaries; or (ii) that arise
out of the refinancing, extension, renewal or refunding of any Indebtedness
secured by any such Liens, provided that the principal amount of such
Indebtedness is not increased and such Indebtedness is not secured by any
additional assets; or
(d)    any Lien granted to the Administrative Agent under the Loan Documents.
Section 7.04    Indebtedness. No Credit Party will, nor will any Credit Party
permit any of its Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness of the Credit Parties or any of their respective
Subsidiaries, except:
(a)    Indebtedness incurred under this Agreement and the other Loan Documents;
(b)    the Indebtedness set forth on Schedule 7.04 hereto, and any Permitted
Refinancing thereof;
(c)    (i) Indebtedness consisting of Capitalized Lease Obligations of the
Credit Parties and their Subsidiaries, (ii) Indebtedness secured by a Lien
referred to in ‎Section 7.03(c), and (iii) any Permitted Refinancing thereof,
provided the aggregate outstanding principal amount (using Capitalized Lease
Obligations in lieu of principal amount, in the case of any Capital Lease) of
Indebtedness permitted by this subpart (c) shall not exceed $10,000,000 at any
time;
(d)    Indebtedness constituting Permitted Foreign Subsidiary Loans and
Investments;
(e)    any intercompany loans (i) made by the Borrower or any Subsidiary of the
Borrower to any Credit Party; or (ii) made by any Subsidiary of the Borrower
that is not a Subsidiary Guarantor to any other wholly-owned Subsidiary of the
Borrower that is not a Subsidiary Guarantor, provided that such intercompany
loans are subject to the Intercompany Subordination Agreement;
(f)    Indebtedness of the Borrower and its Subsidiaries under Hedge Agreements,
provided such Hedge Agreements have been entered into in the ordinary course of
business and not for speculative purposes;
(g)    Indebtedness constituting Guaranty Obligations permitted by ‎Section
7.05;


86    

--------------------------------------------------------------------------------





(h)    Indebtedness of any Person that becomes a Subsidiary of the Borrower
after the date hereof in a transaction permitted hereunder in an aggregate
principal amount not to exceed $10,000,000; provided that such Indebtedness is
existing at the time such Person becomes a Subsidiary of the Borrower and was
not incurred solely in contemplation of such Person’s becoming a Subsidiary of
the Borrower);
(i)    Indebtedness constituting Permitted CoCo Indebtedness in an aggregate
outstanding principal amount not to exceed $50,000,000 at any time; and
(j)    additional unsecured Indebtedness of the Borrower or any of its
Subsidiaries to the extent not permitted by any of the foregoing clauses,
provided that the aggregate outstanding principal amount of all such
Indebtedness does not exceed $15,000,000 at any time.
Section 7.05    Investments and Guaranty Obligations. No Credit Party will, nor
will any Credit Party permit any of its Subsidiaries to, directly or indirectly,
(i) make or commit to make any Investment or (ii) be or become obligated under
any Guaranty Obligations, except:
(a)    Investments by the Borrower or any of its Subsidiaries in cash and Cash
Equivalents;
(b)    any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;
(c)    the Borrower and its Subsidiaries may acquire and hold receivables and
similar items owing to them in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
(d)    any Permitted Creditor Investment;
(e)    loans and advances to employees for business-related travel expenses,
moving expenses, costs of replacement homes, business machines or supplies,
automobiles and other similar expenses, in each case incurred in the ordinary
course of business, provided the aggregate outstanding amount of all such loans
and advances shall not exceed $2,000,000 at any time;
(f)    Investments existing as of the Closing Date and described on Schedule
7.05 hereto;
(g)    any Guaranty Obligations of the Credit Parties or any of their respective
Subsidiaries in favor of the Administrative Agent, the LC Issuers and the
Lenders and any other benefited creditors under any Designated Hedge Agreements
pursuant to the Loan Documents;
(h)    Investments of the Borrower and its Subsidiaries in Hedge Agreements
permitted to be entered into pursuant to this Agreement;
(i)    Investments (i) existing as of the Closing Date of the Borrower or any of
its Subsidiaries in any Subsidiary, (ii) in any Credit Party made after the
Closing Date, (iii) constituting Permitted Foreign Subsidiary Loans and
Investments, (iv) by the Borrower in CAH made after the Closing Date, so long as
the aggregate amount of all such investments in CAH by the Borrower does not, at
any time, exceed $3,000,000, and (vi) of any Subsidiary of the Borrower that is
not a Subsidiary Guarantor in any other wholly-owned Subsidiary of the Borrower
that is not a Subsidiary Guarantor;
(j)    intercompany loans and advances permitted by ‎Section 7.04(e);


87    

--------------------------------------------------------------------------------





(k)    the Acquisitions permitted by ‎Section 7.02(e);
(l)    any Guaranty Obligation incurred by any Credit Party with respect to
Indebtedness of another Credit Party that is permitted by ‎Section 7.04;
provided that any such Guaranty Obligation must be limited in recourse to the
guarantor thereunder to the same extent, if any, that the Indebtedness so
guarantied is limited in recourse to the primary obligor thereunder; and
(m)    other Investments by the Borrower or any Subsidiary of the Borrower in
any other Person (other than the Borrower or any of its Subsidiaries) made after
the Closing Date and not permitted pursuant to the foregoing subparts, provided
that (i) at the time of making any such Investment no Default or Event of
Default shall have occurred and be continuing, or would result therefrom, and
(ii) the maximum cumulative amount of all such Investments that are so made
pursuant to this subpart and outstanding at any time shall not exceed an
aggregate of $5,000,000, taking into account the repayment of any loans or
advances comprising such Investments.
Section 7.06    Restricted Payments. No Credit Party will, nor will any Credit
Party permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:
(a)    the Borrower or any of its Subsidiaries may declare and pay or make
Capital Distributions that are payable solely in additional shares of its common
stock (or warrants, options or other rights solely to acquire additional shares
of its common stock);
(b)    (i) any Subsidiary of the Borrower may declare and pay or make Capital
Distributions to the Borrower or any Subsidiary Guarantor, and (ii) any
Subsidiary of the Borrower that is not a Subsidiary Guarantor may declare and
pay or make Capital Distributions to (A) any holder of its Equity Interests,
ratably in accordance with their respective holdings of the type of Equity
Interest in respect of which such Capital Distribution is being made, (B) the
Borrower, or (C) any Subsidiary Guarantor; provided that, in the case of the
foregoing clause (A), (i) no Default or Event of Default shall have occurred and
be continuing at the time of, or result from, such Capital Distributions,
including on a Pro Forma Basis, and (ii) the aggregate amount of Capital
Distributions during the term of the Credit Facility to Persons other than the
Borrower and its wholly-owned Subsidiaries, together with Cash Dividends made in
reliance upon subsection (c) below, shall not exceed $10,000,000;
(c)    the Borrower may declare and pay or make Cash Dividends, provided that
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) the Borrower will be in compliance with the
financial covenants set forth in ‎Section 7.07 after giving pro forma effect to
each such Cash Dividend, and (iii) the aggregate amount of all Cash Dividends
made by the Borrower during the term of the Credit Facility, together with
Capital Distributions to Persons other than the Borrower and its wholly-owned
Subsidiaries made in reliance upon subsection (b)(i) above, shall not exceed
$10,000,000;
(d)    the Borrower may make Restricted Payments in respect of scheduled
payments of principal and interest of Subordinated Indebtedness permitted under
‎Section 7.04 provided that (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (ii) the Borrower will be
in compliance with the financial covenants set forth in ‎Section 7.07 after
giving pro forma effect to each such Restricted Payment, and (iii) after giving
effect to any such Restricted Payment in respect of Subordinated Indebtedness,
the sum of the Borrower’s cash, Cash Equivalents and Revolving Availability
shall be not less than $10,000,000; and


88    

--------------------------------------------------------------------------------





(e)    The Borrower may enter into Permitted Refinancings of Subordinated Debt
and Material Indebtedness, so long as the Refinancing Indebtedness in respect
thereof is permitted under ‎Section 7.04.
Section 7.07    Financial Covenants.
(a)    Leverage Ratio. The Credit Parties will not permit at any time the
Leverage Ratio to be greater than (x) other than during an Adjustment Period,
3.00 to 1.00 or (y) during an Adjustment Period, 3.50 to 1.00, in each case
measured on the last day of each fiscal quarter of the Borrower and its
Subsidiaries.
(b)    Fixed Charge Coverage Ratio. The Credit Parties will not permit the Fixed
Charge Coverage Ratio to be less than 1.25 to 1.00, measured on the last day of
each fiscal quarter of the Borrower and its Subsidiaries.
Section 7.08    Limitation on Certain Restrictive Agreements. No Credit Party
will, nor will any Credit Party permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist or become effective, any
“negative pledge” covenant or other agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any Credit
Party or any of their respective Subsidiaries to create, incur or suffer to
exist any Lien upon any of its property or assets as security for Indebtedness,
or (b) the ability of any such Credit Party or any such Subsidiary to make
Capital Distributions or any other interest or participation in its profits
owned by any Credit Party or any Subsidiary, or pay any Indebtedness owed to any
Credit Party or any Subsidiary, or to make loans or advances to any Credit Party
or any Subsidiary, or transfer any of its property or assets to any Credit Party
or any Subsidiary, except for such restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Loan Documents, (iii) in
the case of clause (b) above only, customary provisions restricting subletting
or assignment of any lease governing a leasehold interest, (iv) in the case of
clause (b) above only, customary provisions restricting assignment of any
licensing agreement entered into in the ordinary course of business, (v) in the
case of clause (b) above only, customary provisions restricting the transfer or
further encumbering of assets subject to Liens permitted under ‎Section 7.03(c),
(vi) customary restrictions affecting only a Subsidiary of the Borrower under
any agreement or instrument governing any of the Indebtedness of a Credit Party
permitted pursuant to ‎Section 7.04, (vii) restrictions affecting any Foreign
Subsidiary of the Borrower under any agreement or instrument governing any
Indebtedness of such Foreign Subsidiary permitted pursuant to ‎Section 7.04,
(viii) in the case of clause (b) above only, any document relating to
Indebtedness secured by a Lien permitted by ‎Section 7.03, insofar as the
provisions thereof limit grants of junior liens on the assets securing such
Indebtedness, and (ix) in the case of clause (b) above only, any Operating Lease
or Capital Lease, insofar as the provisions thereof limit grants of a security
interest in, or other assignments of, the related leasehold interest to any
other Person.
Section 7.09    Transactions with Affiliates. No Credit Party will, nor will any
Credit Party permit any of its Subsidiaries to, enter into any transaction or
series of transactions with any Affiliate (other than, in the case of the
Borrower, any Subsidiary, and in the case of a Subsidiary, the Borrower or
another Subsidiary) other than pursuant to the reasonable requirements of such
Credit Party’s or such Subsidiary’s business and upon fair and reasonable terms
no less favorable to such Credit Party or such Subsidiary than would be obtained
in a comparable arm’s-length transaction with a Person other than an Affiliate.
Section 7.10    Plan Terminations, Minimum Funding, etc. No Credit Party will,
nor will any Credit Party permit any of its Subsidiaries to, and will not permit
any ERISA Affiliate to, (i) terminate any Plan or Plans so as to result in
liability of the Credit Parties, their Subsidiaries or any ERISA Affiliate to
the PBGC in excess of, in the aggregate, the amount that is equal to 5% of the
Consolidated Net Worth of the Borrower and its Subsidiaries as of the date of
the then most recent financial statements furnished to the


89    

--------------------------------------------------------------------------------





Lenders pursuant to the provisions of this Agreement, (ii) permit to exist one
or more events or conditions that present a material risk of the termination by
the PBGC of any Plan or Plans with respect to which the Credit Parties, their
Subsidiaries or ERISA Affiliate would, in the event of such termination, incur
liability to the PBGC in excess of such amount in the aggregate, (iii) fail to
comply with the minimum funding standards of ERISA and the Code with respect to
any Plan, or (iv) incur an obligation to contribute to, or become a contributing
sponsor (as such term is defined in Section 4001(a)(13) of ERISA) in, any
Multi-Employer Plan or Multiple Employer Plan.
Section 7.11    Modification of Certain Agreements. Without the prior written
consent of the Required Lenders, no Credit Party will amend, modify, supplement,
waive or otherwise change, or consent or agree to any amendment, modification,
supplement, waiver or other change to, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in:
(a)    any Subordinated Debt Document (other than any amendment, modification,
supplement, waiver or other change for which no fee in excess of $10,000 is
payable to the holders of the Subordinated Indebtedness and that (i) extends the
maturity or reduces the amount of any repayment, prepayment or redemption of the
principal of such Subordinated Indebtedness, (ii)  reduces the rate or extends
any date for payment of interest, premium (if any) or fees payable on such
Subordinated Indebtedness or (iii) makes the covenants, events of default or
remedies in such Subordinated Debt Documents less restrictive on any applicable
Credit Party);
(b)    any of the terms of any preferred Equity Interests of the Credit Parties
(other than any such amendment, modification, supplement, waiver or other change
for which no fee is payable to the holders of such preferred stock and that (i) 
extends the scheduled redemption date or reduces the amount of any scheduled
redemption payment or (ii)  reduces the rate or extend any date for payment of
dividends thereon);
(c)    any of the terms of any document evidencing any Permitted CoCo
Indebtedness in any manner materially adverse to the Lenders; or
(d)    any Credit Party’s Organizational Documents in any manner that could
reasonably be deemed to be materially adverse to the Lenders.
Section 7.12    Accounts. No Credit Party shall establish any new Securities
Accounts or any new Deposit Accounts (other than Deposit Accounts expressly
excluded pursuant to the terms of ‎Section 6.12 hereof) unless, if the
Administrative Agent shall so request, the Administrative Agent and the
financial institution at which the account is to be opened enter into a Control
Agreement pursuant to which such institution acknowledges the security interest
of the Administrative Agent in such Securities Account or Deposit Account,
agrees to comply with instructions originated by the Administrative Agent
directing disposition of the funds in the Securities Account or Deposit Account
without further consent from the Borrower or such Credit Party, and agrees to
subordinate and limit any security interest the financial institution may have
in the Securities Account or Deposit Account and waive all rights of set-off
with respect thereto (other than for customary fees and expenses) on terms
satisfactory to the Administrative Agent.
Section 7.13    Anti-Terrorism Laws. No Credit Party nor any of their respective
Subsidiaries shall be subject to or in violation of any law, regulation, or list
of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act and
any other law, regulation or executive order referred to in ‎Section 5.23) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or any LC Issuer from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Borrower or any other Credit Party.


90    

--------------------------------------------------------------------------------





Section 7.14    Fiscal Year. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, change its Fiscal Year end from June 30.
ARTICLE VIII.    

EVENTS OF DEFAULT
Section 8.01    Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):
(a)    Payments: the Borrower shall (i) default in the payment when due (whether
at maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans or any reimbursement obligation in respect of any Unpaid
Drawing; or (ii) default, and such default shall continue for three or more
Business Days, in the payment when due of any interest on the Loans, any Fees or
any other Obligations; or (iii) fail to Cash Collateralize any Letter of Credit
when required to do so hereunder; or
(b)    Representations, etc.: any representation, warranty or statement made by
the Borrower or any other Credit Party herein or in any other Loan Document or
in any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect (without
duplication as to any materiality modifiers, qualifications, or limitations
applicable thereto) on the date as of which made, deemed made, or confirmed; or
(c)    Certain Covenants: the Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections ‎6.01,
‎6.02, ‎6.03, ‎6.05 (with respect to corporate existence of a Credit Party or
Material Subsidiary), ‎6.09, ‎6.10, ‎6.11, ‎6.12 or 6.18 or Article ‎VII of this
Agreement; or
(d)    Other Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document (other than those referred to in ‎Section 8.01(a) or
‎(b) or ‎(c) above) and such default is not remedied within 30 days after the
earlier of (i) an Authorized Officer of any Credit Party knows of such default
or (ii) the Borrower receiving written notice of such default from the
Administrative Agent or the Required Lenders; or
(e)    Cross Default Under Other Agreements; Hedge Agreements: any Credit Party
or any of its Subsidiaries shall (i) default in any payment with respect to any
Material Indebtedness (other than the Obligations), and such default shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Material Indebtedness; or (ii) default in the
observance or performance of any agreement, covenant or condition relating to
any Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto (and all grace periods applicable to
such observance or performance shall have expired), or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Material Indebtedness to become due prior to its stated maturity;
or any such Material Indebtedness of any Credit Party or any of its Subsidiaries
shall be declared to be due and payable, or shall be required to be prepaid
(other than by a regularly scheduled required prepayment or redemption, prior to
the stated maturity thereof); or (iii) without limitation of the foregoing
clauses, default in any payment obligation under a Hedge Agreement, and such
default shall continue after the applicable grace period, if any, specified in
such Hedge Agreement or any other agreement or instrument relating thereto; or


91    

--------------------------------------------------------------------------------





(f)    Invalidity of Loan Documents: any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or under such Loan Document or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Credit Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Credit Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or
(g)    Invalidity of Liens: any security interest and Lien purported to be
created by any Security Document shall cease to be in full force and effect with
respect to any material portion of Collateral (other than in accordance with the
terms hereof and thereof), or shall cease to give the Administrative Agent, for
the benefit of the Secured Creditors, the Liens, rights, powers and privileges
purported to be created and granted under such Security Documents (including a
perfected first priority security interest in and Lien on, the Collateral
thereunder (except as otherwise expressly provided in such Security Document))
or shall be asserted by any Credit Party not to be, a valid, perfected, first
priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in or Lien on a material portion of the
Collateral covered thereby; except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent to
(i) maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents, or (ii) file Uniform Commercial
Code continuation statements or other equivalent filings;
(h)    Judgments: (i) one or more judgments, orders or decrees shall be entered
against any Credit Party and/or any of its Subsidiaries involving a liability
(other than a liability covered by insurance as to which the carrier has not
effectively disclaimed coverage) of $5,000,000 or more in the aggregate for all
such judgments, orders and decrees for the Credit Parties and their
Subsidiaries, and any such judgments, orders or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days (or such
longer period, not in excess of 60 days, during which enforcement thereof, and
the filing of any judgment lien, is effectively stayed or prohibited) from the
entry thereof; or (ii) one or more judgments, orders or decrees shall be entered
against any Credit Party and/or any of its Subsidiaries involving a required
divestiture of any material properties, assets or business reasonably estimated
to have a fair value in excess of $5,000,000, and any such judgments, orders or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 30 days (or such longer period, not in excess of 60 days, during
which enforcement thereof, and the filing of any judgment lien, is effectively
stayed or prohibited) from the entry thereof; or
(i)    Insolvency Event: any Insolvency Event shall occur with respect to any
Credit Party or any of its Subsidiaries (other than Immaterial Subsidiaries); or
(j)    ERISA: any ERISA Event shall have occurred and either (i) such event or
events could reasonably be expected to have a Material Adverse Effect or (ii)
there shall result from any such event or events the imposition of a Lien; or
(k)    Change of Control: if there occurs a Change of Control; or
(l)    Cessation of Business: any cessation of a substantial part of the
business of any Credit Party for a period that could reasonably be expected to
have a Material Adverse Effect; or
(m)    Environmental: the Borrower and its Subsidiaries shall have any
Environmental Liabilities and Costs (other than Environmental Liabilities and
Costs covered by insurance, as to which the carrier has not effectively
disclaimed coverage), the payment of which is reasonably probable and which
could reasonably be expected to have a Material Adverse Effect (after taking
into consideration available claims


92    

--------------------------------------------------------------------------------





or rights of recovery that the Borrower and its Subsidiaries may have against
any third-party, to the extent reasonably expected to be realized); or
(n)    Subordinated Affiliate Obligations: any Credit Party, or any Affiliate of
the Borrower of any of its Subsidiaries holding obligations of any Credit Party
that are subordinated to the Obligations, shall fail to perform or comply with,
or shall assert the invalidity or unenforceability of, any of the subordination
provisions of any subordination agreement or other subordination document
evidencing or governing such obligations; or
(o)    Uninsured Loss: any uninsured damage to, or loss, theft or destruction
of, any assets of the Credit Parties or any of their Subsidiaries shall occur
that is in excess of $5,000,000 (excluding customary deductible thresholds
established in accordance with historical past practices); or
(p)    Guarantees: the obligations of any Guarantor under the Security Documents
is limited or terminated by operation of law or by such Guarantor.
Section 8.02    Remedies. Upon the occurrence of any Event of Default, and at
any time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party in any manner permitted under applicable law:
(a)    declare the Commitments terminated, whereupon the Commitment of each
Lender shall forthwith terminate immediately without any other notice of any
kind;
(b)    declare the principal of and any accrued interest in respect of all
Loans, all Unpaid Drawings and all other Obligations (other than any Obligations
under any Designated Hedge Agreement or Designated Banking Services Agreement)
owing hereunder and thereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower;
(c)    (i) terminate any Letter of Credit that may be terminated in accordance
with its terms and/or (ii) require the Borrower to Cash Collateralize all or any
portion of the LC Outstandings; or
(d)    exercise any other right or remedy available under any of the Loan
Documents or applicable law;
provided that, if an Event of Default specified in ‎Section 8.01(i) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and/or (c)(ii) above shall
occur automatically without the giving of any such notice.
Section 8.03    Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents shall, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, be applied as follows:
(i)    first, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article ‎III) payable to the Administrative Agent in its
capacity as such;


93    

--------------------------------------------------------------------------------





(ii)    second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article ‎III) payable to each Lender or the LC Issuers, ratably among them in
proportion to the aggregate of all such amounts;
(iii)    third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;
(iv)    fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Unpaid Drawings, ratably among
the Lenders and the LC Issuers in proportion to the aggregate of all such
amounts, (B) the amounts then owing to Designated Banking Services Creditors
under Designated Banking Services Agreements subject to confirmation by the
Administrative Agent that any calculations of other payment obligations are
being made in accordance with normal industry practice, and (C) the amounts due
to Designated Hedge Creditors under Designated Hedge Agreements subject to
confirmation by the Administrative Agent that any calculations of termination or
other payment obligations are being made in accordance with normal industry
practice;
(v)    fifth, to the Administrative Agent for the benefit of the LC Issuers to
Cash Collateralize the Stated Amount of outstanding Letters of Credit;
(vi)    sixth, to the payment of all other Obligations of the Credit Parties
owing under or in respect of the Loan Documents that are then due and payable to
the Administrative Agent, the LC Issuers, the Swingline Lender, the Lenders, the
Designated Banking Services Creditors and the Designated Hedge Creditors,
ratably based upon the respective aggregate amounts of all such Obligations
owing to them on such date;
provided, however, that (A) with respect to any Guarantor, no proceeds of any
guarantee made by such Guarantor and no proceeds of the Collateral of such
Guarantor shall be applied to any Excluded Hedging Obligation of such Guarantor,
and (B) after giving effect to clause (A), any remaining proceeds shall be
reallocated in order to effect a ratable distribution among the Lenders, the LC
Issuers, the Designated Banking Services Creditors and the Designated Hedge
Creditors, as described above; and
(vii)    finally, any remaining surplus after all of the Obligations have been
paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.
    
    
ARTICLE IX.    

THE ADMINISTRATIVE AGENT
Section 9.01    Appointment.
(a)    Each Lender hereby irrevocably designates and appoints Citizens to act as
specified herein and in the other Loan Documents, and each such Lender hereby
irrevocably authorizes Citizens as the Administrative Agent for such Lender, to
take such action on its behalf under the provisions of this Agreement


94    

--------------------------------------------------------------------------------





and the other Loan Documents and to exercise such powers and perform such duties
as are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. The Administrative Agent agrees to act as such
upon the express conditions contained in this Article. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or in the other Loan Documents, nor any fiduciary relationship with any
Lender or any LC Issuer, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or
otherwise exist against the Administrative Agent. The provisions of this Article
‎IX are solely for the benefit of the Administrative Agent and the Lenders, and
no Credit Party shall have any rights as a third-party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement,
the Administrative Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for the Credit Parties or any of their respective
Subsidiaries.
(b)    Each Lender hereby further irrevocably authorizes the Administrative
Agent on behalf of and for the benefit of the Lenders, to be the agent for and
representative of the Lenders with respect to the Guaranty, the Security
Agreement, the Collateral and any other Loan Document. Subject to ‎Section
11.12, without further written consent or authorization from Lenders, the
Administrative Agent may execute any documents or instruments necessary to (i)
release any Lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted hereby or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
‎Section 11.12) have otherwise consented, or (ii) release any Guarantor from the
Guaranty with respect to which the Required Lenders (or such other Lenders as
may be required to give such consent under ‎Section 11.12) have otherwise
consented.
(c)    Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Lenders in accordance with the terms
hereof and all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale, the Administrative Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and the
Administrative Agent, as agent for and representative of the Secured Creditors
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Administrative Agent at such sale.
Section 9.02    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, sub-agents or attorneys-in-fact, and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it with reasonable care except to
the extent otherwise required by ‎Section 9.03. All of the rights, benefits and
privileges (including the exculpatory and indemnification provisions) of
‎Section 9.03 shall apply to any such sub-agent and to the Affiliates of any
such sub-agent, and shall apply to their respective activities as sub-agent as
if such sub-agent and Affiliates were named herein. Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by the
Administrative Agent, (i) such sub-agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits and privileges
(including exculpatory and rights to indemnification) and shall have all of the
rights, benefits and


95    

--------------------------------------------------------------------------------





privileges of a third party beneficiary, including an independent right of
action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of the Credit Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Credit Party, any Lender or any other Person
and no Credit Party, Lender or any other Person shall have the rights, directly
or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.
Section 9.03    Exculpatory Provisions. Neither the Administrative Agent nor any
of its Related Parties shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for its or such Related Parties’
own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction) or (b) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Credit Parties or any of their
respective Subsidiaries or any of their respective officers contained in this
Agreement, any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for any failure of any Credit Party or any of its officers to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Credit Parties or any of their respective Subsidiaries. The
Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any Loan Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of the Credit Parties or any of their respective Subsidiaries to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default.
Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, e-mail or
other electronic transmission, facsimile transmission, statement, order or other
document or conversation believed by it, in good faith, to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower or any of its Subsidiaries), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders or all of the
Lenders, as applicable, as to any matter that, pursuant to ‎Section 11.12, can
only be effectuated with the consent of all Required Lenders, or all applicable
Lenders, as the case may be), and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders.


96    

--------------------------------------------------------------------------------





Section 9.05    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
Section 9.06    Non-Reliance. Each Lender expressly acknowledges that neither
the Administrative Agent nor any of its Related Parties has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including, without limitation, any review of the affairs of
the Credit Parties or their respective Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent, or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into, the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Credit Parties and their Subsidiaries and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Credit Parties and their
Subsidiaries. The Administrative Agent shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, assets, property, financial and other conditions,
prospects or creditworthiness of the Credit Parties and their Subsidiaries that
may come into the possession of the Administrative Agent or any of its Related
Parties.
Section 9.07    No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Credit Parties or their respective Subsidiaries, any of their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.
Section 9.08    USA Patriot Act. Each Lender or assignee or participant of a
Lender that is not organized under the laws of the United States of America or a
state thereof (and is not excepted from the certification requirement contained
in Section 313 of the USA Patriot Act and the applicable regulations because it
is both (a) an affiliate of a depository institution or foreign bank that
maintains a physical presence in the United States or foreign country, and
(b) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification, or, if applicable, recertification, certifying that
such Lender is not a “shell” and certifying to other matters


97    

--------------------------------------------------------------------------------





as required by Section 313 of the USA Patriot Act and the applicable
regulations: (i) within 10 days after the Closing Date, and (ii) at such other
times as are required under the USA Patriot Act.
Section 9.09    Indemnification. The Lenders agree to indemnify the
Administrative Agent and its Related Parties, ratably according to their pro
rata share of the Aggregate Credit Facility Exposure (excluding Swingline
Loans), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind whatsoever that may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against the Administrative Agent or such Related Parties
in any way relating to or arising out of this Agreement or any other Loan
Document, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted to be taken by
the Administrative Agent or such Related Parties under or in connection with any
of the foregoing, but only to the extent that any of the foregoing is not paid
by the Borrower; provided, however, that no Lender shall be liable to the
Administrative Agent or any of its Related Parties for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting
solely from the Administrative Agent’s or such Related Parties’ gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction. If any indemnity furnished to the
Administrative Agent or any such Related Parties for any purpose shall, in the
opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The agreements in this Section shall survive the payment of all
Obligations.
Section 9.10    The Administrative Agent in Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Credit Parties, their
respective Subsidiaries and their Affiliates as though not acting as
Administrative Agent hereunder. With respect to the Loans made by it and all
Obligations owing to it, the Administrative Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
Section 9.11    Successor Administrative Agent. The Administrative Agent may
resign at any time upon not less than 30 days notice to the Lenders, the LC
Issuers and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the LC Issuers,
appoint a successor Administrative Agent; provided, however, that if the
Administrative Agent shall notify the Borrower and the Lenders that no such
successor is willing to accept such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the LC Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each LC
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or


98    

--------------------------------------------------------------------------------





under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and ‎Section 11.02 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Section 9.12    Other Agents. Any Lender identified herein as a Lead Arranger,
Arranger, Syndication Agent, Documentation Agent or any other corresponding
title, other than “Administrative Agent,” shall have no right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Loan Document except those applicable to all Lenders as such. Each Lender
acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder.
Section 9.13    Collateral Matters. At any time after the occurrence and during
the continuance of an Event of Default, the Administrative Agent may from time
to time make such disbursements and advances (“Agent Advances”) that the
Administrative Agent, in its sole discretion, reasonably deems necessary or
desirable to preserve, protect, prepare for sale or lease or dispose of the
Collateral or any portion thereof, to enhance the likelihood or maximize the
amount of repayment by the Borrower of the Loans, Letters of Credit, and other
Obligations or to pay any other amount chargeable to the Borrower or the other
Credit Parties pursuant to the terms of this Agreement, including, without
limitation, costs, fees and expenses as described in ‎Section 11.01. The Agent
Advances shall constitute Obligations hereunder, shall be repayable within ten
(10) Business Days of demand, shall be secured by the Collateral and shall bear
interest at a rate per annum equal to the rate then applicable to Revolving
Loans that are Base Rate Loans. The Administrative Agent shall notify each
Lender and the Borrower in writing of each such Agent Advance, which notice
shall include a description of the purpose of such Agent Advance. Without
limitation of its obligations pursuant to ‎Section 9.09, each Lender agrees that
it shall make available to the Administrative Agent, upon the Administrative
Agent’s demand, in Dollars in immediately available funds, the amount equal to
such Lender’s pro rata share of each such Agent Advance. If such funds are not
made available to the Administrative Agent by such Lender, the Administrative
Agent shall be entitled to recover such funds on demand from such Lender,
together with interest thereon for each day from the date such payment was due
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Effective Rate for three Business Days and thereafter at the Base Rate.
Section 9.14    Agency for Perfection. The Administrative Agent and each Lender
hereby appoints the Administrative Agent and each other Lender as agent and
bailee for the purpose of perfecting the security interests in and liens upon
the Collateral in assets that, in accordance with Article 9 of the UCC, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and the Administrative Agent and each Lender hereby
acknowledges that it holds possession of or otherwise controls any such
Collateral for the benefit of the Administrative Agent and the Lenders as
secured party. Should any Lender obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or in accordance with the Administrative
Agent’s instructions. Without limiting the generality of the foregoing, each
Lender hereby appoints the Administrative Agent for the purpose of perfecting
the Administrative Agent’s Liens on the Deposit Accounts or on any other deposit
accounts or Securities Accounts of any Credit Party. Each Credit Party by its
execution and delivery of this Agreement hereby consents to the foregoing.


99    

--------------------------------------------------------------------------------





Section 9.15    Proof of Claim. The Lenders and the Borrower hereby agree that
after the occurrence of an Event of Default pursuant to ‎Section 8.01(i), in
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of the Guarantors, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower or
any of the Guarantors) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
agents and counsel and all other amounts due the Lenders and the Administrative
Agent hereunder) allowed in such judicial proceeding; and
(b)    to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent and other agents hereunder. Nothing herein contained shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding. Further, nothing contained in this ‎Section 9.15
shall affect or preclude the ability of any Lender to (i) file and prove such a
claim in the event that the Administrative Agent has not acted within ten (10)
days prior to any applicable bar date and (ii) require an amendment of the proof
of claim to accurately reflect such Lender’s outstanding Obligations.
Section 9.16    Posting of Approved Electronic Communications.
(a)    Delivery of Communications. Each Credit Party hereby agrees, unless
directed otherwise by the Administrative Agent or unless the electronic mail
address referred to below has not been provided by the Administrative Agent to
such Credit Party that it will, or will cause its Subsidiaries to, provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent or to the Lenders pursuant
to the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of Borrowing
or a Notice of Continuation or Conversion, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default under this Agreement or any other
Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Loan or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each Credit Party agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or


100    

--------------------------------------------------------------------------------





the Lenders, as the case may be, in the manner specified in the Loan Documents
but only to the extent requested by the Administrative Agent.
(b)    Platform. Each Credit Party further agrees that Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on SyndTrak or a substantially similar electronic transmission system (the
“Platform”). The Borrower hereby acknowledges that certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or Equity Interests that are registered or issued
pursuant to a private offering or is actively contemplating issuing any such
securities it will use commercially reasonable efforts to identify that portion
of the Communications that may be distributed to the Public Lenders and that (1)
all such Communications shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (2) by marking Communications “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, any Affiliate
thereof, the Arranger, the LC Issuers and the Lenders to treat such
Communications as not containing any material non-public information (although
it may be sensitive and proprietary) with respect to the Borrower or its
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Communications constitute
Confidential Information, they shall be treated as set forth in ‎Section 11.15);
(3) all Communications marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (4)
the Administrative Agent and the any Affiliate thereof and the Arranger shall be
entitled to treat any Communications that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
(c)    No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND
“AS AVAILABLE.” THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE
INDEMNITEES HAVE ANY LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF
ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE
ORDER BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH
INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(d)    Delivery Via Platform. The Administrative Agent agrees that the receipt
of the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent


101    

--------------------------------------------------------------------------------





in writing (including by electronic communication) from time to time of such
Lender’s electronic mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such
electronic mail address.
(e)    No Prejudice to Notice Rights. Nothing herein shall prejudice the right
of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.
Section 9.17    Credit Bidding. Each Lender hereby irrevocably authorizes the
Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
thereof, at any sale thereof conducted under the provisions of the Bankruptcy
Code (including Section 363 of the Bankruptcy Code) or any applicable
bankruptcy, insolvency, reorganization or other similar law (whether domestic or
foreign) now or hereafter in effect, or at any sale or foreclosure conducted by
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law. 
ARTICLE X.    

GUARANTY
Section 10.01    Guaranty by the Borrower. The Borrower hereby irrevocably and
unconditionally guarantees, for the benefit of the Benefited Creditors, all of
the following (collectively, the “Borrower Guaranteed Obligations”): (a) all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit
issued for the benefit of any Person (other than the Borrower) under this
Agreement, and (b) all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing owing by any Subsidiary of the Borrower under (i) any
Designated Hedge Agreement or any other document or agreement executed and
delivered in connection therewith to any Designated Hedge Creditor, and (ii) any
Designated Banking Services Agreement or any other document or agreement
executed and delivered in connection therewith to any Designated Banking
Services Creditor, in all cases under subparts (a) or (b) above, whether now
existing, or hereafter incurred or arising, including any such interest or other
amounts incurred or arising during the pendency of any bankruptcy, insolvency,
reorganization, receivership or similar proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code). Such guaranty is an absolute,
unconditional, present and continuing guaranty of payment and not of
collectibility and is in no way conditioned or contingent upon any attempt to
collect from any Subsidiary or Affiliate of the Borrower, or any other action,
occurrence or circumstance whatsoever. Upon failure by any Credit Party to pay
punctually any of the Borrower Guaranteed Obligations, the Borrower shall
promptly on demand by the Administrative Agent pay the amount not so paid at the
place and in the currency and otherwise in the manner specified in this
Agreement or any other applicable agreement or instrument.
Section 10.02    Additional Undertaking. As a separate, additional and
continuing obligation, the Borrower unconditionally and irrevocably undertakes
and agrees, for the benefit of the Benefited Creditors that, should any Borrower
Guaranteed Obligations not be recoverable from the Borrower under ‎Section 10.01
for any reason whatsoever (including, without limitation, by reason of any
provision of any Loan Document or any other agreement or instrument executed in
connection therewith being or becoming void, unenforceable, or otherwise invalid
under any applicable law) then, notwithstanding any notice or knowledge thereof
by any Lender, the Administrative Agent, any of their respective Affiliates, or
any other person, at any time, the Borrower as sole, original and independent
obligor, upon demand by the Administrative Agent,


102    

--------------------------------------------------------------------------------





will make payment to the Administrative Agent, for the account of the Benefited
Creditors, of all such obligations not so recoverable by way of full indemnity,
in such currency and otherwise in such manner as is provided in the Loan
Documents or any other applicable agreement or instrument.
Section 10.03    Guaranty Unconditional. The obligations of the Borrower under
this Article ‎X shall be unconditional and absolute and, without limiting the
generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:
(a)    any extension, renewal, settlement, compromise, waiver or release in
respect to the Borrower Guaranteed Obligations under any agreement or
instrument, by operation of law or otherwise;
(b)    any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Borrower Guaranteed Obligation;
(c)    any release, non-perfection or invalidity of any direct or indirect
security for the Borrower Guaranteed Obligations under any agreement or
instrument evidencing or relating to any Borrower Guaranteed Obligations;
(d)    any change in the corporate existence, structure or ownership of any
Credit Party or other Subsidiary or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting any Credit Party or other Subsidiary or
its assets or any resulting release or discharge of any obligation of any Credit
Party or other Subsidiary contained in any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations;
(e)    the existence of any claim, set-off or other rights that the Borrower may
have at any time against any other Credit Party, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other Person, whether in connection
herewith or any unrelated transactions;
(f)    any invalidity or unenforceability relating to or against any other
Credit Party for any reason of any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations, or any provision of
applicable law or regulation purporting to prohibit the payment by any Credit
Party of any of the Borrower Guaranteed Obligations; or
(g)    any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever that might, but for the provisions of this Article, constitute a
legal or equitable discharge of the Borrower’s obligations under this Section
other than the irrevocable payment in full of all Borrower Guaranteed
Obligations.
Section 10.04    Borrower Obligations to Remain in Effect; Restoration. The
Borrower’s obligations under this Article ‎X shall remain in full force and
effect until the Commitments shall have terminated, and the principal of and
interest on the Notes and other Borrower Guaranteed Obligations, and all other
amounts payable by the Borrower, any other Credit Party or other Subsidiary,
under the Loan Documents or any other agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations, shall have been paid in
full. If at any time any payment of any of the Borrower Guaranteed Obligations
is rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of such Credit Party, the Borrower’s obligations
under this Article with respect to such payment shall be reinstated at such time
as though such payment had been due but not made at such time.
Section 10.05    Waiver of Acceptance, etc. The Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that


103    

--------------------------------------------------------------------------------





at any time any action be taken by any person against any other Credit Party or
any other Person, or against any collateral or guaranty of any other Person.
Section 10.06    Subrogation. Until the indefeasible payment in full of all of
the Obligations and the termination of the Commitments hereunder, the Borrower
shall have no rights, by operation of law or otherwise, upon making any payment
under this ‎Section 10.06 to be subrogated to the rights of the payee against
any other Credit Party with respect to such payment or otherwise to be
reimbursed, indemnified or exonerated by any such Credit Party in respect
thereof.
Section 10.07    Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Credit Party under any of the Borrower
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Credit Party, all such amounts otherwise subject to acceleration under
the terms of any applicable agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations shall nonetheless be payable by the
Borrower under this Article forthwith on demand by the Administrative Agent.
ARTICLE XI.    

MISCELLANEOUS
Section 11.01    Payment of Expenses etc. Each Credit Party agrees to pay (or
reimburse the Administrative Agent, the Lenders or their Affiliates, as the case
may be) all of the following: (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent and the Arranger in connection with the
negotiation, preparation, syndication, administration and execution and delivery
of the Loan Documents and the documents and instruments referred to therein and
the syndication of the Commitments; (ii) all reasonable out-of-pocket costs and
expenses of the Administrative Agent in connection with any amendment, waiver or
consent relating to any of the Loan Documents; (iii) all reasonable
out-of-pocket costs and expenses of the Administrative Agent, the Lenders and
their Affiliates in connection with the enforcement of any of the Loan Documents
or the other documents and instruments referred to therein, including, without
limitation,  the reasonable fees and disbursements of any individual counsel to
the Administrative Agent and any Lender (including, without limitation, after
the occurrence of an Event of Default, the allocated costs of internal counsel);
(iv) any and all present and future stamp and other similar taxes with respect
to the foregoing matters, and save the Administrative Agent and each of the
Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
any such indemnified Person) to pay such taxes; (v) all actual costs and
expenses of creating and perfecting Liens in favor of the Administrative Agent,
for the benefit of Secured Creditors, including filing and recording fees,
expenses and amounts owed pursuant to Article ‎III, search fees, title insurance
premiums and fees, expenses and disbursements of counsel to the Administrative
Agent and of counsel providing any opinions that the Administrative Agent or the
Required Lenders may request in respect of the Collateral or the Liens created
pursuant to the Security Documents; (vi) all actual costs and fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers whether
internal or external; and (vii) all actual costs and expenses (including the
fees, expenses and disbursements of counsel (including allocated costs of
internal counsel) and of any appraisers, consultants, advisors and agents
employed or retained by the Administrative Agent and its counsel) in connection
with the custody or preservation of any of the Collateral.
Section 11.02    Indemnification. Each Credit Party agrees to indemnify the
Administrative Agent, the Arranger, each LC Issuer, each Lender, and their
respective Related Parties (collectively, the “Indemnitees”) from and hold each
of them harmless against any and all losses, liabilities, claims, damages or
expenses reasonably incurred by any of them as a result of, or arising out of,
or in any way related to, or


104    

--------------------------------------------------------------------------------





by reason of (i) any investigation, litigation or other proceeding (whether or
not any Indemnitee is a party thereto) related to the entering into and/or
performance of any Loan Document or the use of the proceeds of any Loans
hereunder or the consummation of any transactions contemplated in any Loan
Document, other than any such investigation, litigation or proceeding arising
out of transactions solely between any of the Lenders or the Administrative
Agent, transactions solely involving the assignment by a Lender of all or a
portion of its Loans and Commitments, or the granting of participations therein,
as provided in this Agreement, or arising solely out of any examination of a
Lender by any regulatory or other Governmental Authority having jurisdiction
over it that is not in any way related to the entering into and/or performance
of any Loan Document, or (ii) the actual or alleged presence of Hazardous
Materials in the air, surface water or groundwater or on the surface or
subsurface of any Real Property owned, leased or at any time operated by the
Credit Parties or any of their respective Subsidiaries, the release, generation,
storage, transportation, handling or disposal of Hazardous Materials at any
location, whether or not owned or operated by the Credit Parties or any of their
respective Subsidiaries, if the Borrower or any such Subsidiary could have or is
alleged to have any responsibility in respect thereof, the non-compliance of any
such Real Property with foreign, federal, state and local laws, regulations and
ordinances (including applicable permits thereunder) applicable thereto, or any
Environmental Claim asserted against any Credit Party or any of their respective
Subsidiaries, in respect of any such Real Property, including, in the case of
each of (i) and (ii) above, without limitation, the reasonable documented fees
and disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses of any Indemnitee to the extent incurred by reason
of the gross negligence, willful misconduct or bad faith of such Indemnitee, in
each case, as determined by a final non-appealable judgment of a court of
competent jurisdiction). To the extent that the undertaking to indemnify, pay or
hold harmless any Person set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, each Credit
Party shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities that is permissible under applicable law.
Section 11.03    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each LC Issuer, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such LC Issuer or any such Affiliate, to or for the
credit or the account of the Borrower or any other Credit Party against any and
all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
LC Issuer or their respective Affiliates, irrespective of whether or not such
Lender, such LC Issuer or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or the such LC Issuer different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of ‎Section 2.14 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the LC Issuers, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each LC Issuer and their respective Affiliates under
this ‎Section 11.03 are in addition to other rights and remedies (including
other rights of setoff) that such Lender, such LC Issuer or their respective
Affiliates may have. Each Lender and each LC Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.


105    

--------------------------------------------------------------------------------





Section 11.04    Equalization.
(a)    Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans (other
than Swingline Loans), LC Participations, participations in Swingline Loans or
Fees (other than Fees that are intended to be paid solely to the Administrative
Agent or an LC Issuer and amounts payable to a Lender under Article ‎III), of a
sum that with respect to the related sum or sums received by other Lenders is in
a greater proportion than the total of such Obligation then owed and due to such
Lender bears to the total of such Obligation then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall notify the Administrative Agent and purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount. The provisions of this
‎Section 11.04(a) shall not be construed to apply to (i) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (ii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Outstandings to any assignee or participant, other than to the Borrower
or any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).
(b)    Recovery of Amounts. If any amount paid to any Lender pursuant to subpart
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.
(c)    Consent of Borrower. The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
Section 11.05    Notices.
(a)    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in subpart
(c) below or in ‎Section 9.16, herein), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows::
(i)    if to the Borrower, to it at 21 Griffin Road North, Windsor, Connecticut
06095, Attention: Thomas W. Bennet, Jr., (Facsimile No. (860) 298-6323); with a
copy to
(ii)    Burns & Levinson LLP, 125 Summer Street, Boston, Massachusetts 02110,
Attention: Frank A. Segall (Facsimile No. (617) 345-3299);
(iii)    if to any other Credit Party, to it in care of the Borrower at 21
Griffin Road North, Windsor, Connecticut 06095, Attention: Thomas W. Bennet,
Jr., (Facsimile No. (860) 298-6323);
(iv)    if to the Administrative Agent, to it at the Notice Office; and




106    

--------------------------------------------------------------------------------





(v)    if to a Lender, to it at its address (or facsimile number) set forth next
to its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under ‎Section 11.06 of
this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;
(b)    Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subpart
(c) below or in ‎Section 9.16 shall be effective as provided in said
subpart (c).
(c)    Electronic Communications. Notices and other communications to the
Administrative Agent, any LC Issuer or any Lender hereunder and required to be
delivered pursuant to ‎Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent and
the Borrower may, in their discretion, agree in a separate writing to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.
(d)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with ‎Section 11.05(a). Each
Public Lender agrees to cause at least one (1) individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable laws, including United
States federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws.
Section 11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Borrower may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders, provided, further, that any assignment or
participation by a Lender of any of its rights and obligations hereunder shall
be effected in accordance with this ‎Section 11.06.
(b)    Participations. Each Lender may at any time grant participations in any
of its rights hereunder or under any of the Notes to an Eligible Assignee or any
other Person, provided that in the case of any such participation,


107    

--------------------------------------------------------------------------------





(i)    the participant shall not have any rights under this Agreement or any of
the other Loan Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),
(ii)    such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,
(iii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,
(iv)    such Lender shall remain the holder of the Obligations owing to it and
of any Note issued to it for all purposes of this Agreement, and
(v)    the Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation, except that the participant shall be entitled to the
benefits of Article ‎III to the extent that such Lender would be entitled to
such benefits if the participation had not been entered into or sold,
and, provided, further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent (A) such participant is an Affiliate or an Approved Fund of the
Lender granting the participations or (B) such amendment or waiver would (x)
extend the final scheduled maturity of the date of any scheduled repayment of
any of the Loans in which such participant is participating, or reduce the rate
or extend the time of payment of interest or Fees thereon (except in connection
with a waiver of the applicability of any post-default increase in interest
rates), or reduce the principal amount thereof, or increase such participant’s
participating interest in any Commitment over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default shall not
constitute a change in the terms of any such Commitment), (y) release all or any
substantial portion of the Collateral, or release any guarantor from its
guaranty of any of the Obligations, except in accordance with the terms of the
Loan Documents, or (z) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement and, provided still
further that each participant shall be entitled to the benefits of ‎Section 3.01
with respect to its participation as if it was a Lender, except that a
participant shall (i) only deliver the forms described in ‎Section 3.05(g) to
the Lender granting it such participation and (ii) not be entitled to receive
any greater payment under ‎Section 3.01 or ‎Section 3.05 than the applicable
Lender would have been entitled to receive absent the participation except to
the extent such entitlement to a greater payment arose from a Change in Law
after the participant became a participant hereunder.
In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of all participants in such
Loan and the principal amounts of and stated interest on the portion of such
Loan that is the subject of the participation (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be


108    

--------------------------------------------------------------------------------





conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(c)    Assignments by Lenders.
(i)    Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, LC Participations, participations in Swingline Loans and/or Commitments
and its rights and obligations hereunder to one or more Eligible Assignees, each
of which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided, however, that
(A)    except in the case of (x) an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, the aggregate amount of the Commitment so assigned (which for this
purpose includes the Loans outstanding thereunder) shall not be less than
$5,000,000 in the case of any assignment of Revolving Loans and/or Revolving
Commitments, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);
(B)    in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;
(C)    upon surrender of the old Notes, if any, upon request of the new Lender,
new Notes will be issued, at the Borrower’s expense, to such new Lender and to
the assigning Lender, to the extent needed to reflect the revised Commitments;
and
(D)    unless waived by the Administrative Agent, the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500.
(ii)    Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned.
(iii)    To the extent of any assignment pursuant to this subpart (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(iv)    At the time of each assignment pursuant to this subpart (c), to a Person
that is not already a Lender hereunder, the respective assignee Lender shall
provide to the Borrower and the Administrative Agent the applicable Internal
Revenue Service Forms (and any necessary additional documentation) described in
‎Section 3.05(g).
(v)    With respect to any Lender, the transfer of any Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made pursuant to
such Commitment shall


109    

--------------------------------------------------------------------------------





not be effective until such transfer is recorded on the Lender Register
maintained by the Administrative Agent (on behalf of and acting solely for this
purpose as a non-fiduciary agent of the Borrower) with respect to ownership of
such Commitment and Loans, including the name and address of the Lenders and the
principal amount of the Loans (and stated interest thereon). Prior to such
recordation, all amounts owing to the transferor with respect to such Commitment
and Loans shall remain owing to the transferor. The registration of assignment
or transfer of all or part of any Commitments and Loans shall be recorded by the
Administrative Agent on the Lender Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment Agreement
pursuant to this subpart (c). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Lender Register shall be available for the inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice.
(vi)    Nothing in this Section shall prevent or prohibit (A) any Lender that is
a bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank or to any Person that extends credit to such
Lender in support of borrowings made by such Lender from such Federal Reserve
Bank or such other Person, or (B) any Lender that is a trust, limited liability
company, partnership or other investment company from pledging its Notes or
Loans to a trustee or agent for the benefit of holders of certificates or debt
securities issued by it. No such pledge, or any assignment pursuant to or in
lieu of an enforcement of such a pledge, shall relieve the transferor Lender
from its obligations hereunder.
(vii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the LC Issuers,
the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Revolving Facility Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Notwithstanding anything contained herein, no Lender may assign, sell, negotiate
or otherwise transfer its Loans, LC Participations, participations in Swingline
Loans and/or Revolving Commitments to any Credit Party or any Subsidiary or
Affiliate thereof.
(d)    No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrower to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.


110    

--------------------------------------------------------------------------------





(e)    Special Purpose Funding Vehicles Notwithstanding anything to the contrary
contained herein, any Lender (“Granting Lender”) may, at its sole cost and
expense not to be passed on to Borrower, grant to a special purpose funding
vehicle (a “SPC”), identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (x) nothing herein shall constitute a commitment by any SPC to
make any Loans and (y) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that (i) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement, and (ii) all liability for
which shall remain with the Granting Lender. In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this clause, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This Section
may not be amended without the written consent of the SPC. The Borrower
acknowledges and agrees, subject to the next sentence, that, to the fullest
extent permitted under applicable law, each SPC, for purposes of Sections ‎2.09,
‎2.13, ‎3.01, ‎3.02, ‎3.03, ‎3.05, ‎11.01, ‎11.02 and ‎11.03 shall be considered
a Lender. The Borrower shall not be required to pay any amount under Sections
‎2.09, ‎2.13, ‎3.01, ‎3.02, ‎3.03, ‎3.05, ‎11.01, ‎11.02 and ‎11.03 that is
greater than the amount that it would have been required to pay had no grant
been made by a Granting Lender to a SPC.
Section 11.07    No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrower and the Administrative Agent or any Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or any LC Issuance shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.
Section 11.08    Governing Law; Submission to Jurisdiction; Venue; Waiver of
Jury Trial.
(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE


111    

--------------------------------------------------------------------------------





EXPRESSLY SET FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF
CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES
DESIGNATED IN SUCH LETTER OF CREDIT OR, IF NO LAWS OR RULES ARE SO DESIGNATED,
THE INTERNATIONAL STANDBY PRACTICES (ISP98 — INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP98 RULES”)) AND, AS TO MATTERS NOT GOVERNED BY
THE ISP98 RULES, THE LAW OF THE STATE OF NEW YORK.
(b)    EACH CREDIT PARTY HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK CITY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
ADMINISTRATIVE AGENT, THE LENDERS, THE LC ISSUERS OR THE CREDIT PARTIES IN
CONNECTION HEREWITH OR THEREWITH; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND; PROVIDED, FURTHER, THAT NOTHING
HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY LC
ISSUER TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.
(c)    EACH CREDIT PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION ‎11.05. EACH
CREDIT PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN
CLAUSE (b) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY CREDIT PARTY HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
CREDIT PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH
CREDIT PARTY HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.
(d)    THE ADMINISTRATIVE AGENT, EACH LENDER, EACH LC ISSUER AND EACH CREDIT
PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER,
SUCH LC ISSUER OR SUCH CREDIT PARTY IN CONNECTION THEREWITH. EACH CREDIT PARTY
ACKNOWLEDGES AND AGREES THAT IT


112    

--------------------------------------------------------------------------------





HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, EACH
LENDER AND SUCH LC ISSUER ENTERING INTO THE LOAN DOCUMENTS.
(e)    If any action or proceeding is filed in a court of the State of
California by or against any party hereto or to any other Loan Document in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Sections
11.01 and 11.02, the Borrower shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.
Section 11.09    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
Section 11.10    Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof. To the extent that there is any conflict between the
terms and provisions of this Agreement and the terms and provisions of any other
Loan Document, the terms and provisions of this Agreement will prevail.
Section 11.11    Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.
Section 11.12    Amendment or Waiver; Acceleration by Required Lenders.
(a)    Except as otherwise set forth in this Agreement, neither this Agreement
nor any other Loan Document, nor any terms hereof or thereof, may be amended,
changed, waived or otherwise modified unless such amendment, change, waiver or
other modification is in writing and signed by the Borrower, the Administrative
Agent, and the Required Lenders or by the Administrative Agent acting at the
written direction of the Required Lenders; provided, however, that
(i)    no change, waiver or other modification shall:
(A)    increase the amount of any Commitment of any Lender hereunder, without
the written consent of such Lender;
(B)    extend or postpone the Revolving Maturity Date or the maturity date
provided for herein that is applicable to any Loan of any Lender, extend or
postpone the expiration date of any Letter of Credit as to which such Lender is
a participant in a Letter of Credit beyond the latest expiration date for a
Letter of Credit provided for herein, or


113    

--------------------------------------------------------------------------------





extend or postpone any scheduled expiration or termination date provided for
herein that is applicable to a Commitment of any Lender, without the written
consent of such Lender;
(C)    reduce the principal amount of any Loan made by any Lender, or reduce the
rate or extend, defer or delay the time of payment of, or excuse the payment of,
principal or interest thereon (other than as a result of (x) waiving the
applicability of any post-default increase in interest rates or (y) any
amendment or modification of defined terms used in financial covenants), without
the written consent of such Lender;
(D)    reduce the amount of any Unpaid Drawing as to which any Lender is a
participant in Letters of Credit, or reduce the rate or extend the time of
payment of, or excuse the payment of, interest thereon (other than as a result
of waiving the applicability of any post-default increase in interest rates),
without the written consent of such Lender; or
(E)    reduce the rate or extend the time of payment of, or excuse the payment
of, any Fees to which any Lender is entitled hereunder, without the written
consent of such Lender;
(ii)    no change, waiver or other modification or termination shall, without
the written consent of each Lender affected thereby,
(A)    release the Borrower from any of its obligations hereunder;
(B)    release the Borrower from all or substantially all of its guaranty
obligations under Article ‎X or release any Credit Party from the Guaranty,
except, in the case of a Subsidiary Guarantor, in connection with a disposition
of all Equity Interests of such Subsidiary Guarantor in a transaction permitted
under this Agreement;
(C)    release all or substantially all of the Collateral;
(D)    amend, modify or waive any provision of this ‎Section 11.12, ‎Section
8.03, or any other provision of any of the Loan Documents pursuant to which the
consent or approval of all Lenders, or a number or specified percentage or other
required grouping of Lenders or Lenders having Commitments, is by the terms of
such provision explicitly required;
(E)    reduce the percentage specified in, or otherwise modify, the definition
of Required Lenders;
(F)    consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement; or
(G)    amend, modify or waive any provision of ‎Section 2.06(b), ‎Section
2.13(b) or ‎Section 2.13(e), and
(iii)    no change, waiver or other modification or termination, shall, without
the written consent of Lenders representing 50% of the Total Revolving
Commitments at such time, amend, modify or waive any of the conditions precedent
set forth in ‎Section 4.02.


114    

--------------------------------------------------------------------------------





Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.
(b)    No provision of Section 2.04 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
the LC Issuers.
(c)    No provision of Article ‎IX may be amended without the consent of the
Administrative Agent and no provision of ‎Section 2.04 may be amended without
the consent of the Swingline Lender.
(d)    To the extent the Required Lenders (or all of the Lenders, as applicable,
as shall be required by this Section) waive the provisions of ‎Section 7.02 with
respect to the sale, transfer or other disposition of any Collateral, or any
Collateral is sold, transferred or disposed of as permitted by ‎Section 7.02,
(i) such Collateral (but not any proceeds thereof) shall be sold, transferred or
disposed of free and clear of the Liens created by the respective Security
Documents; (ii) if such Collateral includes all of the Equity Interests of a
Subsidiary that is a party to the Guaranty or whose Equity Interests are pledged
pursuant to the Security Agreement, such Equity Interests (but not any proceeds
thereof) shall be released from the Security Agreement and such Subsidiary shall
be released from the Guaranty; and (iii) the Administrative Agent shall be
authorized to take actions deemed appropriate by it in order to effectuate the
foregoing.
(e)    In no event shall the Required Lenders, without the prior written consent
of each Lender, direct the Administrative Agent to accelerate and demand payment
of the Loans held by one Lender without accelerating and demanding payment of
all other Loans or to terminate the Commitments of one or more Lenders without
terminating the Commitments of all Lenders.  Each Lender agrees that, except as
otherwise provided in any of the Loan Documents and without the prior written
consent of the Required Lenders, it will not take any legal action or institute
any action or proceeding against any Credit Party with respect to any of the
Obligations or Collateral, or accelerate or otherwise enforce its portion of the
Obligations. Without limiting the generality of the foregoing, none of Lenders
may exercise any right that it might otherwise have under applicable law to
credit bid at foreclosure sales, uniform commercial code sales or other similar
sales or dispositions of any of the Collateral except as authorized by the
Required Lenders. Notwithstanding anything to the contrary set forth in this
‎Section 11.12(e) or elsewhere herein, each Lender shall be authorized to take
such action to preserve or enforce its rights against any Credit Party where a
deadline or limitation period is otherwise applicable and would, absent the
taking of specified action, bar the enforcement of Obligations held by such
Lender against such Credit Party, including the filing of proofs of claim in any
insolvency proceeding.
(f)    Notwithstanding anything to the contrary contained in this ‎Section
11.12, (x) Security Documents (including any Additional Security Documents) and
related documents executed by Subsidiaries of the Borrower in connection with
this Agreement may be in a form reasonably determined by the Administrative
Agent and may be amended, supplemented and waived with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any other Person if such amendment, supplement or waiver is delivered in order
(i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities, omissions, mistakes or defects or (iii) to cause such Security
Document or other document to be consistent with this Agreement and the other
Loan Documents and (y) if following the Closing Date, the Administrative Agent
and the Borrower shall have jointly identified an ambiguity, inconsistency,
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Credit Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Documents if the same is not objected to in writing by
the Required Lenders within five (5) Business Days following receipt of notice
thereof.


115    

--------------------------------------------------------------------------------





(g)    If, in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any provisions hereof as contemplated by this
‎Section 11.12 that requires the consent of a greater percentage of the Lenders
than the Required Lenders, the consent of the Required Lenders shall have been
obtained but the consent of a Lender whose consent is required shall not have
been obtained (each a “Non-Consenting Lender”), then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in ‎Section 11.06(c)), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations; provided that (A) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts,
including any breakage compensation under ‎Section 3.04 and any amounts accrued
and owing to such Lender under Section ‎3.01(a), ‎3.01(b), ‎3.03 and ‎3.05), and
(C) such Eligible Assignee shall consent at the time of such assignment to each
matter in respect of which such Non-Consenting Lender did not consent. Each
Lender agrees that, if it becomes a Non-Consenting Lender and is being replaced
in accordance with this ‎Section 11.12(g), it shall execute and deliver to the
Administrative Agent an Assignment Agreement to evidence such assignment and
shall deliver to the Administrative Agent any Notes previously delivered to such
Non-Consenting Lender. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
Section 11.13    Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article ‎III, ‎Section 9.09 or ‎Section 11.02
shall survive the execution and delivery of this Agreement and the making and
repayment of the Obligations.
Section 11.14    Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Borrower shall not be responsible for costs
arising under ‎Section 3.01, ‎3.02 or ‎3.03 resulting from any such transfer
(other than a transfer pursuant to ‎Section 3.06) to the extent not otherwise
applicable to such Lender prior to such transfer.
Section 11.15    Confidentiality.
(a)    Each of the Administrative Agent, the LC Issuers, the Swingline Lender
and the Lenders agrees to maintain the confidentiality of the Confidential
Information, except that Confidential Information may be disclosed (1) to its
and its Affiliates’ Related Parties (it being understood that the persons to
whom such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (2) to any actual or prospective direct or indirect contractual
counterparty in any Hedge Agreement (or to any such contractual counterparty’s
Related Parties), so long as such contractual counterparty (or such Related
Party) agrees to be bound by the provisions of this Section, (3) to the extent
required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (4) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (5) to any other party to this
Agreement, (6) to any other creditor of any Credit Party that is a direct or
intended beneficiary of any of the Loan Documents, (7) in connection with the
exercise of any remedies hereunder or under any of the other Loan Documents, or
any suit, action or proceeding relating to this Agreement or any of the other
Loan Documents or the


116    

--------------------------------------------------------------------------------





enforcement of rights hereunder or thereunder, (8) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or participant in, or any prospective assignee or participant in,
any of its rights or obligations under this Agreement, or in connection with
transactions permitted pursuant to ‎Section 11.06(c)(vi) or ‎Section 11.06(e),
(9) with the consent of the Borrower, or (10) to the extent such Confidential
Information (i) becomes publicly available other than as a result of a breach of
this ‎Section 11.15, or (ii) becomes available to the Administrative Agent, any
LC Issuer, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than a Credit Party and not otherwise
in violation of this ‎Section 11.15. In addition, the Administrative Agent and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Revolving Commitments.
(b)    As used in this Section, “Confidential Information” shall mean all
information received from the Borrower or any of its Subsidiaries or relating to
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any LC Issuer or any Lender on a non-confidential basis prior to disclosure by
the Borrower or any of its Subsidiaries; provided, however, that, in the case of
information received from the Borrower or its Subsidiaries after the Closing
Date, such information is clearly identified at the time of delivery as
confidential.
(c)    Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrower hereby
agrees that the failure of the Administrative Agent, any LC Issuer or any Lender
to comply with the provisions of this Section shall not relieve the Borrower, or
any other Credit Party, of any of its obligations under this Agreement or any of
the other Loan Documents.
(d)    Each of the Administrative Agent, the Lenders and the LC Issuers
acknowledges that (i) the Confidential Information may include material
non-public information concerning a Credit Party or a Subsidiary, as the case
may be, (ii) it has developed compliance procedures regarding the use of
material non-public information and (iii) it will handle such material
non-public information in accordance with applicable laws, including United
States federal and state securities laws.
Section 11.16    Limitations on Liability of the LC Issuers. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
the LC Issuers nor any of their respective officers or directors shall be liable
or responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith; (b)
the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by any LC Issuer
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against each LC Issuer, and each LC Issuer shall be
liable to the Borrower, to the extent of any direct, but not consequential,
damages suffered by the Borrower that the Borrower proves were caused by
(i) such LC Issuer’s willful misconduct or gross negligence in determining
whether documents presented under a Letter of Credit comply with the terms of
such Letter of Credit or (ii) such LC Issuer’s willful failure to make lawful
payment under any Letter of Credit after the presentation to it of documentation
strictly complying with the terms and conditions


117    

--------------------------------------------------------------------------------





of such Letter of Credit. In furtherance and not in limitation of the foregoing,
each LC Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation.
Section 11.17    General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any LC Issuer or any other
Person against the Administrative Agent, any LC Issuer, or any other Lender or
the Affiliates, directors, officers, employees, attorneys or agents of any of
them for any damages other than actual compensatory damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and the Borrower, each Lender, the Administrative Agent and each LC Issuer
hereby, to the fullest extent permitted under applicable law, waive, release and
agree not to sue or counterclaim upon any such claim for any special,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in their favor.
Section 11.18    No Duty. All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, to any of its Subsidiaries, or to any other Person,
with respect to any matters within the scope of such representation or related
to their activities in connection with such representation. The Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.
Section 11.19    Lenders and Agent Not Fiduciary to Borrower, etc. The
relationship among the Borrower and its Subsidiaries, on the one hand, and the
Administrative Agent, the LC Issuers and the Lenders, on the other hand, is
solely that of debtor and creditor, and the Administrative Agent, the LC Issuers
and the Lenders have no fiduciary or other special relationship with the
Borrower and its Subsidiaries, and no term or provision of any Loan Document, no
course of dealing, no written or oral communication, or other action, shall be
construed so as to deem such relationship to be other than that of debtor and
creditor.
Section 11.20    Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all LC Issuances
hereunder, the execution and delivery of this Agreement, the Notes and the other
documents the forms of which are attached as Exhibits hereto, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by the Administrative Agent or any Lender or any other holder
of any of the Notes or on its behalf. All statements contained in any
certificate or other document delivered to the Administrative Agent or any
Lender or any holder of any Notes by or on behalf of the Borrower or any of its
Subsidiaries pursuant hereto or otherwise specifically for use in connection
with the transactions contemplated hereby shall constitute representations and
warranties by the Borrower hereunder, made as of the respective dates specified
therein or, if no date is specified, as of the respective dates furnished to the
Administrative Agent or any Lender.
Section 11.21    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 11.22    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of


118    

--------------------------------------------------------------------------------





such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations or restrictions of, another covenant, shall
not avoid the occurrence of a Default or an Event of Default if such action is
taken or event, condition or circumstance exists.
Section 11.23    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.
Section 11.24    USA Patriot Act. The Administrative Agent and the Lenders
subject to the USA Patriot Act hereby notifies the Borrower and the other Credit
Parties that pursuant to the requirements of the USA Patriot Act, it is required
to obtain, verify and record information that identifies each Credit Party,
which information includes the name and address of each Credit Party and other
information that will allow the Administrative Agent and each Lender subject to
the USA Patriot Act to identify each Credit Party in accordance with the USA
Patriot Act. The Borrower and the Credit Parties agree to, promptly following a
request by the Lender, provide all such other documentation and information that
the Administrative Agent and each Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.
Section 11.25    Advertising and Publicity. No Credit Party shall issue or
disseminate to the public (by advertisement, including without limitation any
“tombstone” advertisement, press release or otherwise), submit for publication
or otherwise cause or seek to publish any information describing the credit or
other financial accommodations made available by the Lenders pursuant to this
Agreement and the other Loan Documents without the prior written consent of the
Administrative Agent. Nothing in the foregoing shall be construed to prohibit
any Credit Party from making any submission or filing which it is required to
make by applicable law or pursuant to judicial process; provided, that, (i) such
filing or submission shall contain only such information as is necessary to
comply with applicable law or judicial process and (ii) unless specifically
prohibited by applicable law or court order, the Borrower shall promptly notify
the Administrative Agent of the requirement to make such submission or filing
and provide the Administrative Agent with a copy thereof.
Section 11.26    Release of Guarantees and Liens. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction permitted by any
Loan Document or that has been consented to in accordance with the terms hereof
or (ii) under the circumstances described in the next succeeding sentence. When
this Agreement has been terminated and all of the Obligations have been fully
and finally discharged (other than obligations in respect of Designated Hedge
Agreements, Designed Banking Services Agreements, contingent indemnity
obligations and obligations in respect of Letters of Credit that have been Cash
Collateralized) and the obligations of the Administrative Agent and the Lenders
to provide additional credit under the Loan Documents have been terminated
irrevocably, and the Credit Parties have delivered to the Administrative Agent a
written release of all claims against the Administrative Agent and the Lenders,
in


119    

--------------------------------------------------------------------------------





form and substance satisfactory to the Administrative Agent, the Administrative
Agent will, at the Borrower’s sole expense, execute and deliver any termination
statements, lien releases, mortgage releases, re-assignments of intellectual
property, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are necessary or
advisable to release, as of record, the Administrative Agent’s Liens and all
notices of security interests and liens previously filed by the Administrative
Agent with respect to the Obligations.
Section 11.27    Payments Set Aside. To the extent that any Secured Creditor
receives a payment from or on behalf of the Borrower or any other Credit Party,
from the proceeds of any Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.
Section 11.28    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
(a)    Notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among any of the parties thereto,
each of the Borrower and the Administrative Agent, the Lenders and Designated
Hedge Creditors acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(b)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(c)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Remainder of page intentionally left blank.]




120    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 
 
 
 
 
TRC COMPANIES, INC., as the Borrower
 
By:  /s/ Martin H. Dodd                            
Name: Martin H. Dodd
Title: Senior Vice President and General Counsel








 
 









[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------






 
 
 
 
 
 
 
CITIZENS BANK, N.A., as a Lender and as the Administrative Agent


By:   /s/ Marc J. Lubelczyk           
Name: Marc J. Lubelczyk
Title: Senior Vice President











[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------






 


BMO Harris Bank N.A., as a Lender, an LC Issuer and the Syndication Agent


By:  /s/ John Dillon                     
Name: John Dillon
Title: Director


Address for Notices:
111 W. Monroe Street
5th Floor Center
Chicago, IL 60603









[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------





KeyBank National Association, as a Lender


By: /s/ J.E. Hall         
Name: J.E. Hall
Title:Senior Banker


Address for Notices:
225 Franklin Street 18th Floor
Boston, MA 02110


            


[Signature Page to Credit Agreement]
    



--------------------------------------------------------------------------------





Citibank, N.A., as a Lender


By: /s/ Marina E. Grossi    
Name: Marina E. Grossi
Title: Senior Vice President


Address for Notices:
Commercial Loan Operations
6400 Las Colinas Boulevard
Irvine, TX 75039




[Signature Page to Credit Agreement]
    



--------------------------------------------------------------------------------





Santander Bank, N.A., as a Lender


By: /s/ Mitchell B. Feldman    
Name: Mitchell B. Feldman
Title: Senior Vice President


Address for Notices:
28 State Street, 16th Floor
MA2-6560-CB16
Boston, MA 02109




[Signature Page to Credit Agreement]
    



--------------------------------------------------------------------------------





Middlesex Savings Bank, as a Lender


By: /s/ Deborah A. Colony        
Name: Deborah A. Colony
Title: Senior Vice President


Address for Notices:
6 Main Street
Natick, MA 01760




[Signature Page to Credit Agreement]
    



--------------------------------------------------------------------------------





Eastern Bank, as a Lender


By: /s/ David Nussbaum        
Name: David Nussbaum
Title: Senior Vice President


Address for Notices:
Eastern Bank
265 Franklin Street, 2nd Floor
Boston, MA 02110






[Signature Page to Credit Agreement]
    



--------------------------------------------------------------------------------





Webster Bank, N.A., as a Lender


By: /s/ Ann M. Meade        
Name: Ann M. Meade
Title: Senior Vice President


Address for Notices:
Webster Bank, Attn: Ann Meade
100 Franklin Street
Boston, MA 02110




[Signature Page to Credit Agreement]
    



--------------------------------------------------------------------------------








Schedule 1

Lenders and Commitments
Lender
Revolving Commitment
Revolving Facility Percentage as of the Closing Date
Citizens Bank, N.A.
$62,500,000
25.00%
BMO Harris Bank N.A.
$40,000,000
16.00%
KeyBank National Association
$40,000,000
16.00%
Citibank, N.A.
$30,000,000
12.00%
Santander Bank, N.A.
$30,000,000
12.00%
Middlesex Savings Bank
$17,500,000
7.00%
Eastern Bank
$15,000,000
6.00%
Webster Bank, N.A.
$15,000,000
6.00%
Total:
$250,000,000
100.0%








